 
 
Exhibit 10.2
 
LOAN DOCUMENTS MODIFICATION AGREEMENT NO. 3
THIS LOAN DOCUMENTS MODIFICATION AGREEMENT No. 3 (this "Agreement") made
effective as of the 31st day of March, 2016 (the "Modification No. 3 Effective
Date"), among REVERE HIGH YIELD FUND, LP, a Delaware limited partnership having
an address of 2000 McKinney Avenue, Suite 2125, Dallas, Texas 75201 (the
"Lender"), RANOR, INC., a Delaware corporation having an address of 1 Bella
Drive, Westminster, Massachusetts 01473 (the "Borrower") and TECHPRECISION
CORPORATION, a Delaware corporation having an address of 992 Old Eagle School
Road, Suite 909, Wayne, PA 19087 (the "Guarantor").
W I T N E S S E T H:
WHEREAS, Lender made a loan to Borrower (the "Note A Loan") in the original
principal amount of ONE MILLION FIVE HUNDRED THOUSAND AND 00/100 DOLLARS
($1,500,000.00), which Note A Loan is evidenced by an Amended and Restated Term
Note in the amount of ONE MILLION FIVE HUNDRED THOUSAND AND 00/100 DOLLARS
($1,500,000.00) from Borrower to Lender dated as of January 22, 2016 (the "Note
A");
WHEREAS, Lender made a loan to Borrower (the "Note B Loan"; the Note B Loan and
the Note A Loan are collectively referred to herein as the "Loan") in the
original principal amount of SEVEN HUNDRED FIFTY THOUSAND AND 00/100 DOLLARS
($750,000.00), which Note B Loan is evidenced by an Amended and Restated Term
Note in the amount of SEVEN HUNDRED FIFTY THOUSAND AND 00/100 DOLLARS
($750,000.00) from Borrower to Lender dated as of January 22, 2016 (the "Note
B"; Note B and Note A are collectively referred to herein as the "Note");
WHEREAS, the Note was executed in connection with and secured by, among other
things, (i) that certain Term Loan and Security Agreement dated as of December
22, 2014 by and between Borrower and Lender (the "Loan Agreement"); (ii) the
Guaranty; (iii) the Mortgage; (iv) the Assignment of Leases and Rents; (v) the
Environmental Indemnity; and (vi) all other loan documents executed by Borrower
in favor of Lender in connection with the Loan (all of the foregoing
subparagraphs (i) through (vi), collectively, the "Loan Documents");
WHEREAS, on December 31, 2015, the Lender, Borrower and Guarantor entered into
that certain Note and Other Documents Modification Agreement to extend the
Maturity Date to January 22, 2016;
WHEREAS, on January 22, 2016, the Lender, Borrower and Guarantor entered into
that certain Note and Other Loan Documents Modification Agreement No. 2 to,
among other things, extend the Maturity Date to January 22, 2018.
WHEREAS, all terms defined in the Loan Agreement are used herein with their
defined meanings unless otherwise provided;
WHEREAS, Borrower and Lender are mutually desirous of, among other things,
modifying and amending the terms of the Loan Agreement to permit the Borrower to
pay off the Utica Loan by incurring new Indebtedness from People's Capital and
Leasing Corp. in the original principal amount of $3,011,648.00; and
 
 

--------------------------------------------------------------------------------

 
NOW, THEREFORE, in consideration of One Dollar ($1.00) and other valuable
consideration, each to the other in hand paid, receipt thereof being hereby
acknowledged, and in consideration of the mutual covenants herein contained, the
parties hereto hereby agree as follows:
1.            From and after the Modification No. 3 Effective Date, the Loan
Agreement is hereby modified as follows:
a.            All references to the term "Utica", "Utica Loan," and "Utica
Senior Debt Documents" shall be deemed to mean "People's", the "People's Loan,"
and "People's Senior Debt Documents", respectively.
b.            The definition of "Permitted Liens" set forth in Section 1.01
(Definitions) of the Loan Agreement is amended to add a new subsection (l) as
follows:
"; and (l) Liens in favor of People's securing the People's Loan."
c.            The definition of "Utica" set forth in Section 1.01 (Definitions)
of the Loan Agreement is hereby deleted in its entirety and replaced with the
following:
"People's" shall mean People's Capital and Leasing Corp., a Connecticut
company."
d.            The definition of "Utica Loan" set forth in Section 1.01
(Definitions) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:
"People's Loan" shall mean a commercial loan by People's to Borrower in the
original principal amount of $3,011,648.00."
e.            The definition of "Utica Senior Debt Documents" set forth in
Section 1.01 (Definitions) of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:
"People's Senior Debt Documents" shall mean a certain Master Loan and Security
Agreement and other loan documents executed by Borrower and Guarantor to and for
the benefit of People's with respect to the People's Loan."
f.            The following definition of "Modification No. 3 Effective Date" is
hereby added to Section 1.01 (Definitions) of the Loan Agreement in the
appropriate alphabetical order:
"Modification No. 3 Effective Date" shall mean March 31, 2016."
 
 
2

--------------------------------------------------------------------------------

 
g.            Section 4.08 of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:
"SECTION 4.08. People's Agreements. On or prior to the Modification No. 3
Effective Date, the Lender shall have received the Intercreditor and
Subordination Agreement and the Mortgagee's Disclaimer and Consent, each in the
form attached hereto as Exhibit E."
h.            Schedule 6.01(b) of the Loan Agreement is hereby deleted in its
entirety and replaced with the new Schedule 6.01(b) attached hereto.
i.            Section 6.08 of the Loan Agreement is amended to insert the
following new language at the end of the Section:
"; provided, however, that on or about the Modification No. 3 Effective Date,
Borrower may prepay that certain commercial loan by Utica Leaseco, LLC to
Borrower in the original principal amount of $4,150,000.00."
j.            Subsection 8.01(o) is hereby deleted in its entirety and replaced
with the following:
(o)            If Borrower is in default of the People's Loan including under
any of the People's Senior Debt Documents; or"
g.           Exhibit E is hereby deleted in its entirety and replaced with the
form attached hereto as Exhibit E.


2.            From and after the Modification No. 3 Effective Date, the other
Loan Documents are hereby modified as follows:
a.            All references to the term "Utica", "Utica Loan," and "Utica
Senior Debt Documents" shall be deemed to mean "People's", the "People's Loan"
and the "People's Senior Debt Documents", respectively.
b.            The term "Loan Documents" shall be deemed to mean and include the
Loan Agreement, and all other Loan Documents as modified by this Agreement.
3.            All of the other terms and conditions of the Loan Documents shall
remain the same and in full force and effect, except as specifically amended
herein. Borrower hereby reaffirms the Note, the Mortgage, the Loan Agreement and
the other Loan Documents, and acknowledges that Borrower has no setoffs,
counterclaims or defenses to any of the Loan Documents.
4.            Any default by Borrower in any of the covenants herein made shall,
at the option of Lender, or its successors and assigns, constitute an Event of
Default under the Loan Documents entitling Lender, or its successors or assigns,
to any or all of the other remedies it or they may have thereunder.
 
 
 
3

--------------------------------------------------------------------------------

 
5.            All of the Borrower Collateral (as defined in the Loan Agreement)
and the Collateral (as defined in the Mortgage) shall remain in all respects
subject to the lien, charge and encumbrance of the Loan Agreement and Mortgage,
as the case may be, and nothing herein contained and nothing done pursuant
hereto, shall affect or be construed to affect the lien, charge or encumbrance
of the Loan Agreement and Mortgage, as the case may be or the priority thereof
over all liens, charges or encumbrances, except as expressly provided herein.
6.            This Agreement shall be binding upon Borrower and any subsequent
owner of the Collateral or any part thereof (provided, however, that any
provisions against sale or transfer contained in the Mortgage shall remain in
full force and effect) and shall be binding and inure to the benefit of Lender,
its successors and assigns, including any subsequent holder of the Mortgage.
7.            BORROWER, AND ANY SUBSEQUENT ENDORSER, GUARANTOR OR OTHER
ACCOMMODATION MAKER, EACH HEREBY WAIVE PRESENTMENT, DEMAND FOR PAYMENT AND
NOTICE OF DISHONOR, TOGETHER WITH ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION
WITH RESPECT TO THE NOTE, THE MORTGAGE, THE OTHER LOAN DOCUMENTS OR THIS
AGREEMENT AND AS TO ANY ISSUES ARISING RELATING TO THE NOTE, THE MORTGAGE, THE
OTHER LOAN DOCUMENTS OR THIS AGREEMENT.
8.            Guarantor hereby consents to the terms of this Agreement and
reaffirms its obligations under Guaranty and the Indemnity, agrees that such
Guaranty and such Indemnity continue to be binding and enforceable obligations
of the Guarantor, and acknowledges that Borrower has no setoffs, counterclaims
or defenses to any of the Guaranty or the Indemnity.
9.            This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute but one and the same Agreement.
10.            This Agreement shall be governed and construed by and interpreted
in accordance with the laws of the  Commonwealth of Massachusetts, without
regard to conflict of law provisions thereof.
11.            As a material inducement to Lender to enter into this Agreement,
Borrower and Guarantor hereby acknowledge, admit, and agree that, as of the date
hereof, there exist no rights of offset, defense, counterclaim, claim, or
objection in favor of Borrower or Guarantor against Lender with respect to the
Note, the Loan Agreement or any of the other Loan Documents, or alternatively,
that any and all such rights of offset, defense, counterclaim, claim, or
objection which they may have or claim, of any nature whatsoever, whether known
or unknown, are hereby expressly and irrevocably waived and released.  Borrower
and Guarantor hereby release and forever discharge Lender, its directors,
officers, employees, administrators, subsidiaries, affiliates, attorneys,
agents, successors, and assigns from any and all rights, claims, demands,
actions, causes of action, suits, proceedings, agreements, contracts, judgments,
damages, debts, costs, expenses, promises, agreements, duties, liabilities, or
obligations, whether in law or in equity, known or unknown, choate or inchoate,
which they had, now have, or hereafter may have, arising under or in any manner
relating to, whether directly or indirectly, the Note, the Loan Agreement, any
other Loan Document or any transaction contemplated by any Loan Document or this
Agreement, from the beginning of time until the date of full execution and
delivery hereof.
[Remainder of Page Intentionally Left Blank]
 
 
 
4

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed,
sealed and delivered the day and year first above written.





 
LENDER:
     
REVERE HIGH YIELD FUND, LP,
 
a Delaware limited partnership
     
By:  Revere GP, LP, its General Partner
     
By: Revere Capital Corp.
 
       General Partner
         
By:   /s/ Clark Briner
 
Name:  Clark Briner
 
Its:        Sole Shareholder
         
BORROWER:
     
RANOR, INC.,
 
a Delaware corporation
         
By: /s/ Alexander Shen
 
Name: Alexander Shen
 
Its: President
         
GUARANTOR:
     
TECHPRECISION CORPORATION
 
a Delaware corporation
         
By: /s/ Tom Sammons
 
Name: Tom Sammons
 
Its: Chief Financial Officer

 


SIGNATURE PAGE TO NOTE AND OTHER LOAN DOCUMENTS
MODIFICATION NO. 3 AGREEMENT
 
 
5

--------------------------------------------------------------------------------

 
SCHEDULE 6.01(b)
TO
TERM LOAN AND SECURITY AGREEMENT
Existing Indebtedness


People's Loan
Capitalized Lease with Toshiba for copiers
The guaranty of the People's Loan by Guarantor
 
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT E


People's Intercreditor and Subordination Agreement and Mortgagee's Disclaimer
and Consent
 
 
 
 

--------------------------------------------------------------------------------

 


INTERCREDITOR AND SUBORDINATION AGREEMENT
THIS INTERCREDITOR AND SUBORDINATION AGREEMENT (this "Agreement") made as of
this 31st day of March, 2016, between and among PEOPLE'S CAPITAL AND LEASING
CORP., a Connecticut corporation (the "Senior Creditor"), REVERE HIGH YIELD
FUND, LP, a Delaware limited partnership (the "Subordinated Creditor"), and
RANOR, INC., a Delaware corporation (the "Debtor") agree as follows:
BACKGROUND
A.    On or about March 31, 2016, the Senior Creditor entered into a certain
Master Loan and Security Agreement No. 4180 and other loan documents with Debtor
to and for the benefit of the Senior Creditor (including all extensions,
modifications and renewals thereto and collectively referred to herein as the
"Senior Debt Documents"). The indebtedness secured by the Senior Debt Documents
is referred to herein as the "Senior Debt".
B.    Subordinated Creditor has agreed to extend two commercial loans to Debtor
in the aggregate amount of $2,250,000,000.00, which debt is secured by, among
other things, various security agreements in the Debtor's personal property
executed and delivered by Debtor to and for the benefit of the Subordinated
Creditor (including all extensions, modifications and renewals thereto and
referred to herein as the "Subordinated Debt Documentation").
C.    As security for the Senior Debt, the Debtor granted to the Senior Creditor
a security interest in certain personal property of Debtor set forth on Exhibit
A attached hereto (the "Collateral").
D.    The loans by Subordinated Creditor to the Debtor (the "Revere Debt") are
secured by, among other things, a security interest in certain business assets
of Debtor, which security interest will be perfected by the filing of a UCC-1
Financing Statement with the State of Delaware, and State of Massachusetts
(collectively the "UCC Filings") with respect to the Collateral.
E.    Subordinated Creditor, Senior Credit and Debtor wish to enter into this
Intercreditor and Subordination Agreement for the purposes of setting forth the
rights and obligations of the parties with respect to the Collateral.
NOW THEREFORE, the Senior Creditor, the Subordinated Creditor and Debtor agree
as follows:
1.    The Subordinated Creditor acknowledges and agrees that its lien in the
Collateral, and any proceeds thereof, evidenced by the Subordinated Debt
Documentation is subordinate to the lien of the Senior Debt evidenced by the
Senior Debt Documents. Upon the execution of this Agreement, Subordinated
Creditor will file UCC-1 Financing Statements with the Secretary of State of
Delaware and Massachusetts, at Debtor's expense, evidencing the subordination of
its lien against the Collateral to the lien of the Senior Creditor in the
Collateral.
 
 
 

--------------------------------------------------------------------------------

 
2.    The Subordinated Creditor agrees that, so long as any Senior Debt remains
outstanding:
a.            In the event Subordinated Creditor receives proceeds from the
Collateral, Subordinated Creditor shall hold such proceeds in trust for the
benefit of Senior Creditor, and shall pay such proceeds over to Senior Creditor
upon the earlier to occur of (i) demand from Senior Creditor, or (ii) actual
notice that the payment received represents proceeds of the Collateral; and
b.            Subordinated Creditor shall provide the Senior Creditor written
notice of the occurrence of an event of default under the Subordinated Creditor
Documents; however, Subordinated Creditor agrees that so long as the Senior Debt
remains outstanding, the Subordinated Creditor shall not exercise for any
reason, any right or remedy it maintains against the Collateral under the
Subordinated Debt Documents for the collection of the Revere Debt.

3.    To the extent all or some of the Collateral is located on property that
Subordinated Creditor has a mortgage upon (the "Mortgaged Property"), upon
receiving notice of an event of default under the Senior Creditor Documents,
Subordinated Creditor agrees that it will not interpose any objection or
hindrance to Senior Creditor entering upon the Mortgaged Property for the
purpose of taking possession of the Collateral. pursuant to the terms of that
certain Mortgagee Disclaimer and Consent Agreement executed by Subordinated
Creditor and Senior Creditor, a copy of which is attached hereto as Exhibit B
(the "Mortgagee Waiver"). Nothing contained in this Agreement shall in any way
affect Subordinated Creditor's right to commence any action against the
Mortgaged Property, including foreclosure or accepting a deed in lieu of
foreclosure, subject to the Senior Creditor's right to occupancy as set forth in
the Mortgagee Waiver.
4.    Upon the occurrence of an Event of Default as defined in the Senior Debt
Documents and after prior written notice to the Subordinated Creditor, the
Senior Creditor may exercise any right or remedy it maintains against the Debtor
and/or the Collateral including, but not limited to, the commencement of any
legal proceeding or other proceedings for the collection of the Senior Debt. In
the event the Collateral is sold by Senior Creditor:
a.    Subordinated Creditor (i) will not assert any claim for marshaling of
Debtor's assets, (ii) consents to the collection or sale of the Collateral by
Senior Creditor free and clear of Subordinating Creditor's security interest or
lien, and (iii) waives any claims contesting the commercial reasonableness of
any sales of the Collateral that are not raised within ten (10) days of its
receipt of written notice of the proposed disposition of the Collateral .
b.            The Senior Creditor agrees that the proceeds of such sale in
excess of the Senior Debt shall be held in trust for the benefit of Subordinated
Creditor and Senior Creditor shall pay such proceeds over to Subordinated
Creditor within five (5) business days from Senior Creditor's receipt of written
documentation that (i) Subordinated Creditor's debt exceeds such proceeds, and
(ii) there has not been any tax lien filed by any governmental authority after
the date of this Agreement, and (iii) Senior Creditor's actions are not subject
to a bankruptcy stay, other court order, injuction, or moratorium on the
exercise of its rights.. In the event that Subordinated Creditor's debt is less
than such proceeds, then upon satisfaction of subparagraph (ii), Senior Creditor
shall pay such proceeds to Subordinated Creditor only to the extent of
Subordinated Creditor's debt.
 
 
 

--------------------------------------------------------------------------------


 
5.    Notice to Subordinated Lender.  The Senior Creditor shall promptly notify
the Subordinated Creditor as provided herein of each of the following events:
a.    Any notice which the Senior Creditor may give to the Debtor regarding any
breach of Senior Credit Documents, or any termination of the Debtor's right to
use, lease or possess the Collateral (each a "Default Notice");
b.    Any legal action which the Senior Creditor may commence to collect on the
Senior Debt;
c.    Any agreement or proposal for the Debtor to voluntarily convey to the
Senior Creditor title to all or any portion of the Collateral; and
d.    Any agreement or proposal for the disposition of the Collateral.
6.    No action which the Senior Creditor may take or refrain from taking with
respect to the Senior Debt, or the Senior Debt Documents or the Collateral,
including a waiver or release thereof, or any agreement or agreements in
connection therewith, shall affect this Agreement or the obligations of the
Subordinated Creditor provided for herein.


7.    The Senior Creditor understands and acknowledges that an Event of Default
under the Senior Debt Documents constitutes a Default under the Subordinated
Debt Documentation. The Subordinated Lender understands and acknowledges that an
Event of Default under the Subordinated Debt Documentation constitutes a Default
under the Senior Debt Documents.
This Agreement and its terms shall in no way be affected or impaired by, and
Subordinating Creditor hereby irrevocably consents to, without notice: (a)
additional credit being extended from Senior Creditor to Debtor during the term
of this Agreement, provided the total outstanding principal obligations from
Debtor to Senior Creditor shall not exceed Three Million Five Hundred Thousand
Dollars ($3,500,000.00) plus accrued interest], late charges, legal fees and
costs and any protective advances made by Senior Creditor; (b) any amendment,
alteration, extension, renewal, waiver, indulgence or other modification of the
Senior Debt Documents; (c) any settlement or compromise in connection with the
Senior Debt Documents or the Senior Debt; (d) any substitution, exchange,
release or other disposition of all or any part of the Senior Debt Documents or
the Senior Debt; (e) any failure, delay, neglect, act or omission by Senior
Creditor to act in connection with the Senior Debt Documents or the Senior Debt;
(f) any advances for the purpose of performing or curing any term or covenant
contained in the Senior Debt Documents or with respect to the Senior Debt to
which Debtor shall be or would otherwise be in default; and (g) any other matter
similar to the foregoing. The obligations and agreements of Subordinated
Creditor shall be unconditional, notwithstanding any defect in the genuineness,
validity, regularity or enforceability of the Senior Debt or the Senior Debt
Documents or any other circumstances unless specifically referred to herein,
which might otherwise constitute a legal or equitable discharge or a defense to
Subordinating Creditor.  With regard to subsection (c), pursuant to any
settlement or compromise in connection with the Senior Debt Documents under
which Senior Creditor takes possession of the Collateral, Senior Creditor agrees
to enter into an auction agreement providing for: (i) a guaranteed purchase
price with a sharing of excess auction proceed or (ii) public (including
internet) sale of the Collateral,  in a commercially reasonable manner.


8.    No waiver shall be deemed to be made by Senior Creditor or Subordinated
Creditor of any of their rights under this Agreement unless the same shall be in
writing and then only with respect to the specific instance involved.
9.    The Subordinated Creditor shall not transfer, sell or otherwise dispose of
any of the Revere Debt except to a transferee who agrees to become a party to
this Agreement.  Likewise, Senior Creditor shall not transfer sell or otherwise
dispose of any of the Senior Debt except to a transferee who agrees to become a
party to this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
10.          Any notices required to be sent pursuant to this Agreement to
either the Senior Creditor or the Subordinated Creditor shall be sent by
overnight courier, hand delivery, or certified mail, return requested to the
following:

 
If to the Senior Creditor:
People's Capital and Leasing Corp.
 
850 Main Street, BC-03
 
Bridgeport, Connecticut 06604
 
Attention: Peter Esposito
           
If to Subordinated Creditor:
Revere High Yield Fund, LP
 
2000 McKinney Avenue, Suite 2125
 
Dallas, Texas 75201
 
Attn: Clark Briner
   
With Copy to:
Rogin Nassau LLC
 
CityPlace I
 
185 Asylum Street
 
Hartford, CT 06103
 
Attn: Katherine F. Troy


 11.          The purpose of this Agreement is to define and memorialize the
rights of the Senior Creditor and the Subordinated Creditor with respect to the
collection and enforcement of the Senior Debt and the Revere Debt from the
Collateral. This Agreement shall in no way impair or offset Debtor's duty or
obligation to repay the Senior Debt or the Revere Debt in its entirety in
accordance with the terms and provisions of the Senior Debt Documents and the
Subordinated Debt Documentation.
 
12.          This Agreement shall be binding upon and inure to the benefit of
the Senior Creditor and the Subordinated Creditor and their respective
successors and assigns.
 
13.          This Agreement may not be amended, supplemented or modified except
by an instrument in writing signed by the Senior Creditor and the Subordinated
Creditor.
 
14.          All parties hereto have the authority to enter into this Agreement
and the execution of this Agreement has been duly authorized. This Agreement
shall be binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.  This Agreement shall be construed
according to the Uniform Commercial Code.
 
15.          This Agreement sets forth the entire understanding of the Senior
Creditor and the Subordinated Creditor and supersedes any and all prior
agreements, representations, arrangements and understandings relating to the
subject matter hereof.
 
16.          This Agreement may be executed in any number of counterparts by the
different parties on separate counterparts, each of which when so executed and
delivered shall be an original, but all of the counterparts shall together
constitute one and the same instrument.
 
 
 

--------------------------------------------------------------------------------


 


17.    Jury Trial Waiver.   THE PARTIES WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED ON OR PERTAINING TO THIS AGREEMENT..
18.    Applicable Law.    This Agreement shall be governed by and construed
under the internal laws of the State of Connecticut, without reference to
principles of conflicts of laws, as the same may from time to time be in effect,
including, without limitation, the Uniform Commercial Code as in effect in such
state.
Executed as a sealed document as of the 31st day of March, 2016.

 
"Senior Creditor"
     
PEOPLE'S CAPITAL AND LEASING CORP.
     
BY: /s/ Francisco Fonseca
         
"Subordinated Creditor"
     
REVERE HIGH YIELD FUND, LP,
 
a Delaware limited partnership
     
By:  Revere GP, LP, its General Partner
     
By:    Revere Capital Corp.
 
Its:    General Partner
     
By: /s/ Clark Briner    
 
Name: Clark Briner
 
Its: Manager
   

 
The undersigned Debtor acknowledges notice of the attached Intercreditor and
Subordination Agreement and agrees to be bound by all of terms, provisions and
conditions thereof.

 
"Debtor"
 
RANOR, INC., a Delaware corporation
             
By:
/s/ Alexander Shen
 
Name:
Alexander Shen
 
Its:
President

 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A




MASTER LOAN AND SECURITY AGREEMENT NO. 4180
SCHEDULE NO. 001
SCHEDULE A




The following description of property supplements, and is part of Schedule No.
001 dated March 31, 2016 to the Master Loan and Security Agreement No. 4180
dated March 31, 2016 between Ranor, Inc as Borrower and People's Capital and
Leasing Corp. as Lender and may be attached to said Schedule and any related UCC
Financing Statements, Acceptance or Delivery Certificate or other document
describing the property:


The following Equipment:


Faro Mdl. Xv2 Laser Tracker, With Portable Tripod, Rolling Cabinet, Tooling, Pc
Interface, Controls, S/N: X01000702053 (2007)


Faro Mdl. Platinum Measuring Arm, With 6-Axis Arm, 6' Measuring Arm, Granite
Base, Pc Interface, Rolling Storage Cabinet, Measuring Tool, S/N:
P08-02-07-05135 (2007)


Miscellaneous Inspection Items, Including But Not Limited To: Granite Surface
Plates, Height Gages, Micrometers, Jo-Block Sets, Chamfer Gage, Pin Sets,
Calipers, Thickness Gages, Etc.


[Hc-9] Titan Mdl. Afc130 Cnc Horizontal Boring Mill, 5" Spindle Diameter, #50
Taper, Spindle Travel 35.5", X-98", Y-98", W-56.3", B Rotary Table Size 63" X
71", Built-In Rotary Table, 40-Position Automatic Tool Changer, Fanuc 16
Control, Jorgensen Chip Conveyor, S/N: 101 (1996)


[Hc-5] Tos Mdl. Whn13c 4-Axis Horizontal Boring Mill, 5.12" Spindle Diameter,
#50 Taper, Spindle Travel 48.8", X-137.85", Y-78.7", W-48.8", B Rotary Table
Size 70.8" X 63", Flood Coolant System, 50-Taper Tooling, Jorgensen Chip
Conveyor, Fanuc 11 Control, S/N: 03-14 (1988)


[Hc-1] Nomura Mdl. Bn130swratc 4-Axis Horizontal Boring Mill, Spindle Diameter
5.12", #50 Spindle Taper Nmtb's Or Cat's, X-95", Y-83", Z-59", W-34", Fanuc 6m
Control, 3500-Rpm, Sony Digital Readout, 71" X 79" Rotary Table, 60-Position
Automatic Tool Changer, S/N: 4000 (1982)


[Vc-1] Mazak Mdl. Megaturn A16 Vertical Boring Mill, 64" 4-Jaw Turn Table,
16-Position Automatic Tool Changer, 82" Swing, 48-1/2" Z-Axis Travel, 77" Z-Axis
Height, Chip Conveyor, Fanuc Ot Control, S/N: 55443 (1984)


[H-1] Toshiba Shibaura Mdl. Bt10bripd Horizontal Boring Mill, Spindle Diameter
3.94", #50 Spindle Taper Nmtb, Spindle Travel 28", Y-49", X-55", Z-44.5", Sony
3-Axis Digital Readout, 44" X 49" Rotary Table, S/N: 193654 (1979)


M&M Precision Systems 72" Cnc Precision Right Angle Rotary Table, With Fanuc
Powermate Cnc Control, Handheld Pendant Programming, S/N: N/A


[Hc-2] Toshiba Shibaura Mdl. Bp13bp5 4-Axis Horizontal Boring Mill, Spindle
Diameter 5.12", #50 Taper Spindle, 27.5" Spindle Travel, X-118", Y-99", Z-43",
Ge Fanuc 18i-T Control, 118" X 59" Table, S/N: 130085 (1984)


[Hc-3] Toshiba Shibaura Mdl. Bpn13r4 Horizontal Boring Mill, Spindle Diameter
5.12", #50 Taper Spindle, Spindle Travels In 4" Steps, X-78", Y-90", Z-70.8",
78.8" X 63" Built-In Rotary Table, Fanuc 6m Control, S/N: 230017 (1982)
[Undergoing Motor Replacement; Valued As Functional]


[Hc-7] Kuraki Mdl. Kbt13dxa Horizontal Boring Mill, 5.12" Spindle Diameter, #50
Taper, Spindle Travel 27.5", X-118", Y-80.7", Z-51.2", B Rotary Table Size 70.9"
X 63", Fanuc 15 Control, Enomoto Chip Conveyor, 40-Position Automatic Tool
Changer, S/N: 45012 (1995)


[Vc-8] Tci Cnc Vertical Boring Mill, [2] Heads, 116" Diameter Table, [2]
12-Position Automatic Tool Changers, Chip Conveyor, Ge Fanuc 18i-Tb Cnc Control,
90hp Table Rotation Motor, Live Milling Head With Approximately 30hp Motor, 2500
Rpm 50-Taper, Approximately 130" X-Axis, Approximately 96" Z-Axis, 360,000°
C-Axis Rotation, 50-Taper Tooling, S/N: 315 (New 2008)


[Hc-6] Toshiba Shibaura Mdl. Bf13aq Floor Type Horizontal Boring Mill, 5.12"
Spindle Diameter, #50 Taper Nmtb, Spindle Travel 35.4", Sleeve Travel 13.8",
Jorgensen Chip Conveyor, Pit-Mounted Coolant System, 231" X-Axis Travel, 98"
Y-Axis Travel, 25.4" Z-Axis Travel, 14" W-Axis Travel, 178" X 118" Table, [5]
78" X 144" Floor Plates, Fanuc Om Control, S/N: 133791 (1978; Retrofit 1995)
 

--------------------------------------------------------------------------------

 
[Hc-8] Mitsubishi Mdl. Mafrs150 Horizontal Boring Mill, 5.905" Spindle Diameter,
Chip Conveyor, Pit-Mounted Coolant System, 1 Ton Jib Mounted Electric Chain
Hoist, #50 Taper, Spindle Travel 35.4", X-277.7", Y-145.7", Z-27.5", Table
Travel 59", B-Axis Rotary Table 118" X 98.4", [3] Right Angle Heads, [1] Spindle
Support, Fanuc 15 Control, [2] 144" X 72-1/2" Floor Plates, S/N: H5205 (1980)


[Vc-5] Titan Mdl. Sc22-2hg Vertical Double Column Boring Mill W/ 16-Position
Automatic Tool Changer, [1] Head, Live Spindle, Universal Work Head With
Approximately 30hp 1200-Rpm 50 Taper Spindle, Jorgensen Chip CONVEYOR, COOLANT
SYSTEM, 82" MAX PART Height, 59" Z-Axis Travel, 86" X-Axis Travel, 78-1/2"
Diameter Table, Fanuc 16t Control, S/N: Cnc-Msf-01 (1993)


[Vc-4] Blansko Mdl. Skj32-638 Cnc Vertical Boring Mill, Sliding Table, 250" Max
Part Size, Live Spindle, Jorgensen Chip Conveyor, Approximately 30hp 800-Rpm 50
Taper Spindle, Fanuc Ott Control, 126" Diameter Table, S/N: 43063-92 (1989)


[Vc-2] Titan Mdl. Sc-30-43 Cnc Vertical Boring Mill, 118" Diameter Table, [2]
Heads, [1] Live Spindle, Fanuc 16tt Control, 40hp Approximately 1500-Rpm 50
Taper Spindle, Turning Head With 4-Position Tool Holder, Pit-Mounted Coolant
System, 12-Position Tool Changer On Turning Head, Jorgensen Chip Conveyor (1996)


Common Rail Bridge Crane System W/ Ranor 5 Ton Double Girder Top Running
Overhead Bridge Crane, 60' Span, & 15 Ton Robbins & Meyers Double Girder Top
Running Overhead Bridge Crane, W/ Approximately 160' Runway, With Pendant
Controls


Common Rail Bridge Crane System W/ 25 Ton Philadelphia & Robbins & Meyers 15 Ton
Free Standing Double Girder Top Running Overhead Bridge Cranes, 60' Span, 160'
Runway, With Pendant Controls


Quincy Mdl. Qgv-75 75hp Air Compressor, With Siemens Simatic Touch Screen Plc
Controls, 34,036 Hours, Quincy Mdl. Qpcd40 Refrigerated Air Dryer (S/N:
Uso586559) With 2.3hp Compressor, [2] 1/4hp Fans, Plc Controls, [2] Air
Receiving Tanks, S/N: Bu1109010077 (2011)


Tos Hostivar Type Bn102b Tool & Cutter Grinder, S/N: 049304


Rush Mdl. 250 Drill Sharpener, S/N: N/A


6" Baldor Mdl. 2n Grinder


Scherr-Tumico Mdl. 22-1400 14" Optical Comparator, S/N: 135


Dewalt Mdl. Me1 Cutoff Saw, With 6" Abrasive Blade, Approximately 2hp Motor,
Foot Actuated Vise, S/N: 536


Miller Mdl. Millermatic 300 300-Amp Mig Welder, With Built-In Wire Feeder,
Digital Readout Of Volts, Wire Feed Speed, Power Source, S/N: La123664 (2000)


Turn-Pro Mdl. 01712058 7" X 12" Horizontal Bandsaw, With 1hp Saw Head, Coolant
Pump, S/N: 03117009


Okamoto Mdl. 6-18 6" X 18" Surface Grinder, With 6" X 18" Walker Ceramax
Permanent Magnetic Chuck, Hand Feed Table, Sokki Du102 2-Axis Digital Readout,
S/N: 8442u


Nicco Type Nsg-64h 16" X 24" Hydraulic Surface Grinder, With 16" X 24"
Electromagnetic Chuck, Power Table & Cross Feeds, Incremental Power Downfeed,
Over-The-Wheel Dresser, Control Panel, Approximately 2hp Hydraulic Pump, S/N:
H3506


Metosa Mdl. Taurus 310 Cnc Flat Bed Lathe, With Fagor Cnc Control, Approximately
24" Swing X 80" Centers, 16" 3-Jaw Chuck, Quick Change Tool Post, 3" Hole
Through Spindle, 2,500-Rpm Spindle, S/N: 40839


Powermatic Mdl. 1200 20" Floor Type Drill Press, With Gearbox Spindle Feed,
Production Table, S/N: 66-2225


Bridgeport Series I 2hp Vertical Milling Machine, 9" X 42" Work Table, Power
Feed To Table, Digital Readout, S/N: 12br248938 [Head Removed For Use Elsewhere;
Will Be Reinstalled; Valued As Functional]


Sharp Mdl. Omv Vertical Milling Machine, With 3hp Vari-Speed Work Head, Acu-Rite
3-Axis Cnc Retrofit Control, Digital Readout, Power Feed To Table, 10" X 50"
Working Surface Of Table, S/N: 20727780 (2003)


Sharp Vertical Milling Machine, With 3hp Vari-Speed Work Head, 10" X 50" Power
Feed Work Table, Acu-Rite Millmate 2-Axis Digital Readout, 6" Vise


Yam Mdl. 850hg 24" / 34" X 36" Geared Head Engine Lathe, Steady Rest, Quick
Change Tool Post, 12" 4-Jaw Chuck, Anilam Wizard 2-Axis Digital Readout, S/N:
B57123


Rodgers Mdl. S150-13-3 150 Ton Capacity Garage Type Hydraulic Arbor Press, With
Hand Hydraulic Pump, S/N: S150-1163


[Vmc-1] Matsuura Mdl. Mc-1500 V4 Vertical Machining Center, With 66" X 30" Work
Table, 40-Position Automatic Tool Changer, Flood Coolant System, Fanuc 6m
Control, S/N: 82052738 (1982)
 

--------------------------------------------------------------------------------

 
Hyundai Wia Mdl. L400lmc Cnc Lathe, 12-Position Turret, [2] Live Spindles,
Programmable Tailstock, 17" 3-Jaw Chuck, C-Axis Machining, Fanuc 32i Mdl. A Cnc
Controls, 30" Maximum Turning Diameter, 82.68" Maximum Turning Length, 3,000-Rpm
Main Spindle, 4,000-Rpm Live Tooling Spindle, 4.61" Maximum Bar Capacity, S/N:
G3199-086 (2012)


Jet Portable Horizontal Bandsaw


[Vc-6] Phoenix Mdl. 144/236 Vertical Turning Center, With 20-Position Automatic
Tool Changer, Steel Trak Magnetic Chip Conveyor, Pit-Mounted Hydraulic & Cooling
Systems, 30hp 2,000-Rpm 50 Taper Live Spindle, 144" Table, [1] Head, Fanuc 16i-T
Cnc Control, S/N: M1031 (1999)


[Vc-7] Phoenix Mdl. 144/236 Vertical Turning Center, With 20-Position Automatic
Tool Changer, 144" Table, [1] Head, 30hp 2,000-Rpm 50 Taper Live Spindle, Steel
Trak Magnetic Chip Conveyr, 20-Position Automatic Tool Changer, Fanuc 16i-T Cnc
Control, S/N: M1032 (2000)


[Hc-4] Toshiba Shibaura Mdl. Bf16a Floor Type Horizontal Boring Mill, Spindle
Diameter 6.3", 40hp Spindle Motor, [2] 10' X 14' T-Slotted Floor Plates,
Jorgensen Chip Conveyor, Pit Mounted Coolant System, #50 Taper Spindle Nmtb,
X-354", Y-134", Z-34", Fanuc 6m Control, 79" X 98" Rotary Table, Shibaura
Br20/25b Control, 6' In / Out Travel, S/N: 223705 (1980)


Ooya Mdl. Re3-2000 80" X 18" Radial Drill, With 15hp Drill Head, Power Arm
Elevation, Power Travel, Power Clamping, Tapping, 39-1/2" X 31-1/2" 2-Sided Box
Table, S/N: 7512462


Miller Syncrowave 250 Dx Dc Welder, With 250-Amp Tig Welder, Digital Readout Of
Volts & Amps, Mobile Base, S/N: Lh440089l (2007)


Phoenix Mdl. 15/480 Gantry Mill, 16'8" Between Gantries, 12' X 25' Working
Surface Of Table, [2] 36-Position Automatic Tool Changers, 40hp 3,000-Rpm 50
Taper Spindle With Right Angle Work Head, 40' X-Axis X 16' Y-Axis X 10' Z-Axis
Travels, Lns Chip Conveyor, 2-Axis Universal Work Head, Fanuc 30i Cnc Control,
S/N: M1747 (2011)


[3] 50 Ton Copco Free Standing Overhead Bridge Crane Systems, 75' Span, Pendant
Controls, Remote Control, 500' Long, All Dual Hooks, Pendant Controls


Stokes Mdl. 615-7 Vacuum Pump, With 10hp Motor, S/N: 885700c81198


Ridgid Mdl. 300t-2 Pipe Threader, 2" Capacity With Threading & Cut-Off Dies,
S/N: Fd17896b94


Garage Building
Quincy Mdl. Qsi-245 50hp Air Compressor, With Plc Control, 8182 Hours, S/N:
95536j


Cullen-Firestedt Mdl. 140-347 10,000# Capacity Welding Positioner, S/N: 347 [Not
In Use]


Ransome Mdl. 160 16,000# Capacity Welding Positioner, S/N: 7387 [Not In Use]


[2] Ransome Mdl. Cprr 90 Ton Capacity Tank Turning Rolls, S/N's: 3733015; N/A


[3] Sets Tank Turning Rolls, With Idler Roll Set


Miscellaneous Items In Garage, Including But Not Limited To:
Miller Syncrowave 350 Tig Welder; Miller Syncrowave 300s Tig Welder; Miller
Goldstar 450 450-Amp Arc Welder; Snow Blowers; 1 & 2-Door Flammable Storage
Cabinets; Approximately 25hp Skid Mounted Screw Type Air Compressor [Not In
Use]; Portable Heater; Approximately 5hp 2-Stage Air Compressor; 2 Ton Engine
Hoist; Miller Aead-200le 200-Amp Propane Powered Arc Welder; [6] Sections Pallet
Racks; Double End Bench Grinder; Gang Boxes; Parts Wash Sink; Work Table & Vise;
Pressure Washer; Portable Mixer / Dispenser [Not In Use]; Barrel Pumps;
Approximately 200-Gal. Oil Tank With Pump; Pallet Jack; Anver 20' X 8' X 2,000#
Capacity Vacuum Lifter With [4] Lifting Pods [Not In Use]; Portable Scaffolding
With Planks; Etc.


Fabricating Building
Mg Industries Torch Burning Machine, With [5] Oxygen / Plasma Torch Heads,
Plasma Cutting Head With Hypertherm H-401 & Hypertherm H-601 Power Supplies,
Hypertherm Water Cooler, 17' Wide X 55' Long Table, Burny 10 Lcd Plus Control
(1990)


Wuxi City Yexin Machinery Co. Mdl. St-29m Plate Beveling Machine, With
Approximately 10hp Work Head, 60cm Vertical Head Travel, [24] Hydraulic
Holddowns, Control Panel (2013)


Bm 6" Sander


Homemade Straightening Table, With 24' X 8' Working Surface Of Table, Enerpac
Unit, Traveling Work Head


Miller Deltaweld 452 Power Source, With Boom Mounted Wire Feeder, S/N: Kj281134
(1998)


[4] Lincoln 350 Power Mig Welders


Miller Syncrowave 250 Dx Tig Welder, Bernard Cooler, S/N: Kk236170 (1999)
 

--------------------------------------------------------------------------------



[3] Miller Deltaweld 450 Dc Power Sources, With Bernard Boom, Wire Feed [Not In
Use]


Koike Aronson Mdl. Hd240vf 24,000# Capacity Welding Positioner, With 54" X 54"
Mounting Plate, Pendant Control, S/N: 46425


Miller Syncrowave 250 Dx Dc Welder, With Tig, Bernard Cooler, S/N: Kd357461
(1993)


Miller Mdl. Dimension 452 Welder, With Boom Mounted Wire Feed, S/N: Lh340935c
(2007)


Aronson Mdl. Hd30a 5000# Capacity Welding Positioner, With 36" X 36" Mounting
Plate, Pendant Control, S/N: 70300


[5] Miller Deltaweld 452 Dc Power Sources, With Bernard Boom, Wire Feeder, [1]
W/O Boom - Hanging From Hoist, [1] W/ Wire Feed


Miller Syncrowave 350lx Welder, With Bernard Cooler, S/N: Kj256544 (1998)


[5] Lincoln Powermate 350, With Cool-Arc 40


Miller Syncrowave 250 250-Amp Tig Welder, With Bernard Cooler, S/N: Kk155832
(1999)


Hypertherm Mdl. Powermax 1650 100-Amp Portable Plasma Cutter


Aronson Mdl. 2g12vra12vls-Mkvt-26 Boom Welding Manipulator, With Lincoln Dc-1500
Idealarc Welder (S/N: Ac397572), 12' Lift, 12' Reach, 300# Capacity At Each End,
Control Panel, S/N: 8461


Miller Deltaweld 650 Dc Arc Welder, With Wire Feeder


Miller Deltaweld 650 Dc Welder, With Wire Feeder


[5] Miller Syncrowave 250 Welders


[2] Miller Deltaweld 451 Dc Arc Welders, With Bernard Boom & Miller 60 Series
Wire Feeder


[3] Miller Xmt304 Cc/Cv Welders, With Wire Feed


Miller Dimension 452 Welder


Koike Aronson Md. Hd25vf 2500# Capacity Welding Positioner, With 40" Diameter
Table, Pendant Control, S/N: 45933


[4] Miller Syncrowave 250 Dx Tig Welders, With Digital Readout Volts & Amps,
Mobile Base, Built-In Cooler


Assorted Welders, Plasmas, Wire Feeds


Aronson Mdl. Hd160a 16,000# Capacity Welding Positioner, S/N: 75108


Empire Mdl. Pf3648 Reach-In Type Sand Blast Cabinet, With 4' X 3' Chamber, Media
Collector, S/N: 0409


[3] Qst-245 50hp Air Compressors, Pyramid Mdl. 2000 Air Dryer, Air Receiving
Tank, S/N's: 95335 (56,859 Hours); 95336 (48,395 Hours); 95334 (40,742 Hours)


Vacu Blast Corp. Sand Blasting Unit, 18' Wide X 24' Deep X 16' High, With 10' X
12' Rail Mounted Cart, Media Collector, Pump


Large Car Bottom Furnace, 10' X 24', Gas Fired, With Honeywell Control Room


Paint Spray Booth


Bm 6" Belt Sander


[2] Aronson Mdl. Hd700 70,000# Capacity Welding Positioners, S/N's: 8523; 7715


Miller Dimension 400 Welder, With Wire Feeder


[2] Lincoln Idealarc 600 Dc Welders


Preston-Easton Mdl. Tdra-20hd 20,000# Capacity Tank Turning Rolls, With Idler
Roll Set, S/N: Tdrb30hd-94 (1998)


Koike Aronson Mdl. Tdra-20hd 20,000# Capacity Tank Turning Roll, S/N:
Tdrb20hd-95 (1998)


Aronson Mdl. S14vra14cl-Dkdt-32 Welding Manipulator, With 14' Lift, 14' Travel,
Rail Mounted Base, S/N: 80253
 

--------------------------------------------------------------------------------



Aronson Mdl. Ss14vra14cl-Pk 14' Long X 14' High Manipulator, With 14' Lift, 14'
Reach, Lincoln Wire Feeder & Torch, Lincoln Mdl. Na3n Welder, S/N: 76131 (1976)


Aronson Mdl. 2g12vra12vls-Mkvt-26 Boom Welding Manipulator, S/N: 8462; 12' Lift
X 12' Travel, W/ Cyclomatic Seam Tracker System, With Miller Syncrowave 350 Dc
Welder, Jetline Mdl. Alc101 Arc Length Controller, 9600 Jetline Control


[2] Skyjack 500# Capacity Man Lifts


Miller Dimension 652 Dc Welder, With Boom Welder, S/N: Kh419743 (1997)


[2] Miller Dimension 452 Welders, With Wire Feeder


Approximately 20,000# Capacity Welding Positioner, With 4' X 4' Mounting Plate


Miller 652 Dc Welder, With Bernard Boom Welder


14" Wilton Vertical Bandsaw, S/N: 06062782


Miller Dimension 400 Welder, With Wire Feeder


Enerpac Mdl. Per6418c 12-1/2hp Portable Hydraulic Power Pack, With Press Head,
15,000-Psi Rating, S/N: C12000


16" Wilton Drill


Geka Hydracrop Mdl. 80/Sd 80 Ton Hydraulic Ironworker, With Related Punches &
Dies, S/N: 6437 (1995)


Marvel Mdl. F2150pc3 Vertical Bandsaw, With Power Infeed, Dual Power Clamps,
Hydraulic Head Tilt & Feed, Roller Conveyor Infeed & Outfeed Tables, Touch
Screen, Computer Controlled, S/N: F2150-20237pc-3


Free Standing Top Running Double Girder Overhead Bridge Crane System, 60' Span,
500' Long, Pendant Controls
~ 15 Ton Robbins & Meyers
~ 20 Ton Aceco
~ 20 Ton Aceco
~ 40 Ton Philadelphia Tramrail


Ikeda Type Rm1375 Radial Drill W/ 2-Sided Box Table, S/N: 80105


Cincinnati Mdl. 1500 30' X 1,500 Ton Capacity Hydraulic Press Brake, With Power
Ram Adjustment, 3-Speed Ram, Manual Bottom Limit Adjustment, Approximately 6'
Pit For Apron, 20'6" Between Housings, S/N: 39561 (1975)


Large Quantity Of Brake Dies


Roundo Type R6s Horizontal Angle Rolls, 6 X 6 X 5/8,  With Control Panel, S/N:
986709 (1998)


Cincinnati Mdl. 750 750 Ton Capacity Hydraulic Press Brake, With Power Ram
Adjustment, 3-Speed Ram, Manual Bottom Limit Adjustment, Approximately 6' Pit
For Apron, 20'6" Between Housings, 30' Long, S/N: 41188 (1977)


Webb Mdl. 15l-1510 3/4" X 10' Initial Type Bending Roll, With 16" Diameter
Rolls, Power Roll Adjustment, Power Drop End, S/N: 7190


Cincinnati Mdl. 2512 3/8" X 12' Power Squaring Shear, With 48" Front Operated
Power Back Gauge, 9" Left Hand Squaring Arm, Front Support Arm, Shear Light
Gauge, S/N: 36574 (1967)


Cincinnati Mdl. 400 400 Ton X 18' Hydraulic Press Brake, With Power Ram
Adjustment, Manual Lower Bed Limit Adjustment, 12'6" Between Housings, 12"
Stroke, S/N: 37225 (1969)


Sertum 2" X 12' Pyramid Type Bending Rolls, With 20" Diameter Rolls, Power Roll
Adjustment, Sony 2-Axis Digital Readout, Control Panel, Power Drop End, Pit
Mounted (1977)


Koike Aronson Mdl. Hd25vf 2500# Capacity Welding Positioner, S/N: 45575


Miller Syncrowave 351 Welder, With Itw Cooler


[2] Miller Mdl. Phoenix 456 Cc/Cv 450-Amp Inverted Pulse Welders, With Wire
Feeder, Cooler


Preston-Easton Mdl. Pa100hd12 10,000# Welding Positioner, S/N: Pbi00hd-14 (1980)


Roundo Type Lh-35000 Welding Positioner, S/N: 976098 (1997)


Aronson Mdl. Pc120a 120,000# Capacity Welding Positioner, S/N: 718
 
 

--------------------------------------------------------------------------------



[2] Miller Deltaweld 451 Welders, With Wire Feed


Miller Syncrowave 351 Welder, With Cooler


Ransome Mdl. 100p 10,000# Capacity Welding Positioner, S/N: 655752


Miller Mdl. Xmt304 Wire Feed & Inverter


Tennant Series Ii Mdl. 27sii Floor Sweeper, With 4243 Hours, S/N: 275-5124


Jetline Mdl. Lws96z Seam Welder, With Controls, Arc Length Control 101, S/N:
85276 [Not In Use]


Pandjiris Mdl. 1000manip Welding Manipulator, With 1,000lb. Capacity, S/N:
800-4094-1 [Not In Use]


Aronson Mdl. G8vra80l-Pk Welding Manipulator, With 8' Travel, 8' Lift, Lincoln
Mdl. Lincolnweld Na-3n Welder, S/N: 80435 [Not In Use]


Miller Mdl. Syncrowave 350 350-Amp Tig Welder, With Cooler, S/N: Kb002312 (1991)


Aronson Mdl. 2g12vra12cl-Rk 12" X 12" Welding Manipulator, With Miller 451
Welder, S/N: 8020


Ransome Mdl. 250p 25,000# Capacity Welding Positioner, S/N: 6525507


Koike Aronson 30,000# Capacity Tank Turning Roll, With Idler Roll Set, S/N:
97531


Aronson Approximately 90,000# Capacity Tank Turning Rolls, With Idler Roll Set


Miller Syncrowave 351 Tig Welding Power Supply


Lincoln Power Mig 300 Welder


Miller Syncrowave 350lx Tig Welder, With Cooler


Aronson Mdl. Hd45 5000# Capacity Welding Positioner, S/N: 79388


Aronson Mdl. Hd100vf 10,000# Capacity Welding Positioner, S/N: 43686 (New 2008)


Cnc Robotic 2-Sided Welding Cell, Consisting Of:
~ Lincoln System 55 Electric Automation Robot Station, With Fanuc System R-30ia
Control, Fanuc M-710ic Robot 5-Axis Cnc Welding Robot [S/N: F-87026 (2007)], 10'
Trunnion Table, Plasma Cutting Table
~ Hyperformance Mdl. Hpr260 Plasma Power Supply, With 260-Amp Output, Handheld
Pendant Control, S/N: 260-003766
~ Lincoln Powerwave 455 Electric Welder, With Cool-Arc 40 Cooler
~ Full Area Infrared Light Curtain, All Related Controls, Feeds, Transformers,
Etc.


Free Standing Double Girder Top Running Overhead Crane System, 60' Span, 500'
Long, Pendant Controls
~ 5 Ton Cleveland Tramrail
~ [3] 15 Ton Robbins & Meyers
~ 10 Ton Aceco


Miscellaneous Shop & Crib Items Throughout Facility, Including But Not Limited
To: Perishable Tooling, Large Quantity Of Angle Plates, Holddowns, C-Clamps,
Portable Material Handling Carts, Assorted Electrical & Maintenance Supplies,
Large Quantity Of Cnc Tooling, Brooms, Shovels, Tote Bins, Benches, Vises,
Vidmar Cabinets, Hoists, Rotary Bins, #3-1/2r Famco Arbor Press, Factory Office
Furniture & Equipment, Floor Plates, Large Quantity Of Tooling For Vtl's &
Hbm's, Chop Saw, Slings, Chains, Portable Vacuum Pumps, 15hp Air Compressor,
Portable Scaffolding, Assorted Welding Equipment, Steel Bins, Scrap Hoppers,
Fans, Large Quantity Of Hoists With Rail, Assorted Hardware, 165" Diameter
Table, Dust Collectors, Double End Grinders, Tool Boxes, Cabinets, Welding Wire,
2-Wheel Hand Trucks, Pallet Trucks, Banding Machines, Dry Rod Stabilizing Ovens,
Assorted Air Tools, Pneumatic Grinders, Paint Pressure Tanks, Hooks, Straps, Air
Hose, Wash Down Table, Notcher, Bending Rolls, Portable Crane, Snow Blower,
Ladders, Racking, [2] 10hp Speedaire Air Compressors, Hydraulic Jacks, Dayton
Battery Charger, Flame Retardent Cabinets, Welders (Out Of Service), Benches &
Vises, Lawn Mower, Parts Cleaner, Assorted Tank Turning Rolls, 5' Wide X 50 High
Angle Plates, Paint Pressure Tank, Custom-Built 6' X 4' Right Angle Plates, [2]
Custom-Built 4' X 4' Right Angle T-Slotted Fixture Plates, Floor Jacks, [29] 1
Ton Wall Mounted Jib Arm Cranes, Hand Pipe / Tube Bender, 3' Hand Roll, Banding
Reels, Ladders, Self-Dumping Hoppers, Portable Hydraulic Punch, Welding & Work
Tables, Welding Curtains, Work Rests, Magnetic Lifters, Lifting Clamps, Fume
Extractors & Blowers, Crane Scale, Portable Sand Blast Pots, High Pressure
Washers, Rolling Staircases, Stokes Mdl. Jrs Vacuum Press, Stokes Pump Leak
Tester, Teledyne 2500# Capacity Welding Positioner, Tennant T300 Electric
Walk-Behind Floor Cleaner, Forklift Manlift Platform, Electro-Arc Tap
Disintegrator, Wilton
Flexible Arm Tapper, Portable Fluid Pumps, Break Room Furniture, Rotary Tables,
V-Blocks, Jaw Risers, Angle Irons, Offset Heads, Set-Up Blocks, 54-Piece
Pneumatic Tensioning Unit, Etc.
 
 

--------------------------------------------------------------------------------



Material Handling
 
Nissan Mdl. A115pv 2550# Capacity Propane Forklift Truck, With 187" Max Lift
Height, Side Shifter, 5' Forks, Solid Tires, 2626 Hours, S/N: Cpj01-9n2961


Nissan Mdl. Ugj02a30pv 6000# Capacity Propane Forklift Truck, With Side Shifter,
5' Forks, Solid Tires, 15,903 Hours,  S/N: 9l0118


Toyota Mdl. 03-3fd40 8800# Capacity Diesel Forklift Truck, With 169" Max Lift
Height, 5' Forks, Dual Front Wheels, Pneumatic Tires, S/N: Fd45-14741


Genie Mdl. S-60 60' Reach 500# Max Lifting Capacity Boom Lift, With 4-Wheel
Drive, Joystick Controls, Pneumatic Tires, 5629 Hours, Gas Powered, S/N: 735


Clark Mdl. Gcx30e 5500# Capacity Propane Forklift Truck, With 126" Max Lift
Height, Side Shifter, 4' Forks, Solid Tires, S/N: Gx230-125-9245kf


1995 Gmc 3500 Dump Truck, With 4-Wheel Drive, Pto, 8' Dump Body, Hyway Salt /
Sand Spreader, 84,135 Miles, Vin: 1gdjk34kose533852


2003 Ford Mdl. F-350 Pickup Truck, With Powerstroke V8 Diesel Engine, 4-Wheel
Drive, 100" Plow, 200,000 Miles, Vin: 1ftsf31f63ea52607


John Deere Mdl. Jd544h Loader, With 10' Bucket, S/N: 000783cd


Leroi Mdl. Dresser Diesel Tow-Behind Air Compressor, With 4936 Hours, S/N:
3120x374 (1990)


45' Tandem Axle Flatbed Trailer


Tandem Axle Single Drop Trailer, With 32' X 92" Bed, 10' Platform


Nissan Mdl. Cpj02 5000# Capacity Propane Forklift Truck, S/N: 9p0168 [Being
Repaired At Time Of Inspection; Valued As Functional]


Toyota Mdl. 42-3fg25 5000# Capacity Propane Forklift Truck, S/N: 423f625 [Being
Repaired At Time Of Inspection; Valued As Functional]


1987 International Mdl. F-2575 Tractor, With 191,098 Miles, Vin:
1hszjg2r5hh462325


Clark Mdl. C500-Y550 55,000# Capacity Diesel Forklift Truck, With 140" Max Lift
Height, Dual Side Shifter, 8' Forks, Pneumatic Tires, Enclosed Cab, S/N:
44065-4-4796


Cat Mdl. Dpl40 9000# Capacity Diesel Forklift Truck, With 148" Max Lift Height,
Side Shifter, 6' Forks, Dual Front Wheels, Pneumatic Tires, S/N: 3cm00437


Toyota Mdl. 023fgc30 6000# Capacity Propane Forklift Truck, With 185" Max Lift
Height, Side Shifter, 42" Forks, Solid Tires, S/N: 11442


Nissan Mdl. Fg103 3000# Capacity Propane Forklift Truck, With 130" Max Lift
Height, 46" Forks, Solid Tires, S/N: 002808


All property listed above together with all related software (embedded therein
or otherwise), all parts, repairs, additions, attachments, replacements,
replacement parts, accessions and accessories incorporated therein or affixed
thereto, modifications and substitutions thereto and all proceeds thereof
including insurance proceeds.
 
 
 

--------------------------------------------------------------------------------



EXHIBIT B
MORTGAGEE'S DISCLAIMER AND CONSENT
To induce People's Capital and Leasing Corp., a Connecticut corporation (the
"Lender"), to continue to extend credit to or for the benefit of Ranor, Inc., a
Delaware corporation (the "Borrower"), secured by certain equipment and other
personal property of Borrower (collectively, "Collateral"), as more fully
described on the attached Exhibit A, and for other good and valuable
consideration, Revere High Yield Fund, LP, a Delaware limited partnership (the
"Mortgagee"), hereby certifies and agrees for the benefit of the Lender, its
participants, successors and assigns, as follows:
1.            Premises; Mortgage; Security Interest. The Mortgagee holds a
mortgage lien on certain premises (the "Premises") located in Worcester County,
Massachusetts, and described in Exhibit B hereto, pursuant to a mortgage (the
"Mortgage"), a true, correct and complete copy of which is attached hereto as
Exhibit B. Mortgagee has a security interest in the Accounts and certain other
collateral including the Collateral pursuant to a certain loan and security
agreement (the "Agreement") that is subordinated to the Lender's security
interest in the Collateral pursuant to the terms and conditions of that certain
Intercreditor and Subordination Agreement dated March 31, 2016 between Mortgagee
and Lender. The Mortgage and the Security Agreement are in full force and
effect.  The Mortgagee acknowledges that the Collateral does not consist of real
estate fixtures secured by the Mortgage.
2.            Notices to Lender. The Mortgagee shall promptly notify the Lender
as provided herein of each of the following events:
a.            Any notice which the Mortgagee may give to the Borrower regarding
any breach of the Mortgage, or any termination of the Borrower's rights to use,
lease or possess the Premises;
b.            Any legal action which the Mortgagee may commence to foreclose the
Borrower's interests in the Premises or to appoint a receiver for the Premises;
and
c.            Any agreement or proposal for the Borrower to voluntarily convey
to the Mortgagee title to all or any portion of the Premises.
All notices to the Lender shall be deemed given when delivered to the Lender by
overnight UPS, Federal Express or other national express or delivery service at
the Lender's address set forth in Section 5 below.
3.            Notice of Default; Right to Cure. The Mortgagee shall give notice
to the Lender of any default(s) by the Borrower in its obligations under the
Mortgage, and the Mortgagee shall allow the Lender, at the Lender's option and
without obligation, a period of ten (10) days from the date the Lender receives
notice of such default(s) in which to cure or cause the Borrower to cure such
default(s).   Any payments made by Lender to cure a default shall not obligate
Lender to cure any other defaults of Borrower or cause this Agreement to be
amended.
4.            Lender's Right to Occupy Premises and Disposition of the
Collateral. The Mortgagee hereby agrees that notwithstanding any default under
the Mortgage by the Borrower, Lender has the right to enter into and remain in
possession of the Premises for a period not to exceed ninety (90) days,
commencing the day after Mortgagee provides Lender with written notice as
provided in this Agreement that it has obtained possession of the Premises
(through judicial foreclosure, foreclosure by advertisement, a deed in lieu of
foreclosure or otherwise and the passing of the mortgagor's period of
redemption), for the purpose of reclaiming the Collateral, including detaching,
selling (whether conducting a public auction or private sale on the Premises),
and removing the Collateral from the Premises (the "Occupation Period").
 
 

--------------------------------------------------------------------------------

 
a.            After the first thirty (30) days of  the Occupation Period and
until the Lender has ceased its occupation of the Premises, the Lender will pay
the Mortgagee a fee of Fifty Thousand ($50,000.00) Dollars per month or portion
thereof.  Lender and Mortgagee acknowledge that said fee includes premiums for
liability and casualty insurance with respect to the Collateral and the
Premises, real estate taxes, utilities and all other charges payable by Lender
for its occupancy of the Premises.  Lender shall also maintain insurance on the
Collateral and Premises during the Occupation Period consistent with the
Borrower's insurance. No payments by the Lender to the Mortgagee provided for
herein shall cure any defaults of the Borrower under the Mortgage or the
Security Agreement, nor shall such payments reinstate the Borrower's rights to
use or occupy the Premises.
b.            Lender has no liability for any obligations that arose or arise
under the Mortgage or the Security Agreement between the Mortgagee and Borrower;
provided, that the Lender shall reimburse the Mortgagee for any physical damage
to the Premises caused by Lender, its agents or invitees, its Auctioneer or
agents or invitees of its Auctioneer during the Occupation Period.
c.            The Mortgagee acknowledges that the Lender shall not be liable for
any diminution in value of the Premises during the Occupation Period.
Notices.  Any notice or communication required or permitted to be given by any
provision of this Agreement will be deemed to have been given when delivered
personally to the party designated to receive such notice or on the business day
on which the same is delivered to such party by overnight UPS, Federal Express
or other nationally recognized delivery service that provides delivery receipts,
directed to the following addresses or to such other or additional addresses as
any party might designate by written notice to the other party with a copy sent
via email on the same date:
To the Mortgagee:
 
Revere High Yield Fund, LP
2000 McKinney Avenue, Suite 2125
Dallas, Texas 75201
Attention:  Clark Brinner
Email address: cbriner@reverecapital.com
 
To the Lender:
 
People's Capital and Leasing Corp.
850 Main Street, BC-03
Bridgeport, Ct 06604
Atten: Peter Esposito

 
 

--------------------------------------------------------------------------------

 
5.            No Third Party Beneficiaries. It is the intention of the Lender
and the Mortgagee that this agreement impose obligations and confer benefits
only upon the Lender and the Mortgagee, and that it will not confer any rights,
remedies or benefits upon the Borrower or any person other than the Lender and
the Mortgagee, and their respective heirs, executors, successors and assigns.
6.            Counterparts.   This Disclaimer and Consent may be executed in any
number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument. This Disclaimer and Consent may be
transmitted by facsimile machine or by electronic mail in portable document
format ("pdf") and signatures appearing on faxed instruments and/or electronic
mail instruments shall be treated as original signatures.
7.            Modification. No modification, rescission, waiver, release, or
amendment of any provision of this Disclaimer and Consent shall be made, except
by a written agreement signed by the Lender and the Mortgagee.
8.            Successors and Assigns.  This Disclaimer and Consent binds the
Mortgagee and its respective successors and assigns. The Mortgagee will notify
any successor or assign of the terms of this Disclaimer and Consent.
9.            Jury Trial Waiver.   THE PARTIES WAIVE ANY RIGHT TO TRIAL BY JURY
IN ANY ACTION OR PROCEEDING BASED ON OR PERTAINING TO THIS DISCLAIMER AND
CONSENT.
10.          Applicable Law.    This Disclaimer and Consent shall be governed by
and construed under the internal laws of the state where the Premises are
located, without reference to principles of conflicts of laws, as the same may
from time to time be in effect, including, without limitation, the Uniform
Commercial Code as in effect in such state.
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Disclaimer and Consent is signed on March 31, 2016.

 
PEOPLE"S CAPITAL AND LEASING CORP.
     
BY: /s/ Francisco Fonseca
         
REVERE HIGH YIELD FUND, LP,
 
a Delaware limited partnership
     
By:  Revere GP, LP, its General Partner
     
By:    Revere Capital Corp.
 
Its:    General Partner
     
By:  /s/ Clark Briner
 
Name:  Clark Briner
 
Its:        Manager
   

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT A
TO
MORTGAGEE'S DISCLAIMER AND CONSENT


[The Collateral described on the Schedule attached hereto]
 
 

--------------------------------------------------------------------------------

 
MASTER LOAN AND SECURITY AGREEMENT NO. 4180
SCHEDULE NO. 001
SCHEDULE A




The following description of property supplements, and is part of Schedule No.
001 dated March 31, 2016 to the Master Loan and Security Agreement No. 4180
dated March 31, 2016 between Ranor, Inc as Borrower and People's Capital and
Leasing Corp. as Lender and may be attached to said Schedule and any related UCC
Financing Statements, Acceptance or Delivery Certificate or other document
describing the property:


The following Equipment:


Faro Mdl. Xv2 Laser Tracker, With Portable Tripod, Rolling Cabinet, Tooling, Pc
Interface, Controls, S/N: X01000702053 (2007)


Faro Mdl. Platinum Measuring Arm, With 6-Axis Arm, 6' Measuring Arm, Granite
Base, Pc Interface, Rolling Storage Cabinet, Measuring Tool, S/N:
P08-02-07-05135 (2007)


Miscellaneous Inspection Items, Including But Not Limited To: Granite Surface
Plates, Height Gages, Micrometers, Jo-Block Sets, Chamfer Gage, Pin Sets,
Calipers, Thickness Gages, Etc.


[Hc-9] Titan Mdl. Afc130 Cnc Horizontal Boring Mill, 5" Spindle Diameter, #50
Taper, Spindle Travel 35.5", X-98", Y-98", W-56.3", B Rotary Table Size 63" X
71", Built-In Rotary Table, 40-Position Automatic Tool Changer, Fanuc 16
Control, Jorgensen Chip Conveyor, S/N: 101 (1996)


[Hc-5] Tos Mdl. Whn13c 4-Axis Horizontal Boring Mill, 5.12" Spindle Diameter,
#50 Taper, Spindle Travel 48.8", X-137.85", Y-78.7", W-48.8", B Rotary Table
Size 70.8" X 63", Flood Coolant System, 50-Taper Tooling, Jorgensen Chip
Conveyor, Fanuc 11 Control, S/N: 03-14 (1988)


[Hc-1] Nomura Mdl. Bn130swratc 4-Axis Horizontal Boring Mill, Spindle Diameter
5.12", #50 Spindle Taper Nmtb's Or Cat's, X-95", Y-83", Z-59", W-34", Fanuc 6m
Control, 3500-Rpm, Sony Digital Readout, 71" X 79" Rotary Table, 60-Position
Automatic Tool Changer, S/N: 4000 (1982)


[Vc-1] Mazak Mdl. Megaturn A16 Vertical Boring Mill, 64" 4-Jaw Turn Table,
16-Position Automatic Tool Changer, 82" Swing, 48-1/2" Z-Axis Travel, 77" Z-Axis
Height, Chip Conveyor, Fanuc Ot Control, S/N: 55443 (1984)


[H-1] Toshiba Shibaura Mdl. Bt10bripd Horizontal Boring Mill, Spindle Diameter
3.94", #50 Spindle Taper Nmtb, Spindle Travel 28", Y-49", X-55", Z-44.5", Sony
3-Axis Digital Readout, 44" X 49" Rotary Table, S/N: 193654 (1979)


M&M Precision Systems 72" Cnc Precision Right Angle Rotary Table, With Fanuc
Powermate Cnc Control, Handheld Pendant Programming, S/N: N/A


[Hc-2] Toshiba Shibaura Mdl. Bp13bp5 4-Axis Horizontal Boring Mill, Spindle
Diameter 5.12", #50 Taper Spindle, 27.5" Spindle Travel, X-118", Y-99", Z-43",
Ge Fanuc 18i-T Control, 118" X 59" Table, S/N: 130085 (1984)


[Hc-3] Toshiba Shibaura Mdl. Bpn13r4 Horizontal Boring Mill, Spindle Diameter
5.12", #50 Taper Spindle, Spindle Travels In 4" Steps, X-78", Y-90", Z-70.8",
78.8" X 63" Built-In Rotary Table, Fanuc 6m Control, S/N: 230017 (1982)
[Undergoing Motor Replacement; Valued As Functional]


[Hc-7] Kuraki Mdl. Kbt13dxa Horizontal Boring Mill, 5.12" Spindle Diameter, #50
Taper, Spindle Travel 27.5", X-118", Y-80.7", Z-51.2", B Rotary Table Size 70.9"
X 63", Fanuc 15 Control, Enomoto Chip Conveyor, 40-Position Automatic Tool
Changer, S/N: 45012 (1995)


[Vc-8] Tci Cnc Vertical Boring Mill, [2] Heads, 116" Diameter Table, [2]
12-Position Automatic Tool Changers, Chip Conveyor, Ge Fanuc 18i-Tb Cnc Control,
90hp Table Rotation Motor, Live Milling Head With Approximately 30hp Motor, 2500
Rpm 50-Taper, Approximately 130" X-Axis, Approximately 96" Z-Axis, 360,000°
C-Axis Rotation, 50-Taper Tooling, S/N: 315 (New 2008)


[Hc-6] Toshiba Shibaura Mdl. Bf13aq Floor Type Horizontal Boring Mill, 5.12"
Spindle Diameter, #50 Taper Nmtb, Spindle Travel 35.4", Sleeve Travel 13.8",
Jorgensen Chip Conveyor, Pit-Mounted Coolant System, 231" X-Axis Travel, 98"
Y-Axis Travel, 25.4" Z-Axis Travel, 14" W-Axis Travel, 178" X 118" Table, [5]
78" X 144" Floor Plates, Fanuc Om Control, S/N: 133791 (1978; Retrofit 1995)


[Hc-8] Mitsubishi Mdl. Mafrs150 Horizontal Boring Mill, 5.905" Spindle Diameter,
Chip Conveyor, Pit-Mounted Coolant System, 1 Ton Jib Mounted Electric Chain
Hoist, #50 Taper, Spindle Travel 35.4", X-277.7", Y-145.7", Z-27.5", Table
Travel 59", B-Axis Rotary Table 118" X 98.4", [3] Right Angle Heads, [1] Spindle
Support, Fanuc 15 Control, [2] 144" X 72-1/2" Floor Plates, S/N: H5205 (1980)
 
 
 

--------------------------------------------------------------------------------

 
[Vc-5] Titan Mdl. Sc22-2hg Vertical Double Column Boring Mill W/ 16-Position
Automatic Tool Changer, [1] Head, Live Spindle, Universal Work Head With
Approximately 30hp 1200-Rpm 50 Taper Spindle, Jorgensen Chip CONVEYOR, COOLANT
SYSTEM, 82" MAX PART Height, 59" Z-Axis Travel, 86" X-Axis Travel, 78-1/2"
Diameter Table, Fanuc 16t Control, S/N: Cnc-Msf-01 (1993)


[Vc-4] Blansko Mdl. Skj32-638 Cnc Vertical Boring Mill, Sliding Table, 250" Max
Part Size, Live Spindle, Jorgensen Chip Conveyor, Approximately 30hp 800-Rpm 50
Taper Spindle, Fanuc Ott Control, 126" Diameter Table, S/N: 43063-92 (1989)


[Vc-2] Titan Mdl. Sc-30-43 Cnc Vertical Boring Mill, 118" Diameter Table, [2]
Heads, [1] Live Spindle, Fanuc 16tt Control, 40hp Approximately 1500-Rpm 50
Taper Spindle, Turning Head With 4-Position Tool Holder, Pit-Mounted Coolant
System, 12-Position Tool Changer On Turning Head, Jorgensen Chip Conveyor (1996)


Common Rail Bridge Crane System W/ Ranor 5 Ton Double Girder Top Running
Overhead Bridge Crane, 60' Span, & 15 Ton Robbins & Meyers Double Girder Top
Running Overhead Bridge Crane, W/ Approximately 160' Runway, With Pendant
Controls


Common Rail Bridge Crane System W/ 25 Ton Philadelphia & Robbins & Meyers 15 Ton
Free Standing Double Girder Top Running Overhead Bridge Cranes, 60' Span, 160'
Runway, With Pendant Controls


Quincy Mdl. Qgv-75 75hp Air Compressor, With Siemens Simatic Touch Screen Plc
Controls, 34,036 Hours, Quincy Mdl. Qpcd40 Refrigerated Air Dryer (S/N:
Uso586559) With 2.3hp Compressor, [2] 1/4hp Fans, Plc Controls, [2] Air
Receiving Tanks, S/N: Bu1109010077 (2011)


Tos Hostivar Type Bn102b Tool & Cutter Grinder, S/N: 049304


Rush Mdl. 250 Drill Sharpener, S/N: N/A


6" Baldor Mdl. 2n Grinder


Scherr-Tumico Mdl. 22-1400 14" Optical Comparator, S/N: 135


Dewalt Mdl. Me1 Cutoff Saw, With 6" Abrasive Blade, Approximately 2hp Motor,
Foot Actuated Vise, S/N: 536


Miller Mdl. Millermatic 300 300-Amp Mig Welder, With Built-In Wire Feeder,
Digital Readout Of Volts, Wire Feed Speed, Power Source, S/N: La123664 (2000)


Turn-Pro Mdl. 01712058 7" X 12" Horizontal Bandsaw, With 1hp Saw Head, Coolant
Pump, S/N: 03117009


Okamoto Mdl. 6-18 6" X 18" Surface Grinder, With 6" X 18" Walker Ceramax
Permanent Magnetic Chuck, Hand Feed Table, Sokki Du102 2-Axis Digital Readout,
S/N: 8442u


Nicco Type Nsg-64h 16" X 24" Hydraulic Surface Grinder, With 16" X 24"
Electromagnetic Chuck, Power Table & Cross Feeds, Incremental Power Downfeed,
Over-The-Wheel Dresser, Control Panel, Approximately 2hp Hydraulic Pump, S/N:
H3506


Metosa Mdl. Taurus 310 Cnc Flat Bed Lathe, With Fagor Cnc Control, Approximately
24" Swing X 80" Centers, 16" 3-Jaw Chuck, Quick Change Tool Post, 3" Hole
Through Spindle, 2,500-Rpm Spindle, S/N: 40839


Powermatic Mdl. 1200 20" Floor Type Drill Press, With Gearbox Spindle Feed,
Production Table, S/N: 66-2225


Bridgeport Series I 2hp Vertical Milling Machine, 9" X 42" Work Table, Power
Feed To Table, Digital Readout, S/N: 12br248938 [Head Removed For Use Elsewhere;
Will Be Reinstalled; Valued As Functional]


Sharp Mdl. Omv Vertical Milling Machine, With 3hp Vari-Speed Work Head, Acu-Rite
3-Axis Cnc Retrofit Control, Digital Readout, Power Feed To Table, 10" X 50"
Working Surface Of Table, S/N: 20727780 (2003)


Sharp Vertical Milling Machine, With 3hp Vari-Speed Work Head, 10" X 50" Power
Feed Work Table, Acu-Rite Millmate 2-Axis Digital Readout, 6" Vise


Yam Mdl. 850hg 24" / 34" X 36" Geared Head Engine Lathe, Steady Rest, Quick
Change Tool Post, 12" 4-Jaw Chuck, Anilam Wizard 2-Axis Digital Readout, S/N:
B57123


Rodgers Mdl. S150-13-3 150 Ton Capacity Garage Type Hydraulic Arbor Press, With
Hand Hydraulic Pump, S/N: S150-1163


[Vmc-1] Matsuura Mdl. Mc-1500 V4 Vertical Machining Center, With 66" X 30" Work
Table, 40-Position Automatic Tool Changer, Flood Coolant System, Fanuc 6m
Control, S/N: 82052738 (1982)


Hyundai Wia Mdl. L400lmc Cnc Lathe, 12-Position Turret, [2] Live Spindles,
Programmable Tailstock, 17" 3-Jaw Chuck, C-Axis Machining, Fanuc 32i Mdl. A Cnc
Controls, 30" Maximum Turning Diameter, 82.68" Maximum Turning Length, 3,000-Rpm
Main Spindle, 4,000-Rpm Live Tooling Spindle, 4.61" Maximum Bar Capacity, S/N:
G3199-086 (2012)


Jet Portable Horizontal Bandsaw
 
 
 

--------------------------------------------------------------------------------

 
[Vc-6] Phoenix Mdl. 144/236 Vertical Turning Center, With 20-Position Automatic
Tool Changer, Steel Trak Magnetic Chip Conveyor, Pit-Mounted Hydraulic & Cooling
Systems, 30hp 2,000-Rpm 50 Taper Live Spindle, 144" Table, [1] Head, Fanuc 16i-T
Cnc Control, S/N: M1031 (1999)


[Vc-7] Phoenix Mdl. 144/236 Vertical Turning Center, With 20-Position Automatic
Tool Changer, 144" Table, [1] Head, 30hp 2,000-Rpm 50 Taper Live Spindle, Steel
Trak Magnetic Chip Conveyr, 20-Position Automatic Tool Changer, Fanuc 16i-T Cnc
Control, S/N: M1032 (2000)


[Hc-4] Toshiba Shibaura Mdl. Bf16a Floor Type Horizontal Boring Mill, Spindle
Diameter 6.3", 40hp Spindle Motor, [2] 10' X 14' T-Slotted Floor Plates,
Jorgensen Chip Conveyor, Pit Mounted Coolant System, #50 Taper Spindle Nmtb,
X-354", Y-134", Z-34", Fanuc 6m Control, 79" X 98" Rotary Table, Shibaura
Br20/25b Control, 6' In / Out Travel, S/N: 223705 (1980)


Ooya Mdl. Re3-2000 80" X 18" Radial Drill, With 15hp Drill Head, Power Arm
Elevation, Power Travel, Power Clamping, Tapping, 39-1/2" X 31-1/2" 2-Sided Box
Table, S/N: 7512462


Miller Syncrowave 250 Dx Dc Welder, With 250-Amp Tig Welder, Digital Readout Of
Volts & Amps, Mobile Base, S/N: Lh440089l (2007)


Phoenix Mdl. 15/480 Gantry Mill, 16'8" Between Gantries, 12' X 25' Working
Surface Of Table, [2] 36-Position Automatic Tool Changers, 40hp 3,000-Rpm 50
Taper Spindle With Right Angle Work Head, 40' X-Axis X 16' Y-Axis X 10' Z-Axis
Travels, Lns Chip Conveyor, 2-Axis Universal Work Head, Fanuc 30i Cnc Control,
S/N: M1747 (2011)


[3] 50 Ton Copco Free Standing Overhead Bridge Crane Systems, 75' Span, Pendant
Controls, Remote Control, 500' Long, All Dual Hooks, Pendant Controls


Stokes Mdl. 615-7 Vacuum Pump, With 10hp Motor, S/N: 885700c81198


Ridgid Mdl. 300t-2 Pipe Threader, 2" Capacity With Threading & Cut-Off Dies,
S/N: Fd17896b94


Garage Building
Quincy Mdl. Qsi-245 50hp Air Compressor, With Plc Control, 8182 Hours, S/N:
95536j


Cullen-Firestedt Mdl. 140-347 10,000# Capacity Welding Positioner, S/N: 347 [Not
In Use]


Ransome Mdl. 160 16,000# Capacity Welding Positioner, S/N: 7387 [Not In Use]


[2] Ransome Mdl. Cprr 90 Ton Capacity Tank Turning Rolls, S/N's: 3733015; N/A


[3] Sets Tank Turning Rolls, With Idler Roll Set


Miscellaneous Items In Garage, Including But Not Limited To:
Miller Syncrowave 350 Tig Welder; Miller Syncrowave 300s Tig Welder; Miller
Goldstar 450 450-Amp Arc Welder; Snow Blowers; 1 & 2-Door Flammable Storage
Cabinets; Approximately 25hp Skid Mounted Screw Type Air Compressor [Not In
Use]; Portable Heater; Approximately 5hp 2-Stage Air Compressor; 2 Ton Engine
Hoist; Miller Aead-200le 200-Amp Propane Powered Arc Welder; [6] Sections Pallet
Racks; Double End Bench Grinder; Gang Boxes; Parts Wash Sink; Work Table & Vise;
Pressure Washer; Portable Mixer / Dispenser [Not In Use]; Barrel Pumps;
Approximately 200-Gal. Oil Tank With Pump; Pallet Jack; Anver 20' X 8' X 2,000#
Capacity Vacuum Lifter With [4] Lifting Pods [Not In Use]; Portable Scaffolding
With Planks; Etc.


Fabricating Building
Mg Industries Torch Burning Machine, With [5] Oxygen / Plasma Torch Heads,
Plasma Cutting Head With Hypertherm H-401 & Hypertherm H-601 Power Supplies,
Hypertherm Water Cooler, 17' Wide X 55' Long Table, Burny 10 Lcd Plus Control
(1990)


Wuxi City Yexin Machinery Co. Mdl. St-29m Plate Beveling Machine, With
Approximately 10hp Work Head, 60cm Vertical Head Travel, [24] Hydraulic
Holddowns, Control Panel (2013)


Bm 6" Sander


Homemade Straightening Table, With 24' X 8' Working Surface Of Table, Enerpac
Unit, Traveling Work Head


Miller Deltaweld 452 Power Source, With Boom Mounted Wire Feeder, S/N: Kj281134
(1998)


[4] Lincoln 350 Power Mig Welders


Miller Syncrowave 250 Dx Tig Welder, Bernard Cooler, S/N: Kk236170 (1999)
 
[3] Miller Deltaweld 450 Dc Power Sources, With Bernard Boom, Wire Feed [Not In
Use]


Koike Aronson Mdl. Hd240vf 24,000# Capacity Welding Positioner, With 54" X 54"
Mounting Plate, Pendant Control, S/N: 46425


Miller Syncrowave 250 Dx Dc Welder, With Tig, Bernard Cooler, S/N: Kd357461
(1993)
 
 

--------------------------------------------------------------------------------



Miller Mdl. Dimension 452 Welder, With Boom Mounted Wire Feed, S/N: Lh340935c
(2007)


Aronson Mdl. Hd30a 5000# Capacity Welding Positioner, With 36" X 36" Mounting
Plate, Pendant Control, S/N: 70300


[5] Miller Deltaweld 452 Dc Power Sources, With Bernard Boom, Wire Feeder, [1]
W/O Boom - Hanging From Hoist, [1] W/ Wire Feed


Miller Syncrowave 350lx Welder, With Bernard Cooler, S/N: Kj256544 (1998)


[5] Lincoln Powermate 350, With Cool-Arc 40


Miller Syncrowave 250 250-Amp Tig Welder, With Bernard Cooler, S/N: Kk155832
(1999)


Hypertherm Mdl. Powermax 1650 100-Amp Portable Plasma Cutter


Aronson Mdl. 2g12vra12vls-Mkvt-26 Boom Welding Manipulator, With Lincoln Dc-1500
Idealarc Welder (S/N: Ac397572), 12' Lift, 12' Reach, 300# Capacity At Each End,
Control Panel, S/N: 8461


Miller Deltaweld 650 Dc Arc Welder, With Wire Feeder


Miller Deltaweld 650 Dc Welder, With Wire Feeder


[5] Miller Syncrowave 250 Welders


[2] Miller Deltaweld 451 Dc Arc Welders, With Bernard Boom & Miller 60 Series
Wire Feeder


[3] Miller Xmt304 Cc/Cv Welders, With Wire Feed


Miller Dimension 452 Welder


Koike Aronson Md. Hd25vf 2500# Capacity Welding Positioner, With 40" Diameter
Table, Pendant Control, S/N: 45933


[4] Miller Syncrowave 250 Dx Tig Welders, With Digital Readout Volts & Amps,
Mobile Base, Built-In Cooler


Assorted Welders, Plasmas, Wire Feeds


Aronson Mdl. Hd160a 16,000# Capacity Welding Positioner, S/N: 75108


Empire Mdl. Pf3648 Reach-In Type Sand Blast Cabinet, With 4' X 3' Chamber, Media
Collector, S/N: 0409


[3] Qst-245 50hp Air Compressors, Pyramid Mdl. 2000 Air Dryer, Air Receiving
Tank, S/N's: 95335 (56,859 Hours); 95336 (48,395 Hours); 95334 (40,742 Hours)


Vacu Blast Corp. Sand Blasting Unit, 18' Wide X 24' Deep X 16' High, With 10' X
12' Rail Mounted Cart, Media Collector, Pump


Large Car Bottom Furnace, 10' X 24', Gas Fired, With Honeywell Control Room


Paint Spray Booth


Bm 6" Belt Sander


[2] Aronson Mdl. Hd700 70,000# Capacity Welding Positioners, S/N's: 8523; 7715


Miller Dimension 400 Welder, With Wire Feeder


[2] Lincoln Idealarc 600 Dc Welders


Preston-Easton Mdl. Tdra-20hd 20,000# Capacity Tank Turning Rolls, With Idler
Roll Set, S/N: Tdrb30hd-94 (1998)


Koike Aronson Mdl. Tdra-20hd 20,000# Capacity Tank Turning Roll, S/N:
Tdrb20hd-95 (1998)


Aronson Mdl. S14vra14cl-Dkdt-32 Welding Manipulator, With 14' Lift, 14' Travel,
Rail Mounted Base, S/N: 80253


Aronson Mdl. Ss14vra14cl-Pk 14' Long X 14' High Manipulator, With 14' Lift, 14'
Reach, Lincoln Wire Feeder & Torch, Lincoln Mdl. Na3n Welder, S/N: 76131 (1976)


Aronson Mdl. 2g12vra12vls-Mkvt-26 Boom Welding Manipulator, S/N: 8462; 12' Lift
X 12' Travel, W/ Cyclomatic Seam Tracker System, With Miller Syncrowave 350 Dc
Welder, Jetline Mdl. Alc101 Arc Length Controller, 9600 Jetline Control
 
 

--------------------------------------------------------------------------------

 
[2] Skyjack 500# Capacity Man Lifts


Miller Dimension 652 Dc Welder, With Boom Welder, S/N: Kh419743 (1997)


[2] Miller Dimension 452 Welders, With Wire Feeder


Approximately 20,000# Capacity Welding Positioner, With 4' X 4' Mounting Plate


Miller 652 Dc Welder, With Bernard Boom Welder


14" Wilton Vertical Bandsaw, S/N: 06062782


Miller Dimension 400 Welder, With Wire Feeder


Enerpac Mdl. Per6418c 12-1/2hp Portable Hydraulic Power Pack, With Press Head,
15,000-Psi Rating, S/N: C12000


16" Wilton Drill


Geka Hydracrop Mdl. 80/Sd 80 Ton Hydraulic Ironworker, With Related Punches &
Dies, S/N: 6437 (1995)


Marvel Mdl. F2150pc3 Vertical Bandsaw, With Power Infeed, Dual Power Clamps,
Hydraulic Head Tilt & Feed, Roller Conveyor Infeed & Outfeed Tables, Touch
Screen, Computer Controlled, S/N: F2150-20237pc-3


Free Standing Top Running Double Girder Overhead Bridge Crane System, 60' Span,
500' Long, Pendant Controls
~ 15 Ton Robbins & Meyers
~ 20 Ton Aceco
~ 20 Ton Aceco
~ 40 Ton Philadelphia Tramrail


Ikeda Type Rm1375 Radial Drill W/ 2-Sided Box Table, S/N: 80105


Cincinnati Mdl. 1500 30' X 1,500 Ton Capacity Hydraulic Press Brake, With Power
Ram Adjustment, 3-Speed Ram, Manual Bottom Limit Adjustment, Approximately 6'
Pit For Apron, 20'6" Between Housings, S/N: 39561 (1975)


Large Quantity Of Brake Dies


Roundo Type R6s Horizontal Angle Rolls, 6 X 6 X 5/8,  With Control Panel, S/N:
986709 (1998)


Cincinnati Mdl. 750 750 Ton Capacity Hydraulic Press Brake, With Power Ram
Adjustment, 3-Speed Ram, Manual Bottom Limit Adjustment, Approximately 6' Pit
For Apron, 20'6" Between Housings, 30' Long, S/N: 41188 (1977)


Webb Mdl. 15l-1510 3/4" X 10' Initial Type Bending Roll, With 16" Diameter
Rolls, Power Roll Adjustment, Power Drop End, S/N: 7190


Cincinnati Mdl. 2512 3/8" X 12' Power Squaring Shear, With 48" Front Operated
Power Back Gauge, 9" Left Hand Squaring Arm, Front Support Arm, Shear Light
Gauge, S/N: 36574 (1967)


Cincinnati Mdl. 400 400 Ton X 18' Hydraulic Press Brake, With Power Ram
Adjustment, Manual Lower Bed Limit Adjustment, 12'6" Between Housings, 12"
Stroke, S/N: 37225 (1969)


Sertum 2" X 12' Pyramid Type Bending Rolls, With 20" Diameter Rolls, Power Roll
Adjustment, Sony 2-Axis Digital Readout, Control Panel, Power Drop End, Pit
Mounted (1977)


Koike Aronson Mdl. Hd25vf 2500# Capacity Welding Positioner, S/N: 45575


Miller Syncrowave 351 Welder, With Itw Cooler


[2] Miller Mdl. Phoenix 456 Cc/Cv 450-Amp Inverted Pulse Welders, With Wire
Feeder, Cooler


Preston-Easton Mdl. Pa100hd12 10,000# Welding Positioner, S/N: Pbi00hd-14 (1980)


Roundo Type Lh-35000 Welding Positioner, S/N: 976098 (1997)


Aronson Mdl. Pc120a 120,000# Capacity Welding Positioner, S/N: 718


[2] Miller Deltaweld 451 Welders, With Wire Feed


Miller Syncrowave 351 Welder, With Cooler


Ransome Mdl. 100p 10,000# Capacity Welding Positioner, S/N: 655752
 
 

--------------------------------------------------------------------------------

 
Miller Mdl. Xmt304 Wire Feed & Inverter


Tennant Series Ii Mdl. 27sii Floor Sweeper, With 4243 Hours, S/N: 275-5124


Jetline Mdl. Lws96z Seam Welder, With Controls, Arc Length Control 101, S/N:
85276 [Not In Use]


Pandjiris Mdl. 1000manip Welding Manipulator, With 1,000lb. Capacity, S/N:
800-4094-1 [Not In Use]


Aronson Mdl. G8vra80l-Pk Welding Manipulator, With 8' Travel, 8' Lift, Lincoln
Mdl. Lincolnweld Na-3n Welder, S/N: 80435 [Not In Use]


Miller Mdl. Syncrowave 350 350-Amp Tig Welder, With Cooler, S/N: Kb002312 (1991)


Aronson Mdl. 2g12vra12cl-Rk 12" X 12" Welding Manipulator, With Miller 451
Welder, S/N: 8020


Ransome Mdl. 250p 25,000# Capacity Welding Positioner, S/N: 6525507


Koike Aronson 30,000# Capacity Tank Turning Roll, With Idler Roll Set, S/N:
97531


Aronson Approximately 90,000# Capacity Tank Turning Rolls, With Idler Roll Set


Miller Syncrowave 351 Tig Welding Power Supply


Lincoln Power Mig 300 Welder


Miller Syncrowave 350lx Tig Welder, With Cooler


Aronson Mdl. Hd45 5000# Capacity Welding Positioner, S/N: 79388


Aronson Mdl. Hd100vf 10,000# Capacity Welding Positioner, S/N: 43686 (New 2008)


Cnc Robotic 2-Sided Welding Cell, Consisting Of:
~ Lincoln System 55 Electric Automation Robot Station, With Fanuc System R-30ia
Control, Fanuc M-710ic Robot 5-Axis Cnc Welding Robot [S/N: F-87026 (2007)], 10'
Trunnion Table, Plasma Cutting Table
~ Hyperformance Mdl. Hpr260 Plasma Power Supply, With 260-Amp Output, Handheld
Pendant Control, S/N: 260-003766
~ Lincoln Powerwave 455 Electric Welder, With Cool-Arc 40 Cooler
~ Full Area Infrared Light Curtain, All Related Controls, Feeds, Transformers,
Etc.


Free Standing Double Girder Top Running Overhead Crane System, 60' Span, 500'
Long, Pendant Controls
~ 5 Ton Cleveland Tramrail
~ [3] 15 Ton Robbins & Meyers
~ 10 Ton Aceco


Miscellaneous Shop & Crib Items Throughout Facility, Including But Not Limited
To: Perishable Tooling, Large Quantity Of Angle Plates, Holddowns, C-Clamps,
Portable Material Handling Carts, Assorted Electrical & Maintenance Supplies,
Large Quantity Of Cnc Tooling, Brooms, Shovels, Tote Bins, Benches, Vises,
Vidmar Cabinets, Hoists, Rotary Bins, #3-1/2r Famco Arbor Press, Factory Office
Furniture & Equipment, Floor Plates, Large Quantity Of Tooling For Vtl's &
Hbm's, Chop Saw, Slings, Chains, Portable Vacuum Pumps, 15hp Air Compressor,
Portable Scaffolding, Assorted Welding Equipment, Steel Bins, Scrap Hoppers,
Fans, Large Quantity Of Hoists With Rail, Assorted Hardware, 165" Diameter
Table, Dust Collectors, Double End Grinders, Tool Boxes, Cabinets, Welding Wire,
2-Wheel Hand Trucks, Pallet Trucks, Banding Machines, Dry Rod Stabilizing Ovens,
Assorted Air Tools, Pneumatic Grinders, Paint Pressure Tanks, Hooks, Straps, Air
Hose, Wash Down Table, Notcher, Bending Rolls, Portable Crane, Snow Blower,
Ladders, Racking, [2] 10hp Speedaire Air Compressors, Hydraulic Jacks, Dayton
Battery Charger, Flame Retardent Cabinets, Welders (Out Of Service), Benches &
Vises, Lawn Mower, Parts Cleaner, Assorted Tank Turning Rolls, 5' Wide X 50 High
Angle Plates, Paint Pressure Tank, Custom-Built 6' X 4' Right Angle Plates, [2]
Custom-Built 4' X 4' Right Angle T-Slotted Fixture Plates, Floor Jacks, [29] 1
Ton Wall Mounted Jib Arm Cranes, Hand Pipe / Tube Bender, 3' Hand Roll, Banding
Reels, Ladders, Self-Dumping Hoppers, Portable Hydraulic Punch, Welding & Work
Tables, Welding Curtains, Work Rests, Magnetic Lifters, Lifting Clamps, Fume
Extractors & Blowers, Crane Scale, Portable Sand Blast Pots, High Pressure
Washers, Rolling Staircases, Stokes Mdl. Jrs Vacuum Press, Stokes Pump Leak
Tester, Teledyne 2500# Capacity Welding Positioner, Tennant T300 Electric
Walk-Behind Floor Cleaner, Forklift Manlift Platform, Electro-Arc Tap
Disintegrator, Wilton
Flexible Arm Tapper, Portable Fluid Pumps, Break Room Furniture, Rotary Tables,
V-Blocks, Jaw Risers, Angle Irons, Offset Heads, Set-Up Blocks, 54-Piece
Pneumatic Tensioning Unit, Etc.


Material Handling
Nissan Mdl. A115pv 2550# Capacity Propane Forklift Truck, With 187" Max Lift
Height, Side Shifter, 5' Forks, Solid Tires, 2626 Hours, S/N: Cpj01-9n2961


Nissan Mdl. Ugj02a30pv 6000# Capacity Propane Forklift Truck, With Side Shifter,
5' Forks, Solid Tires, 15,903 Hours,  S/N: 9l0118
 
 

--------------------------------------------------------------------------------

 
Toyota Mdl. 03-3fd40 8800# Capacity Diesel Forklift Truck, With 169" Max Lift
Height, 5' Forks, Dual Front Wheels, Pneumatic Tires, S/N: Fd45-14741


Genie Mdl. S-60 60' Reach 500# Max Lifting Capacity Boom Lift, With 4-Wheel
Drive, Joystick Controls, Pneumatic Tires, 5629 Hours, Gas Powered, S/N: 735


Clark Mdl. Gcx30e 5500# Capacity Propane Forklift Truck, With 126" Max Lift
Height, Side Shifter, 4' Forks, Solid Tires, S/N: Gx230-125-9245kf


1995 Gmc 3500 Dump Truck, With 4-Wheel Drive, Pto, 8' Dump Body, Hyway Salt /
Sand Spreader, 84,135 Miles, Vin: 1gdjk34kose533852


2003 Ford Mdl. F-350 Pickup Truck, With Powerstroke V8 Diesel Engine, 4-Wheel
Drive, 100" Plow, 200,000 Miles, Vin: 1ftsf31f63ea52607


John Deere Mdl. Jd544h Loader, With 10' Bucket, S/N: 000783cd


Leroi Mdl. Dresser Diesel Tow-Behind Air Compressor, With 4936 Hours, S/N:
3120x374 (1990)


45' Tandem Axle Flatbed Trailer


Tandem Axle Single Drop Trailer, With 32' X 92" Bed, 10' Platform


Nissan Mdl. Cpj02 5000# Capacity Propane Forklift Truck, S/N: 9p0168 [Being
Repaired At Time Of Inspection; Valued As Functional]


Toyota Mdl. 42-3fg25 5000# Capacity Propane Forklift Truck, S/N: 423f625 [Being
Repaired At Time Of Inspection; Valued As Functional]


1987 International Mdl. F-2575 Tractor, With 191,098 Miles, Vin:
1hszjg2r5hh462325


Clark Mdl. C500-Y550 55,000# Capacity Diesel Forklift Truck, With 140" Max Lift
Height, Dual Side Shifter, 8' Forks, Pneumatic Tires, Enclosed Cab, S/N:
44065-4-4796


Cat Mdl. Dpl40 9000# Capacity Diesel Forklift Truck, With 148" Max Lift Height,
Side Shifter, 6' Forks, Dual Front Wheels, Pneumatic Tires, S/N: 3cm00437


Toyota Mdl. 023fgc30 6000# Capacity Propane Forklift Truck, With 185" Max Lift
Height, Side Shifter, 42" Forks, Solid Tires, S/N: 11442


Nissan Mdl. Fg103 3000# Capacity Propane Forklift Truck, With 130" Max Lift
Height, 46" Forks, Solid Tires, S/N: 002808


All property listed above together with all related software (embedded therein
or otherwise), all parts, repairs, additions, attachments, replacements,
replacement parts, accessions and accessories incorporated therein or affixed
thereto, modifications and substitutions thereto and all proceeds thereof
including insurance proceeds.
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
TO
MORTGAGEE'S DISCLAIMER AND CONSENT


The Premises and equipment referred to in the referenced instrument are located
in Worcester County, Massachusetts, and are described as follows:
 
 
 

--------------------------------------------------------------------------------

Fidelity National Title Insurance Company
LOAN POLICY
 
EXHIBIT A - LEGAL DESCRIPTION
 
Loan Policy No.: 27307-14-0153TN-FN
Office File No.: 14-0153TN-FN(MA)



A certain tract of land situated in Westminster, Worcester County, Massachusetts
and on the northeasterly side of Route 2, bounded and described as follows:


Beginning at a Massachusetts Highway Bound on the northeasterly sideline of
Massachusetts Highway Route 2, the same being a point on the southwesterly line
of the property herein described:


Thence running N 67 degrees 11' 12" E a distance of one hundred eighty three and
14/100 feet (183.14') to a point;
Thence running along a curve to the right with a radius of nine thousand, six
hundred eighty and 00/100 feet (9,680') and an arc-length of three hundred
thirty eight and 84/100 feet (338. 84') to a point;


Thence turning and running S 51 degrees 15' 52" E a distance of eight Hundred
Five and 00/100 feet (805.00') to a point, the previous three courses running
along said Route 2;


Thence turning and running N 43 degrees 29' 19" E a distance of three hundred
seventy three and 45/100 feet (373.45') to a point;


Thence turning and running N 43 degrees 20' 01" W a distance of four hundred ten
and 55/100 feet (410.55') to a point;


Thence turning and running N 43 degrees 42' 52" W a distance of three hundred
filly two c;ii1d 99/100 feet (352.99') to a point;


Thence turning and running N 44 degrees 39' 47" W a distance of one hundred
sixty eight and 27/100 feet (168.27') to a point;


Thence turning and running N 43 degrees 32' 02" E a distance of three hundred
forty two and 95/100 feet (342.95') to a point,


Thence turning and running S 47 degrees 05' 15" E a distance of one hundred
thirty two and 91/100 feet (132.91') to a point;


Thence turning and running N 41 degrees 21' 42" E a distance of one hundred ten
and 29/100 feet (110.29') to a point;


Thence turning and running S 56 degrees 08' 09" E a distance of two hundred
twenty and 97/100 feet (220.97') to a point;


Thence turning and running S 40 degrees 26' 57" E a distance of three hundre.d
thirty five and 45/100 feet (335.45') to a poiht, the previous teh courses
running along land now or formerly of Elizabeth Ann Nyman;


Thence turning and running N 41 degrees 38' 44" E a distance of two hundred
ninety one and 02/100 feet (291.02') along land now or formerly of Michael and
Judith Denzer to a point;
 
 
 
 

--------------------------------------------------------------------------------

Fidelity National Title Insurance Company
LOAN POLICY
 
EXHIBIT A - LEGAL DESCRIPTION
 
Thence turning and running N 29 degrees 33' 07'' W a distance of two hundred
five and 15/100 feet (205.15') to a point;


Thence turning and running N 40 degrees 35' 11" W a distance of one hundred four
and 07/100 feet (104.07') to a point;


Thence turning and running N 42 degrees 28' 54" W a distance of one hundred
twenty nine and 16/100 feet (129.16') to a point;


Thence turning and running N 35 degrees 39' 06" W a distance of one hundred
eighty eight and 65/100 feet (188.65') to a point;


Thence turning and running N 31 degrees 06' 51" W a distance of two hundred
fifty one and 14/100 feet (251.14') to a point;


Thence turning and running N 27 degrees 26' 04" W a distance of sixty one and
15/100 feet (61.15') to a point;


Thence turning and running N 22 degrees 54' 11" W a distance of one hundred
forty eight and 62/100 feet (148.62') to a point;


Thence turning and running N 26 degrees 52' 49" W a distance of one hundred
eleven and 39/100 feet (111.39') to a point, the previous eight courses running
along the westerly sideline of Town Farm Road;


Thence turning and running S 66 degrees 40' 26" W a distance of eighty nine and
96/100 feet (89.96') to a point;


Whence turning and running N 45 degrees 34' 34" W a distance of thirty two and
83/100 feet (32.83') to a point;


Thence turning and running N 55 degrees 49' 30" W a distance of one hundred
thirty five and 24/100 feet (135.24') to a point;


Thence turning and running N 63 degrees 22' 02" W a distance of one hundred
seven and 27/100 feet (107.27') to a point;


Thence turning and running N 15 degrees 12' 22" W a distance of one hundred
ninety two and 38/100 feet (192.38') to a point;


Thence turning and running N 17 degrees 50' 41" W a distance of seventy seven
and 59/100 feet (77.59') to a point;


Thence' turning and running N 17 degrees 27' 14" W a distance of thirty two and
29/100 feet (32.29') to a point, the previous seven courses running along land
now or formerly of John and Donna Menger:
 
 
 

--------------------------------------------------------------------------------

Fidelity National Title Insurance Company
LOAN POLICY
 
EXHIBIT A - LEGAL DESCRIPTION
 
Thence turning and running N 52 degrees 28' 25" W a distance of one hundred two
and 96/100 feet (102.96') to a point;  ·


Thence turning and running N 40 degrees 22' 19" W a distance of two hundred
sixty one and 03/100 feet (261.03') to a point, the previous two courses running
along land now or formerly of Charles Smith, M.;


Thence turning and running S 42 degrees 58' 02" W a distance of ninety five and
70/100 feet (95.70') along land now or formerly of Diane Hubbard; to a point;


Thence turning and running S 45 degrees 45' 11"W a distance of five hundred
seventy nine and 39/100 feet (579. 39') along land now or formerly of Von Alan
and Carol Saimi, to a point;


Thence turning and running S 42 degrees 41' 35" W a distance of sixty six and
93/100 feet (66.93') to a point;


Thence turning and running S 47 degrees 25' 31" E a distance of three hundred
eighty and 54/100 feet (380. 54') to a point, the previous two courses running
along land now or formerly of Von Alan and Carol Saimi and land now or formerly
of Dorothy Hicks;


Thence turning and running S 44 degrees 18' 02" W a distance of two hundred
eighty four and 79/100 feet (284.79') to a point;


Thence turning and running S 43 degrees 45' 40" W a distance of two hundred
ninety seven and 48/100 feet (297.48') to a point, the previous two courses
running along land now or formerly of John Trembley Trustee;


Thence turning and running S 43 degrees 11' 23" W a distance of two hundred
forty three and 10/100 feet (243.1O') along land now or formerly of Keith
Honkala, to a point;


Thence turning and running S 28 degrees 07' 12" W a distance of three hundred
twenty six and 61/100 feet(326.61') along land now or formerly of Robert and
Dorothy Sands, to a point on the northeasterly sideline of said Route 2;


Thence turning and running S 53 degrees 12' 03" E a distance ofone hundred
ninety seven and 00/100 feet (197.00') to a point;


Thence turning and running N 36 degrees 47'57" E a distance of ten and 00/100
feet (10.00') to a point;


Thence turning and running N 53 degrees 12' 03" E a distance of two hundred
thirty eight and 95/100 feet (238.95') to a point;


Thence turning and running along a curve to the left with a radius of nine
thousand eight hundred twenty five and 00/100 feet (9825.00') with an arc length
of sixty one and 05/100 feet (61.05') to a point;


Thence turning and running S 36 degrees 47' 57'' W a distance of ten and 00/100
feet (10.00') to a point;
 
 
 

--------------------------------------------------------------------------------

Fidelity National Title Insurance Company
LOAN POLICY
 
EXHIBIT A - LEGAL DESCRIPTION
 
Thence turning and running along a curve to the left with a radius of nine
thousand eight hundred thirty five and 00/100 feet (9835.00') with an arc length
of one hundred ninety eight and 00/100 feet (198.00') to the point of beginning.
The previous six courses running along said Route 2.


The parcel herein described contains 2,662,834 square feet (61.1303 acres).


Said locus is shown on a plan entitled "Plan of Property for Robert A Normandin,
Westminster, Mass" dated June 1973 and revised August 1973, by Allen G. Davis,
C.E., and recorded with Worcester Northern District Registry of Deeds in Plan
Book 180, Page21.  ·


Excepting therefrom Lot 1 as shown on a plan of land entitled "Plan of Land in
Westminster, MA Knowri As 48 Town Farm Road Subdivision For: W.M Realty
Management Inc" Dated January 18, 2011 Scale 1"
= 50' By Bradford Engineering Co. and recorded in the Worcester County (Northern
District) Registry of
Deeds in Book of Plans 492, Page 7.


Said excepted parcel being more particularly bounded and described as follows:


All that certain piece or parcel of land situated in the Town of Westminster,
North Worcester County, State of Massachusetts, on the southwestern side of Town
Farm Road, and shown as Lot 1 on a map or plan entitled "PLAN OF LAND IN
WESTMINSTER, MA KNOWN AS 48 TOWN FARM ROAD, SUBDIVISION, W.M. REALTY MANAGEMENT
INC., DATE JANUARY 18, 2011, BRADFORD ENGINEERING CO. 3 WASHINGTON SQ. HAVERHILL
MA 01830 SHEET 1 OF 1 SCALE 1" = 50"' and filed in the Worcester North Registry
of Deeds in Book of Plans 492, Page 7 being more particularly bounded and
described as follows:


Beginning at an iron pin on the southwesterly side of Town Farm Road being the
same point on the northeasterly line of the property herein described,


thence running S 41° 38' 44" W a distance of 291.02 feet to a bolt;


thence turning and running N 40° 26' 57" W a distance of 335.45 feet to a point;
 
thence turning and running N 56° 08' 09" W a distance of 220.97 feet to a point;
 
thence turning and running N 59° 53' 01" E a distance of 369.94 feetto a point;
 
thence turning and running S 42° 28' 54" E a distance of 129.16 feet to a point;
 
thence turning and running S 40° 35' 11"Ea distance of 104.07 feet to a point;
 
thence turning and running S 29° 33' 07'' E a distance of 205.15 feet to the
point and place of beginning.
 
Said parcel containing 154,670 S.F. 3.55 AC.
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT C
TO MORTGAGEE'S DISCLAIMER AND CONSENT


[Copy of Mortgage]
 
 

--------------------------------------------------------------------------------


 
After recording return to:
 


MAYO CROWE LLC
CITY PLACE II
185 ASYLUM STREET
HARTFORD, CONNECTICUT 06103
ATTENTION: KATHERINE F. TROY, ESQ.




 



--------------------------------------------------------------------------------






 
RANOR, INC., AS BORROWER TO
 
REVERE HIGH YIELD FUND, LP, AS LENDER






 


 
 

--------------------------------------------------------------------------------


 
  MORTGAGE DEED, ASSIGNMENT OF LEASES AND RENT, SECURITY AGREEMENT AND FIXTURE
FILING
 
 

--------------------------------------------------------------------------------

 


 

 
Date:
 
As of December 22, 2014
           
Location:
 
48 Town Farm Road
   
Westminster, Massachusetts
           
County:
 
Worcester


 
 
 

--------------------------------------------------------------------------------

 
 
  MORTGAGE DEED, ASSIGNMENT OF LEASES AND RENT, SECURITY AGREEMENT AND FIXTURE
FILING
 


THIS MORTGAGE DEED, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (this “Security Instrument”), made this day of December, 2014 by
and between RANOR, INC., a Delaware corporation having an office and place of
business located at Bella Drive, Westminster, Massachusetts 01473, as party of
the first part (the “Borrower”), for the benefit of REVERE HIGH YIELD FUND, LP,
a Delaware limited partnership, with an address of 105 Rowayton Avenue, Suite
100, Rowayton, Connecticut 06853, together with its successors and assigns, as
party of the second part (“Lender”).
 


RECITALS:


WHEREAS, Borrower and Lender are parties to that certain Term Loan and Security
Agreement dated the date hereof (as such agreement is amended and in effect from
time to time, the “Loan Agreement”);
 
WHEREAS, the Loan Agreement provides for Lender to make a loan to Borrower in
the principal amount of ONE MILLION FIVE HUNDRED THOUSAND AND 00/100 DOLLARS
($1,500,000.00) (the "Loan");


WHEREAS, the Loan is evidenced by a Term Note dated as of the date hereof (the
"Note") in the maximum principal sum of ONE MILLION FIVE HUNDRED THOUSAND AND
00/100 DOLLARS ($1,500,000.00), with interest payable from the date thereof at
the rates set forth in the Note, which by this reference is incorporated herein.
The Note matures on December 31, 2015; provided, however, that Borrower may
elect to extend the maturity date thereof for a period of six (6) months to June
30, 2016 subject to and in accordance with the terms and conditions of the Note
and the Loan Agreement; and
 
WHEREAS, Borrower desires to secure the payment and performance of all of its
obligations under the Note and certain additional Obligations (as defined in
Section 1.1).


IN CONSIDERATION of the principal sum of the Note as advanced as described
above, and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and in order to secure the Obligations, Borrower
hereby:


(A)           Irrevocably, unconditionally, and absolutely grants, bargains,
sells, assigns, transfers, pledges, mortgages, warrants, and conveys to Lender
(WITH POWER OF SALE) for the purposes herein set forth and grants Lender (WITH
POWER OF SALE) a security interest in, all of Borrower’s right, title, and
interest in the following property (collectively, the “Collateral”), upon the
terms and conditions hereof:



 


 
 
 
 
 
-1-

--------------------------------------------------------------------------------

 
(i)            That certain tract or parcel of land of which Borrower is now
seized and in possession, situate in Worcester County, Massachusetts, having a
street address at 48 Town Farm Road, Westminster, Massachusetts 01473, and more
fully described in Exhibit A attached hereto and by this reference incorporated
herein (“Premises”);

 
(ii)           Any and all buildings, constructions, and improvements now or
hereafter erected or located in or on the Premises, including, but not limited
to, all fixtures, attachments, appliances, equipment, machinery, and other
articles now owned by Borrower or hereafter acquired by Borrower and attached or
affixed thereto or located thereon (except the personalty owned by lessees)
(collectively, the “Improvements”), together with all appurtenances and
additions thereto and betterments, renewals, substitutions, and replacements
thereof, all of which shall be deemed and construed to be part of the realty;


(iii)          All right, title, and interest of Borrower in and to all items
incorporated as part of or attributed or affixed to any of the Premises,
Improvements, or other real property included in the Collateral or any other
interest of Borrower, whether now owned or hereafter acquired, in, to or
relating to the Premises, Improvements, or such other real property, in such
manner that such items are no longer personal property under the laws of the
Commonwealth of Massachusetts;


(iv)          All easements, rights-of-way, and rights now owned or hereafter
acquired by Borrower and used or usable in connection with the Premises and the
Improvements, or as a means of access thereto, including, without limiting the
generality of the foregoing, all rights pursuant to any trackage agreement, all
rights to the non-exclusive use of common drive entries, all water and water
rights, and all mineral, mining, oil, and gas rights and rights to produce or
share in the production of anything related thereto, together with all
tenements, hereditaments, and appurtenances thereof and thereto;


(v)           All right, title, and interest now owned or hereafter acquired by
Borrower in and to any land lying within the right-of-way of any street, open or
proposed, adjoining the Premises, and any and all sidewalks, alleys, and strips
and gores of land adjacent to or used in connection with the Premises or the
Improvements;


(vi)          All of the fixtures described in Exhibit B attached hereto and by
this reference incorporated herein, now owned or hereafter acquired by Borrower,
and all appurtenances and additions thereto and betterments, renewals,
substitutions and replacements thereof; and, all right, title, and interest of
Borrower, now or hereafter arising, in and to any and all said property is
hereby assigned to Lender, together with the benefits of all deposits and
payments now or hereafter made thereon by or on behalf of Borrower;


(vii)         All interests, estates, or other claims or demands in law and in
equity which Borrower now has or may hereafter acquire in the Collateral;
 
 
 
 
-2-

--------------------------------------------------------------------------------

 
(viii)       All proceeds, products, substitutions and accessions of the
foregoing, of every type; and


(B)
Assigns, sets over, and transfers to Lender (WITH POWER OF SALE):


 
(i)           All right, title, and interest of Borrower in and to all leases,
whether written or oral, covering the Premises, the Improvements, or any portion
thereof, now or hereafter existing or entered into (collectively, “Leases”), and
all right, title, and interest of Borrower thereunder, including, without
limitation, all guaranties thereof, all cash or security deposits, advance
rentals, and all deposits or payments of similar nature; and


(ii)           All rents, issues, profits, royalties, income, and other benefits
derived from the Premises or the Improvements or any other portion of the
Collateral (collectively, the “Rents”).


TO HAVE AND TO HOLD the said bargained property with all and singular the
rights, members, and appurtenances thereto appertaining, to the only proper use,
benefit, and behoof of Lender and its successors and assigns, in fee simple, and
Borrower hereby covenants that Borrower is lawfully seized and possessed of said
property, and has a good right to convey it, and it is unencumbered, subject to
(a) Liens (as defined in the Loan Agreement) held by Lender, (b) Liens for
unpaid taxes that either (i) are not yet delinquent, or (ii) do not constitute
an Event of Default hereunder and are the subject of Permitted Protests (as
defined in the Loan Agreement), (c) Liens set forth on Schedule P to the Loan
Agreement, (d) warehousemen, landlords, carriers, mechanics, materialmen,
laborers, or suppliers, incurred in the  ordinary course of business and not in
connection with the borrowing of money, and which Liens either (i)     are for
sums not yet delinquent, or (ii) are the subject of Permitted Protests, (f)
Liens on amounts deposited in connection with obtaining worker’s compensation or
other unemployment insurance, (g) Liens on amounts deposited in connection with
the making or entering into bids, tenders, or leases in the ordinary course of
business and not in connection with the borrowing of money, (h) Liens on amounts
deposited as security for surety or appeal bonds in connection with obtaining
such bonds in the ordinary course of business, (i) Liens resulting from any
judgment or award that is not an Event of Default hereunder, (j) rights of
setoff or bankers’ liens upon deposits of cash in favor of banks or other
depository institutions; and (k) with respect to any Real Property (as defined
in the Loan Agreement), easements, rights of way, and zoning restrictions that
do not materially interfere with or impair the use or operation thereof as
reasonably determined by Lender, including those matters described in Schedule
B of that certain lender’s title insurance policy from Fidelity National Title
Insurance Company provided to Lender in connection with the recording of the
Security Instrument (collectively, the “Permitted Liens”); and Borrower does by
these presents bind Borrower and Borrower’s heirs, executors, administrators,
successors and assigns, forever, to warrant and defend the said bargained
property, unto Lender and its successors and assigns, against Borrower, and
against all and every other person or persons shall and will WARRANT AND FOREVER
DEFEND.








-3-

--------------------------------------------------------------------------------


 
 
PROVIDED, that if Borrower shall pay or cause to be paid to Lender the
Obligations in full at the time and in the manner stated in the Note and in this
Security Instrument and other Loan Documents at any time before the sale
hereinafter provided for, and shall well and truly perform, comply with and
observe each and every covenant, agreement, term and condition of this Security
Instrument and of the other Loan Documents, then these presents and the estate
granted hereby shall cease, determine and become void, and Lender shall (at the
expense of Borrower), release and discharge the lien and terminate the security
interest of this Security Instrument.
 


IN FURTHERANCE OF THE FOREGOING, Borrower hereby warrants, represents,
covenants, and agrees as follows:
 


  ARTICLE I.
 
OBLIGATIONS
 
Section 1.1  Obligations.   This Security Instrument is executed, acknowledged,
and
delivered  by  Borrower  to  secure  and  enforce  the  following  obligations  (collectively,  the
“Obligations”):


(a)           Payment and performance of all obligations of Borrower under the
Note;


(b)           Performance of every obligation, covenant, and agreement of
Borrower arising under or in connection with this Security Instrument, the Loan
Agreement and all other Loan Documents (as defined in Section 1.2 hereof);


(c)           Payment of all sums advanced pursuant to the terms of this
Security Instrument to protect and preserve the Collateral and the lien and
security interest hereby created therein;


(d)           Payment of all sums advanced and costs and expenses incurred by
Lender in connection with the Obligations, or any part thereof, any renewal,
extension or change of or substitution for the Obligations or any part thereof,
or the acquisition or perfection of the security therefor, whether made or
incurred at the request of Borrower or Lender;


(e)           Payment of all indebtedness and liabilities and performance of all
other obligations of Borrower to Lender arising pursuant to or in connection
with any interest rate swap agreement, interest rate cap agreement, hedging
agreement or other interest rate protection arrangements now or hereafter made
between Borrower and Lender to hedge the floating interest rate expenses of the
Note;


(f)           Payment of all other indebtedness and liabilities and performance
of all other obligations of Borrower to Lender arising pursuant to or in
connection with this Security Instrument, the Loan Agreement or any other Loan
Document; and
 
(g)          All renewals, extensions, amendments, modifications,
consolidations, and changes of, or substitutions or replacements for, all or any
part of the items described under clauses (a) through (f) above.
 
 
 
-4-

--------------------------------------------------------------------------------


 
 
Section 1.2  Loan Documents. This Security Instrument, the Loan Agreement, the
Note, the Assignment of Leases and Rents dated as of the date hereof from
Borrower in favor of Lender, the Guaranty Agreement dated as of the date hereof
from TechPrecision Corporation (the “Guarantor”) in favor of Lender (the
“Guaranty”), the Environmental Indemnity Agreement dated as of the date hereof
from Borrower and Guarantor in favor of Lender, the Assignment of Contracts,
Licenses, Permits, Agreements, Warranties and Approvals dated as of the date
hereof from Borrower in favor of Lender, the UCC-1 Financing Statements, the
Compliance Agreement dated as of the date hereof from Borrower in favor of
Lender, the Guarantor’s Certificate of No Adverse Change dated as of the date
hereof from Guarantor in favor of Lender, the Fee Representation Letter dated as
of the date hereof from Borrower and Guarantor, and any other mortgage, security
agreement, assignment of leases and rents, environmental indemnity agreement,
cash collateral agreement, guaranty, ISDA master agreement or other interest
rate hedging or protection agreement, or other agreement or mortgage now or
hereafter made to evidence or further secure the payment and performance of any
of the Obligations or otherwise made in connection with the Obligations, are
herein referred to collectively as the “Loan Documents.”


ARTICLE II.
 
REPRESENTATIONS AND WARRANTIES
 
Borrower hereby represents and warrants to Lender as follows:
 


Section 2.1 Title. Borrower owns the Premises and Improvements in  fee  simple
absolute, and has good and marketable title to the Collateral, free and clear of
all liens, charges, encumbrances, and security interests whatsoever, except the
Permitted Liens. Borrower will forever warrant and defend its title to the
Collateral, and the validity, enforceability, and priority of the lien and
security interest created hereby, against the claims of all persons except the
Permitted Liens.
 
Section 2.2 Legal Status and Authority. Borrower is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Delaware and has all necessary approvals, governmental and otherwise, and full
power and authority to own its properties (including the Collateral) and carry
on its business as now conducted and proposed to be conducted.


Section 2.3 Validity of Loan Documents. The execution and delivery, and the
performance by Borrower of the terms of the Loan Documents (i) are within the
company power of Borrower; (ii) have been authorized by all requisite company
action; (iii) will not violate, conflict with, result in a breach of, or
constitute (with notice or lapse of time, or both) a default under any provision
of law, any order or judgment of any court or governmental authority, the
articles of organization, operating agreement, or other governing instrument of
Borrower, or any indenture, agreement, or other instrument to which Borrower is
a party or by which it or any of its property is or may be bound or affected,
and Borrower has received all necessary approvals and consents, company,
governmental, or otherwise; (iv) will not result in the creation or imposition
of any lien, charge, or encumbrance whatsoever upon any of its properties or
assets, except the lien and security interest created hereby; and (v) will not
require any authorization or license from, or any filing with, any governmental
or other body (except for the filing or recording of this Security Instrument
and the other applicable loan documents). The Loan Documents constitute legal,
valid, and binding obligations of Borrower.
 
 
 
 
-5-

--------------------------------------------------------------------------------


 
 
Section 2.4  Litigation. There is no action, suit, or  proceeding,  judicial,
administrative, or otherwise (including any condemnation or similar proceeding),
pending or, to the best knowledge of Borrower, threatened or contemplated
against, or affecting, Borrower or the Collateral.


Section 2.5  Status of Collateral.

 
(a)           The Premises and Improvements are not located in an area
identified by the Secretary of Housing and Urban Development, or any successor
thereto, as an area having special flood, mudslide, and/or flood-related erosion
hazards pursuant to the National Flood Insurance Act of 1968 or the Flood
Disaster Protection Act of 1973, as amended, or any successor law.

 
(b)           Borrower has all necessary certificates, permits, licenses, and
other approvals, governmental and otherwise (including all zoning, building
code, land use, environmental and similar approvals), necessary for the
operation of the Premises and Improvements, all of which are in full force and
effect as of the date hereof and all operations conducted thereon are in
substantial compliance with such approvals.


(c)           The Premises and Improvements, and the present and contemplated
use and occupancy thereof, are in full compliance with all applicable zoning
ordinances, building codes, land use, and other similar laws.


(d)           The Premises and Improvements are served by all utilities required
for the contemplated use thereof.


(e)           All public roads and streets necessary to serve the Premises and
Improvements for the contemplated use thereof have been completed, are
serviceable in all weather, and, where required by the appropriate governmental
entities, have been dedicated to and formally accepted by such governmental
entities.


(f)            All costs and expenses of any and all labor, materials, supplies,
and equipment used in the construction of the Improvements have been paid in
full.
 
(g)           Borrower has paid in full for, and is the owner of, all
furnishings, fixtures, and equipment (other than lessees’ property) used in
connection with the operation of the Premises, free and clear of any and all
security interests, liens, or encumbrances, except for the Permitted Liens.
 
(h)          There is no proceeding pending for the total or partial
condemnation of the Collateral.
 
 
 
 
-6-

--------------------------------------------------------------------------------


 
 
(i)           All taxes and governmental assessments, water, sewer and municipal
charges, if any, that are due and owing as of the date hereof and which, if not
paid, would create a lien on or affect the ownership interest of Borrower with
respect to the Collateral, have been paid.


(j)           Borrower has not entered into any management agreement concerning
the Collateral, and Borrower does not have any obligation to pay any management
fees in connection with management of the Collateral.


(k)           Borrower has not accepted rent under the Leases or under any
rental or occupancy agreement more than thirty (30) days in advance of its due
date.
 


ARTICLE III.
 
COVENANTS AND AGREEMENTS
 
Borrower covenants and agrees with Lender as follows:


Section 3.1  Payment of Obligations.  Borrower shall pay when due and shall
perform the Obligations.


Section 3.2  Continuation of Existence. Borrower shall maintain in good standing
its existence under the laws of the Commonwealth of Massachusetts and shall not
(i) dissolve, terminate, or otherwise dispose of, directly or indirectly or by
operation of law, all or substantially all of its assets; (ii) reorganize,
convert or change its legal structure without the prior written consent of
Lender; or (iii) change its name, the address of its principal offices, or the
name under which Borrower conducts its business without promptly notifying
Lender of such change.


Section 3.3  Taxes, Liens, and Other Charges.

 
(a)           Subject to Permitted Protests, Borrower shall provide for payments
when due of all taxes, liens, assessments, dues, fines, impositions and public
charges, general and special, ordinary and extraordinary, of every character
(including penalties and interest), now or hereafter levied or assessed upon or
against the Collateral (collectively, the “Assessments”). Borrower shall also
pay (i) all income, franchise, and other taxes and governmental charges levied,
assessed, or imposed by the United States of America, or any state, any
political subdivision thereof, or any other taxing authority upon Borrower or in
respect of any of the Collateral which, if unpaid, would become a lien or charge
upon the Collateral, or any part thereof; and (ii) all charges made by utility
companies, public or private, for services furnished or used in connection with
the Collateral (together with the Assessments, collectively, “Impositions”).

 
(b)           Borrower shall pay all taxes (excluding income, franchise, and
doing business taxes), assessments, charges, expenses, costs, and fees
(including registration and recording fees) levied on, or assessed against
Lender, to the extent same are incurred in connection with any of the Loan
Documents or the Loan. Borrower shall also pay all stamp and other similar taxes
required to be paid in connection with the Obligations.


Section 3.4 Defense of Title and Litigation.  Subject to the Permitted Liens, if
the lien or security interest created by this Security Instrument, or the
validity, enforceability, or priority thereof or of this Security Instrument, or
if title or any of the rights of Borrower or Lender in or to the Collateral,
shall be endangered or questioned, or shall be attacked directly or indirectly,
or if any action or proceeding is instituted against Borrower or Lender with
respect thereto, Borrower will promptly notify Lender thereof and will
diligently endeavor to cure any defect which may be claimed, and will take all
necessary and proper steps for the defense of such action or proceeding,
including the employment of counsel, the prosecution or defense of litigation,
and, subject to Lender’s approval, the compromise, release, or discharge of any
and all adverse claims. Lender (whether or not named as a party to such actions
or proceedings) is hereby authorized and empowered (but shall not be obligated)
to take such additional steps as it may deem necessary or proper for the defense
of any such action or proceeding or the protection of the lien, security
interest, validity, enforceability, or priority of this Security Instrument, or
of such title or rights, including the employment of counsel, the prosecution or
defense of litigation, the compromise, release, or discharge of such adverse
claims, the purchase of any tax title, and the removal of such prior liens and
security interests. Borrower shall, on demand, reimburse Lender for all expenses
(including reasonable attorneys’ fees and disbursements) incurred by it in
connection with the foregoing matters. All such costs and expenses of Lender,
until reimbursed by Borrower, shall be part of the Obligations and shall be
deemed to be secured by this Security Instrument.


Section 3.5 Operation and Maintenance of Collateral.

 
(a)           Repair and Maintenance. Borrower will operate and maintain the
Premises, the Improvements, and the other Collateral in good order, repair, and
operating condition; will promptly make all necessary repairs, renewals,
replacements, additions, and improvements thereto, interior and exterior,
structural and nonstructural, foreseen  and unforeseen, or otherwise necessary
to ensure that the same as part of the security under this Security Instrument
shall not in any material way be diminished or impaired; and will not cause or
allow any of the Premises, the Improvements, or any other Collateral to be
misused or wasted or to materially deteriorate.   No part of the Improvements
shall be removed, demolished, or
structurally  or  materially  altered,  nor  shall  any  new  building,  structure,  facility,  or  other
improvement be constructed on the Premises without Lender’s prior written
consent.
 
 
 
 
-7-

--------------------------------------------------------------------------------


 
(b)           Replacement of Collateral. Except for Permitted Dispositions (as
defined in the Loan Agreement), Borrower will keep the Premises and the
Improvements fully equipped, and will replace all worn out or obsolete
Collateral with fixtures or personal property comparable thereto when new, and
will not, without Lender’s prior written consent, remove from the Premises or
the Improvements any fixtures or personalty covered by this Security Instrument
unless the same is replaced by Borrower with an article of equal suitability and
value when new, owned by Borrower free and clear of any lien or security
interest (other than Permitted Liens).


(c)           Compliance with Laws. Borrower will perform and comply promptly
with, and cause the Collateral to be maintained, used, and operated in
accordance with, any and all (i) present and future laws, ordinances, rules,
regulations, and requirements of every duly- constituted governmental or
quasi-governmental authority or agency applicable to Borrower or the Collateral;
(ii) similarly applicable orders, rules, and regulations of any regulatory,
licensing, accrediting, insurance underwriting or rating organization, or other
body exercising similar functions; (iii) similarly applicable duties or
obligations of any kind imposed under any Permitted Encumbrance or otherwise by
law, covenant, condition, agreement, or  easement, public or private; and (iv)
policies of insurance at any time in force with respect to the Collateral. If
Borrower receives any notice that Borrower or the Collateral is in default under
or is not in compliance with any of the foregoing, or notice of any proceeding
initiated under or with respect to any of the foregoing, Borrower will promptly
furnish a copy of such notice to Lender.


(d)           Zoning; Title Matters. Borrower will not, without the prior
written consent of Lender, (i) initiate or support any zoning reclassification
of the Premises or the Improvements, seek any variance under existing zoning
ordinances applicable to the Premises or the Improvements, or use or permit the
use of the Premises and Improvements in a manner which would require any
variance or special use permit under applicable zoning ordinances;  (ii) modify,
amend, or supplement any of the permitted title encumbrances; (iii) impose any
restrictive covenants or encumbrances upon the Collateral, execute or file any
subdivision plat affecting the Premises or the Improvements, or consent to the
annexation of the Premises or the Improvements to any municipality; or (iv)
permit or suffer the Premises and the Improvements to be used by the public or
any person in such manner as might make possible a claim of adverse usage or
possession, or of any implied dedication or easement.


(e)           No Cooperative or Condominium. Borrower shall not operate or
permit the Premises or the Improvements to be operated as a cooperative,
condominium, or other form of ownership in which the lessees or other occupants
thereof participate in the ownership, control, or management of the Premises,
Improvements, or any part thereof, as lessees, stockholders, or otherwise.


Section 3.6  Insurance.
 
(a)           Type of Insurance Coverage. Borrower shall keep the Premises, the
Improvements, and the other Collateral insured for the benefit of Borrower and
Lender by procuring and maintaining the following types of insurance:


(i)           comprehensive, “All Risks” property insurance providing “special”
form coverage in form and content as the Lender may from time to time reasonably
require and against hazards as the Lender may from time to time reasonably
require on the Improvements and personal property contained therein and in each
case (A) in an amount equal to 100% of the “Full Replacement Cost,” which for
the purposes of this Security Instrument shall mean actual replacement value
(exclusive of costs of excavation, foundations, underground utilities and
footings) with a waiver of depreciation; (B) containing an agreed amount
endorsement and replacement cost endorsement with respect to the Improvements
and personal property contained therein waiving all co-insurance provisions; (C)
providing that the deductible not exceed Twenty-Five Thousand Dollars
($25,000.00); and (D) containing Demolition Costs, Increased Cost of
Construction and “Ordinance or Law Coverage” or “Enforcement” endorsements in
amounts satisfactory to Lender if any of the Improvements or the use of the
Collateral shall at any time constitute legal non-conforming structures or uses
or the ability to rebuild the Improvements is restricted or prohibited. The Full
Replacement Cost may be redetermined from time to time by an appraiser or
contractor designated and paid by Lender or by an engineer or appraiser in the
regular employ of the insurer. No omission on the part of Lender to request any
such appraisals shall relieve Borrower of any obligations under this subsection;
 
 
 
 
-8-

--------------------------------------------------------------------------------


 
(ii)           if Borrower leases the Premises and upon Lender’s request, rent
or business interruption or use and occupancy insurance, on such basis and in
such amounts as shall be satisfactory to Lender, and in any event not less than
an amount equal to one (1) year’s total income from the Premises and the
Improvements, including, but not limited to, all rent and all other income such
as lessee reimbursement of operating expenses, with the amount to be determined
each year based on Borrower’s reasonable estimate of such income for the
succeeding twelve (12) month period;

 
(iii)           flood insurance if any portion of the Improvements is currently
or at any time in the future located in an area identified by the Secretary of
Housing and Urban Development, or any successor, as an area having special
flood, mudslide and flood-related erosion hazards and in which flood insurance
has been made available under the National Flood Insurance Act of 1968 or the
Flood Disaster Protection Act of 1973, as amended, modified, supplemented, or
replaced from time to time;
 
(iv)           commercial general liability insurance on an [occurrence]1 basis
covering Borrower and Lender against claims for bodily injury, death, property
damage and personal injury occurring in, upon, or about or resulting from the
Premises, the Improvements, or any other Collateral, or any street, drive,
sidewalk, curb, or passageway adjacent thereto, in standard form and with such
coverages and in such minimum amounts and with such minimum limits as may be
reasonably acceptable to Lender;

 


 

--------------------------------------------------------------------------------

1 Note: Borrower confirming that such policy is on an occurrence basis and not a
claims basis.
 
 
 
 
 
-9-

--------------------------------------------------------------------------------


 
(v)           worker’s compensation, subject to the statutory limits of the
state in which the Premises is located, and employer’s liability insurance with
a limit of at least $1,000,000 per accident and per disease per employee, and
$1,000,000 per disease policy limit in respect of any work or operations on or
about the Premises, or in connection with the Improvements or any other
Collateral or its operation (if applicable); and


(vi)           such other insurance in such form and in such amounts as may from
time to time be required by Lender against other insurable hazards and
casualties which at the time are commonly insured against in the case of
properties of similar character and location to the Premises and the
Improvements.


(b)           Form of Policy. All insurance required under this Section shall be
continuously maintained in full force and effect, and be nonassessable, and the
policies therefor shall contain such clauses and endorsements as Lender shall
from time to time request, in its reasonable discretion, including but not
limited to clauses or endorsements to the effect that such policies shall not be
canceled, terminated or coverage thereunder reduced without the insurer
thereunder giving at least thirty (30) days prior written notice to Lender, and
shall be in such form and amounts and be issued by such insurance companies
doing business in the jurisdiction in which the Premises are located as shall be
approved by Lender. All such policies shall have a minimum term of not less than
one year. All such policies shall be issued by insurance companies qualified
under the laws of the Commonwealth of Massachusetts and duly authorized and
licensed to transact business in such State and reflecting a claims paying
ability rating of “A” or better and a financial class of “IX” or better as
determined by A.M. Best Company, Inc. Without limiting the foregoing, the
insurance policies provided for in Sections 3.6(a)(i), (ii), and (iii) above
shall be first payable in case of loss to Lender, and shall contain standard
mortgagee clauses and lender’s loss payable endorsements in form and substance
acceptable to Lender, and shall also contain a waiver of subrogation clause. The
insurance policies provided for in Section 3.6(a) above shall name Lender as an
additional insured.


(c)           Original Policies. Borrower shall deliver to Lender original or
certified copies of policies evidencing the insurance required under Sections
3.6(a)(i), (ii), (iii), (iv) and (v) above. Borrower shall also deliver to
Lender originals or certified copies of any and all renewal policies at least
thirty (30) days prior to the expiration of each such policy. If original
policies and renewal policies are unavailable or if such coverage is under a
blanket policy, Borrower shall deliver to Lender duplicate originals of such
policies or, if unavailable, original certificates from the issuing insurance
companies evidencing that such policies are in full force and effect, together
with certified copies of the original policies.


(d)           Transfer of Title. In the event of foreclosure of this Security
Instrument or other transfer of title or assignment of the Premises and the
other Collateral in extinguishment, in whole or in part, of the Obligations, all
right, title, and interest of Borrower in and to all policies of insurance
required under this Section or otherwise then in force with respect thereto, and
all proceeds payable thereunder and unearned premiums thereon, shall immediately
vest in the purchaser or other transferee of the Premises and the other
Collateral.
 
(e)           Approval Not Warranty. No approval by Lender of any insurer shall
be construed to be a representation, certification, or warranty of its solvency,
and no approval by Lender as to the amount, type, and/or form of any insurance
shall be construed to be a representation, certification, or warranty of its
sufficiency.
 
 
 
 
-10-

--------------------------------------------------------------------------------


 


Section 3.7  Damage and Destruction of Collateral.

 
(a)            Borro wer ’s Obligations . In the event of any damage to or loss
or destruction of the Collateral, (i) Borrower shall promptly notify Lender of
such event and take such steps as shall be necessary to preserve any undamaged
portion of the Collateral and (ii) if, pursuant to Section 3.7(b), the insurance
proceeds are applied to the restoration, replacement, or rebuilding of such
Collateral (but regardless whether such insurance proceeds, if any, shall be
sufficient for the purpose), Borrower shall promptly (and, in any event, prior
to the date on which any lessee under any Lease shall be entitled to cancel or
terminate said Lease because of any such damage, loss or destruction) commence
and diligently pursue to completion the restoration, replacement, and rebuilding
of the Collateral as nearly as possible to its value, condition, and character
immediately prior to such damage, loss, or destruction and in accordance with
plans and specifications approved, and with other provisions for the
preservation of the security hereunder established, by Lender.
[image00001.jpg] (b)            Lend er's Rights; Application of Proceeds . In
the event that any portion of the Collateral is so damaged, destroyed, or lost,
and such damage, destruction, or loss is covered, in whole or in part, by
insurance described in Section 3.6, then (i) Lender may, but shall not be
obligated to, make proof of loss if not made promptly by Borrower and is hereby
authorized and empowered by Borrower to settle, adjust, or compromise any claims
for damage, destruction, or loss thereunder; (ii) each insurance company
concerned is hereby authorized and directed to make payment therefor directly to
Lender; and (iii) Lender shall have the right to apply the insurance proceeds,
first, to reimburse Lender for all costs and expenses, including adjustors' and
attorneys' fees and disbursements, incurred in connection with the collection of
such proceeds and, second, the remainder of such proceeds shall be applied, at
Lender's option, either (A) in payment of all or any part of the Obligations,
whether or not then due and payable, in the order and manner determined by
Lender (provided that to the extent that any Obligation shall remain outstanding
after such application, such unpaid Obligation shall continue in full force and
effect and Borrower shall not be excused in the payment thereof), or to the cure
of any then current default hereunder; or (B) to the restoration, replacement,
or rebuilding, in whole or in part, of the portion of the Collateral so damaged,
destroyed, or lost, provided that any insurance proceeds held by Lender to be
applied to the restoration, replacement, or rebuilding of the Premises shall be
so held without payment or allowance of interest thereon and shall be paid out
from time to time upon compliance by Borrower with such provisions and
requirements as may be imposed by Lender.  Notwithstanding  the  above,  after 
reimbursement  of  Lender  for  all  costs  and expenses, including adjustors'
and reasonable attorneys' fees and disbursements, incurred in connection with
the collection of such proceeds, the Lender shall allow Borrower to use the
insurance proceeds for the restoration or replacement of the Collateral provided
that (i) the proceeds total less than $50,000 for any single event of loss, or
(ii) Lender shall reasonably determine that (a) the restoration or replacement
of the Collateral can be completed prior to the Maturity Date (as defined in the
Loan Agreement), (b) that the insurance proceeds will be sufficient to complete
the restoration or, if the amount of the insurance proceeds is not sufficient to
restore or replace the Collateral, Borrower deposits with Lender an amount equal
to the difference between Lender's estimated costs of such restoration or
replacement and the amount of the insurance proceeds, and (c) the Collateral
will be restored or replaced such that the fair market value (as reasonably
determined by Lender) of the Collateral shall be at least equal to the
pre-casualty value. In the event that Borrower shall have received all or any
portion of such insurance proceeds, or any other proceeds in respect of such
damage or destruction, Borrower, upon demand from Lender, shall pay to Lender an
amount equal to the amount so received by Borrower, to be applied pursuant to
this section. Notwithstanding anything herein or at law or in equity to the
contrary, none of the insurance proceeds or payments in lieu thereof paid to
Lender as herein provided shall be deemed trust funds, and Lender shall be
entitled to dispose of such proceeds as provided in this Section. Borrower
expressly assumes all risk of loss, including a decrease in the use, enjoyment,
or value of the Collateral, from any casualty whatsoever, whether or not
insurable or insured against.


Section 3.8  Condemnation.

 
(a)            Borrower’s Obligations ; Proceedings . Promptly upon obtaining
knowledge of any pending or threatened institution of any proceedings for the
condemnation of the Collateral, or any part or interest therein, or of any right
of eminent domain, or of any other proceedings arising out of injury or damage
to or decrease in the value of the Collateral (including any change in any
street, whether as to grade, access, or otherwise), or any part thereof or
interest therein, Borrower will notify Lender of the threat or pendency thereof.
Lender may participate in any such proceedings (but shall not be obligated to do
so), and Borrower from time to time will execute and deliver to Lender all
instruments requested by Lender or as may be required to permit such
participation. Borrower shall, at its expense, diligently prosecute any such
proceedings, shall deliver to Lender copies of all papers served in connection
therewith, and shall consult and cooperate with Lender, its attorneys and
agents, in the carrying on and defense of any such proceedings; provided that no
settlement of any such proceeding shall be made by Borrower without Lender’s
prior written consent.


(b)            Lender’s Rights to Proceeds . All proceeds of condemnation awards
or proceeds of sale in lieu of condemnation, and all judgments, decrees, and
awards for injury or damage to the Collateral are hereby assigned and shall be
paid to Lender. Borrower agrees to execute and deliver such further assignments
thereof as Lender may request, and authorizes Lender to collect and receive the
same, to give receipts and releases therefor, and to appeal from any such
judgment, decree, or award. Lender shall in no event be liable or responsible
for failure to collect, or exercise diligence in the collection of, any of the
same.
 
 
 
 
-11-

--------------------------------------------------------------------------------


 
 
(c)           Application of Proceeds. Lender shall have the right to apply any
proceeds, judgments, decrees, or awards referred to in subsection (b) of this
Section, first, to reimburse Lender for all costs and expenses, including
attorneys’ fees and disbursements, incurred in connection with the proceeding in
question, and any appeal therefrom, or in the collection of such amounts and,
second, the remainder of such proceeds, judgments, decrees, or awards shall be
applied or paid, at Lender’s option but subject to Section 3.8(d), either (A) in
payment of all or any part of the Obligations, whether or not then due and
payable, in the order and manner determined by Lender, or to the cure of any
then current default hereunder; or (B) first, to the repair and restoration of
the Collateral, if any is deemed necessary by Lender as a result of the
condemnation and, second, to Borrower for its own use. In the event that
Borrower shall have received all or any portion of such proceeds, judgments,
decrees, or awards, Borrower, upon demand from Lender, shall pay to Lender an
amount equal to the amount so received by Borrower, to be applied as Lender
shall have the right pursuant to this subsection. Notwithstanding the above,
after reimbursement of Lender for all costs and expenses, including attorneys’
fees and disbursements, incurred in connection with the proceeding in question,
and any appeal therefrom, or in the collection of such amounts, the Lender shall
allow Borrower to use any proceeds, judgments, decrees, or awards referred to in
subsection (b) of this Section for the restoration or replacement of the
Collateral provided that (i) the proceeds total less than $50,000 for any single
condemnation action, or (ii) Lender shall reasonably determine that (a) the
restoration or replacement of the Collateral can be completed prior to the
Maturity Date (as defined in the Loan Agreement), (b) that the proceeds will be
sufficient to complete the restoration or, if the amount of the proceeds is not
sufficient to restore or replace the Collateral, Borrower deposits with Lender
an amount equal to the difference between Lender’s estimated costs of such
restoration or replacement and the amount of the proceeds, and (c) the
Collateral will be restored or replaced such that the fair market value (as
reasonably determined by Lender) of the Collateral shall be at least equal to
the pre-condemnation value.
 
(d)           Effect on the Obligations. Notwithstanding any condemnation,
taking, or other proceeding referred to in this Section causing injury to or
decrease in value of the Collateral (including a change in any street, whether
as to grade, access, or otherwise), or any interest therein, Borrower shall
continue to pay and perform the Obligations as provided herein. Any reduction in
the Obligations resulting from such application shall be deemed to take effect
only on the date of receipt by Lender of such proceeds, judgments, decrees or
awards and application against the Obligations, provided that if prior to the
receipt by Lender of such proceeds, judgments, decrees, or awards, the
Collateral shall have been sold on foreclosure of this Security Instrument, or
shall have been transferred by deed-in-lieu of foreclosure, Lender shall have
the right to receive the same to the extent of any deficiency found to be due
upon such sale, with legal fees and disbursements incurred by Lender in
connection with the collection thereof.


 
Section 3.9  Liens and Liabilities.

 
(a)           Discharge of Liens. Borrower shall pay, bond, or otherwise
discharge, from time to time when the same shall become due, all claims and
demands of mechanics, materialmen, laborers, and others which, if unpaid, might
result in, or permit the creation of, a lien or encumbrance on the Collateral,
or on the revenues, rents, issues, income, or profits arising therefrom and, in
general, Borrower shall do, or cause to be done, at Borrower’s sole cost and
expense, everything necessary to fully preserve the lien and security interest
created by this Security Instrument and the priority thereof.

 
(b)           Creation of Liens. Borrower shall not, without Lender’s prior
written consent, create, place, or permit to be created or placed, or through
any act or failure to act, acquiesce in the placing of, or allow to remain, any
deed of trust, mortgage, deed to secure debt, voluntary or involuntary lien,
whether statutory, constitutional, or contractual (except for Impositions which
are not yet due and payable), security interest, encumbrance or charge, or
conditional sale or other title retention document, against or covering the
Collateral, prior to, on a parity with, or subordinate to the lien of this
Security Instrument, other than Permitted Lien.


Section 3.10  Transfer of Collateral/Due on Sale. Borrower acknowledges that
Lender has relied upon the principals of Borrower and their experience in
owning, constructing, developing and operating the Collateral and properties
similar to the Collateral in connection with the closing of the loan evidenced
by the Note. Accordingly, in the event that the Collateral or any part thereof
or direct or indirect therein or any membership interests, partnership interests
other interest in Borrower shall be sold, conveyed, disposed of, alienated,
hypothecated, leased (except to tenants of space in the Improvements under
Leases permitted by this Security Instrument), assigned, pledged, mortgaged,
further encumbered or otherwise transferred or Borrower shall be divested of its
title to the Collateral or any interest therein, in any manner or way, whether
voluntarily or involuntarily, without the prior written consent of Lender being
first obtained, which consent may be withheld in Lender’s sole discretion, then
the same shall constitute an Event of Default and Lender shall have the right,
at its option, to declare any or all of the Obligations, irrespective of any
maturity date specified in the Note, immediately due and payable and to
otherwise exercise any of its other rights and remedies contained in Article VI
hereof. For the purposes of this Section, each of the following shall be deemed
to be a transfer of an interest in the Collateral: (i) in the event Borrower or
any partner or member of Borrower is an individual or an entity other than a
corporation or trust or limited liability company, a direct or indirect change
in the ownership interests in Borrower or any partner, any joint venturer or any
member, either voluntarily, involuntarily or otherwise, or the direct or
indirect sale, conveyance, transfer, disposition, alienation, hypothecation or
encumbering of all or any portion of the interests of Borrower or of any such
partner, joint venturer or member in Borrower or of such partner or member
(whether in the form of a beneficial or partnership interest or in the form of a
power of direction, control or management, or otherwise); (ii) in the event
Borrower is a corporation or trust or limited liability company, the direct or
indirect sale, conveyance, transfer, disposition, alienation, hypothecation or
encumbering of the issued and outstanding capital stock of Borrower (or the
issuance of new shares of capital stock of Borrower (in one or a series of
transactions) such that, after giving effect to such issuance and any prior
issuance, more than forty-nine percent (49%) in the aggregate of the outstanding
capital stock of Borrower is owned by any person or entity and their affiliates
unless such person or entity and their affiliates owned more than forty-nine
percent (49%) of the outstanding capital stock of Borrower as of the date
hereof); and (iii) any change in the management or decision making control over
Borrower or the Collateral.
 
 
 
 
 
-12-

--------------------------------------------------------------------------------


 
Section 3.11  Tax and Insurance Deposits.

 
(a)           Monthly Deposits. Upon Lender’s request after and during the
continuance of a Material Adverse Effect or an Event of Default, Borrower shall
deposit with Lender in a non-interest bearing account, or at Lender’s request,
with its servicing agent, on the first day of each and every month, commencing
with the date the next payment of interest and/or principal and interest shall
become due under the Note, a deposit to pay the Assessments (as defined in
Section 3.3 hereof) and insurance premiums which will next become due on the
insurance policies required by this Security Instrument (hereinafter
collectively referred to as the “Charges”) in an amount equal to:
 
(i)           One-twelfth (1/12th) of the annual Assessments next to become due
upon the Collateral; provided that, with the first such deposit, there shall be
deposited in addition an amount as estimated by Lender which, when added to
monthly deposits to be made thereafter as provided for herein, shall assure to
Lender’s satisfaction that there will be sufficient funds on deposit to pay the
Impositions as they come due; plus


(ii)          One-twelfth (1/12th) of the annual premiums on each policy of
insurance required to be maintained by this Security Instrument; provided that
with the first such deposit there shall be deposited, in addition, an amount
equal to one-twelfth (1/12th) of such annual insurance premiums multiplied by
the number of months elapsed between the date premiums on each policy were last
paid to and including the date of deposit, provided that the amount of such
deposits shall be based upon Lender’s estimate as to the amount of Assessments
and insurance premiums next to be payable and may require that the full amount
of such payment will be available to Lender at least one month in advance of the
due date. Prior to the payment due dates, Borrower shall obtain the original
Assessments and insurance premiums bills and forward them immediately to Lender
upon Borrower’s receipt thereof.  Lender will, upon timely presentation to
Lender by the Borrower of the bills therefor, pay the Charges from such deposits
directly to the taxing authority or the insurance carrier as the case may be, or
return such amount to the Borrower so it can make such payments. In the event
the deposits on hand shall not be sufficient to pay all of the estimated Charges
when the same shall become due from time to time, or the prior deposits shall be
less than the currently estimated monthly amounts, then the Borrower shall
immediately pay to Lender on demand any amount necessary to make up the
deficiency. The excess of any such deposits shall be credited towards subsequent
Charges.
 
(b)          Use of Deposits. Except to the extent required by applicable law,
all funds so deposited shall, until so applied, constitute additional security
for the Obligations, shall be held by Lender in a separate escrow account, shall
not be commingled with other funds of Lender, and, provided that no Event of
Default (as defined in Section 6.1) shall have occurred and be continuing
hereunder, shall be applied in payment of the aforesaid amounts prior to their
becoming delinquent, but only to the extent that Lender shall have such funds on
hand, provided that Lender shall not have any obligation to use said funds to
pay (i) any installment of Assessments prior to the last day on which payment
thereof may be made without penalty or interest, or to pay any insurance premium
prior to the due date thereof; or (ii) any of the aforesaid amounts unless
Lender shall have been furnished with the bills or invoices therefor in
sufficient time to pay the same before any penalty or interest attaches and
before said policies of insurance lapse, as the case may be. If an Event of
Default shall have occurred  and  be continuing hereunder, or if the Obligations
shall be accelerated as herein provided, all funds so deposited may, at Lender’s
option, be applied to the Obligations in the order determined by Lender or to
cure said Event of Default or as provided in this Section. In no event shall
Borrower claim any credit against the principal and interest due hereunder for
any payment or deposit for taxes or insurance. Neither Lender nor its servicing
agent shall be liable for any act or omission made or taken in good faith. In
making any payments, Lender or its servicing agent may rely on any statement,
bill or estimate procured from or issued by the payee without inquiry into the
validity or accuracy of the same. If the taxes shown in the tax statement shall
be levied on property more extensive than the Collateral, Lender shall be under
no duty to seek a tax division or apportionment of the tax bill, and any payment
of taxes based on a larger parcel shall be paid by the Borrower, the deposits to
be made hereunder shall be based on the larger tax parcel and the Borrower shall
expeditiously cause a tax subdivision to be made.


(c)          Transfer of Security Instrument. Upon an assignment or other
transfer of this Security Instrument, Lender shall have the right to pay over
the balance of such deposits in its possession to the assignee or other
successor, and Lender shall thereupon be completely released from all liability
with respect to such deposits, and Borrower or the owner of the Collateral shall
look solely to the assignee or transferee with respect thereto.


Section 3.12  Inspection. Borrower shall allow Lender and its authorized
representatives, or agents, including third-party property appraisers,
environmental engineers, architects, engineers, and Lender’s employees, to enter
upon the Collateral and conduct tests and to enter upon and inspect the
Collateral, or any part thereof, at all reasonable times and upon reasonable
prior notice, except in the event of an emergency when no notice shall be
required and subject to the rights of tenants, and shall assist Lender and such
representatives or agents in effecting said inspection.


Section 3.13  Records, Reports, and Audits.

 
(a)         Maintenance of Records. Borrower shall keep and maintain at all
times complete and accurate books of accounts and records in sufficient detail
to correctly reflect the results of the operation of the Premises and copies of
all written contracts, Leases and other instrument which affect the Premises
(including but not limited to all bills, invoices and contracts for electrical
service, gas service, water and sewer service, waste management service,
telephone service and management services). Borrower shall allow Lender or its
authorized representatives at all reasonable times upon prior notice, at
Borrower’s expense, to examine and make copies of all such books and records and
all supporting data therefor at Borrower’s principal place of business, at the
Premises or at such other place where such books, records, and data may be
located. Borrower shall assist Lender or such representative in effecting such
examination. Absent the occurrence and continuance of a Material Adverse Effect
or an Event of Default, Lender shall not conduct any such examination more than
twice during any twelve (12) month period.
 
 
 
 
-13-

--------------------------------------------------------------------------------


 


(b)           Financial Reports.      Borrower shall furnish or cause to be
furnished to Lender the financial statements and reports required by Section 5.6
of the Loan Agreement.

 
Section 3.14  Intentionally Omitted.
 
Section 3.15  Intentionally Omitted.

 
Section 3.16  Intentionally Omitted.

 
Section 3.17 Subordination of Fees. The terms and conditions of all arrangements
whereby Borrower, any guarantor, or any person, partnership, corporation,
limited liability company or other entity related to or controlled by or under
common control with Borrower or any guarantor or in which Borrower, any
guarantor, or any member or manager of Borrower has a substantial interest, is
or may be entitled to fees or commissions with respect to the Collateral or
sales or leases of the Collateral shall be disclosed to Lender, and no payment
of any fees or compensation may be made by or on behalf of Borrower to any of
such persons or entities without Lender’s prior written consent, until the Loan
is fully satisfied.


Section 3.18 Leases of Space. Borrower will, at its own cost and expense,
perform, comply with and discharge all of the obligations of Borrower under any
leases and use its best efforts to enforce or secure the performance of each
obligation and undertaking of the respective tenants under any such leases and
will appear in and defend, at its own cost and expense, any action or proceeding
arising out of or in any manner connected with the Borrower’s interest in any
leases of the Premises. The Borrower will not borrow against, pledge or assign
any of Borrower’s rights under the leases or any rentals due thereunder or
consent to a subordination or assignment of the interest of the tenants
thereunder to any party other than Lender, nor anticipate the rents thereunder
for more than one (1) month in advance or reduce the amount of rents and other
payments thereunder, nor waive, excuse, condone or in any manner release or
discharge the tenants of or from their obligations, covenants, conditions and
agreements to be performed, nor to incur any indebtedness to the tenants, nor
enter into any additional leases of all or any part of the Premises without the
prior written consent of Lender.
 
Section 3.19 Alterations and Renovations. Borrower agrees that, without the
prior written consent of Lender, Borrower will not remove or expand any
improvements on the Premises, erect any new improvements or make any material
alterations in any improvements which will alter the basic structure, adversely
affect the market value or change the existing architectural character of the
Premises. Borrower agrees that buildings, structures and improvements now or
hereafter constructed on or in the Premises or repairs made to the Premises
shall be completed in a good and workmanlike manner, in accordance with all
applicable governmental laws, regulations, requirements and permits. Borrower
agrees not to acquiesce in any rezoning classification, modification or
restriction affecting the Premises without the written consent of Lender.
 
 
 
 
-14-

--------------------------------------------------------------------------------


 
Section 3.20  Property Management.

 
(a)           Without the prior written consent of the Lender, Borrower shall
not (i) enter into a management agreement, (ii) surrender any management
agreement, (ii) consent to the assignment by any property manager of its rights,
duties or obligations under any management agreement, (iii) terminate or cancel
any management agreement, or (iv) modify, change, supplement, alter or amend any
management agreement, in any material respect, either orally or in writing.


(b)           Upon the occurrence and during the continuance of an Event of
Default, the Lender may require, upon ten (10) Business Days prior written
notice to Borrower, that Borrower retain a property manager, or select a new
property manager if a property manager then exists, not affiliated with Borrower
to manage the Collateral. If such a property manager is so required by the
Lender, Borrower shall immediately seek to appoint a property manager acceptable
to the Lender. Such newly appointed property manager shall enter into a property
management agreement with Borrower satisfactory to the Lender. Borrower shall
execute and deliver an Assignment of Management Agreement in form and substance
reasonably satisfactory to the Lender, which shall be consented to and
acknowledged by such newly appointed property manager.


Section 3.21  Further Acts. Borrower shall do and perform all acts necessary to
keep valid and effective the charges and lien hereof, to carry into effect its
objective and purposes, and to protect the lawful owner of the Note and the
other Obligations. Promptly upon request by Lender, and at Borrower’s expense,
Borrower shall execute, acknowledge, and deliver to Lender such other and
further instruments and do such other acts as in the reasonable opinion of
Lender may be necessary or desirable to (a) grant to Lender the highest
available perfected lien on all of the Collateral; (b) correct any defect,
error, or omission which may be discovered in the contents of this Security
Instrument or any other Loan Document; (c) identify more fully and subject to
the liens, encumbrances, and security interests and assignments created hereby
any property intended by the terms hereof to be covered hereby (including,
without limitation, any renewals, additions, substitutions, replacements, or
appurtenances to the Collateral); (d) assure the first priority hereof and
thereof subject to the Permitted Liens; and (e) otherwise effect the intent of
this Security Instrument.

 
 
 
-15-

--------------------------------------------------------------------------------


 
ARTICLE IV.


ADDITIONAL ADVANCES; EXPENSES; INDEMNITY
 


Section 4.1 Additional Advances and Disbursements. Borrower agrees that, if
Borrower shall default in any of its Obligations to pay any amount or to perform
any action, including its obligation under Section 3.3 to pay Impositions and
under Section 3.6 to procure, maintain, and pay premiums on the insurance
policies referred to therein, then Lender shall have the right, but not the
obligation, in Borrower’s name or in its own name, and without notice to
Borrower, to advance all or any part of such amounts or to perform any or all
such actions, and, for such purpose and to the extent permitted by applicable
law, Borrower expressly grants to Lender, in addition and without prejudice to
any other rights and remedies hereunder, the right to enter upon and take
possession of the Collateral to such extent and as often as it may deem
necessary or desirable to prevent or remedy any such default. No such advance or
performance shall be deemed to have cured such default by Borrower or any Event
of Default with respect thereto. All sums advanced, all Collection Expenses (as
hereinafter defined), and all expenses incurred by Lender in connection with
such advances or actions, and all other sums advanced or expenses incurred by
Lender hereunder or under applicable law (whether required or optional and
whether indemnified hereunder or not) shall be part of the Obligations, shall
bear interest at the rate stated in the Note for payments from and after
maturity (the “Default Rate”), and shall be secured by this Security Instrument.
Lender, upon making any such advance, shall be subrogated to all of the rights
of the person receiving such advance.


Section 4.2 Other Expenses.

 
(a)           Borrower shall pay or, on demand, reimburse Lender for the payment
of all appraisal fees, recording and filing fees, taxes, brokerage fees and
commissions, abstract fees, title insurance premiums and fees, Uniform
Commercial Code search fees, escrow fees, attorneys’ fees and disbursements, and
all other costs and expenses of every character incurred by Borrower or Lender
in connection with the granting, administration, enforcement, and closing
(including the preparation of the Loan Documents) of the transactions
contemplated hereunder or under the other Loan Documents, or otherwise
attributable or chargeable to Borrower as owner of the Collateral. Lender shall
have the right to obtain from time to time, at Borrower’s cost and expense,
appraisals of the Collateral, provided that so long as no Event of Default shall
have occurred which continues, Borrower shall only be obligated to pay for the
costs and expenses associated with one such appraisal during any twelve (12)
month period.


(b)           Borrower shall pay or, on demand, reimburse Lender for the payment
of any costs or expenses (hereinafter referred to collectively as
“Collection Expenses”), including third-party appraisal fees and expenses,
environmental engineers’ fees and expenses, the cost of environmental testing
and preparation of environmental reports, architects’ fees and expenses,
engineers’ fees and expenses, travel costs of Lender’s employees, agents, and
representatives, and reasonable attorneys’ fees and expenses incurred or
expended in connection with or incidental to (i) any default or Event of Default
by Borrower hereunder or (ii) the exercise or enforcement by or on behalf of
Lender of any of its rights or remedies or Borrower’s obligations under this
Security Instrument or under the other Loan Documents, including the
enforcement, compromise, or settlement of this Security Instrument or the
Obligations or the defense, assertion of the rights and claims of Lender
hereunder in respect thereof, by litigation or otherwise.


Section 4.3 Indemnity. Borrower agrees to indemnify and hold harmless  Lender
from and against any and all losses, liabilities, suits, obligations, fines,
damages, judgments, penalties, claims, charges, costs, and expenses (including
attorneys’ fees and disbursements) which may be imposed on, incurred or paid by
or asserted against Lender by reason or on account of, or in connection with,
(i) any default or Event of Default by Borrower hereunder or under the other
Loan Documents; (ii) Lender’s exercise of any of its rights and remedies, or the
performance of any of its duties, hereunder or under the other Loan Documents to
which Borrower is a party; (iii) the construction, reconstruction, restoration,
or alteration of the Collateral or any part thereof; (iv) any negligence or
willful misconduct of Borrower, any lessee of the Premises, or any of their
respective agents, contractors, subcontractors, servants, employees, licensees,
or invitees; (v) any accident, injury, death or damage to any person or property
occurring in, on, or about the Premises or the Improvements, or any street,
drive, sidewalk, curb, or passageway adjacent thereto; or (vi) any other
transaction arising out of or in any way connected with the Collateral (or any
part thereof) or the Loan Documents, provided, however, that any such indemnity
provided herein above shall not apply to any such losses, claims, damages,
liabilities or related expenses to the extent that they result solely from the
gross negligence or willful misconduct of the Lender. Any amount payable to
Lender under this Section shall be deemed a demand obligation, shall be part of
the Obligations, shall bear interest at the Default Rate, and shall be secured
by this Security Instrument.
 
 
 
 

 
-16-

--------------------------------------------------------------------------------


 
ARTICLE V.
 
UNIFORM COMMERCIAL CODE
 
 
This Security Instrument shall constitute a security agreement under Article 9
of the Uniform Commercial Code (the “Code”) in each applicable jurisdiction with
respect to any and all fixtures and personal property included in the
description of the Collateral, now owned or hereafter acquired by Borrower,
which might otherwise be deemed “personal property” and all accessions thereto
and the proceeds thereof (collectively, the “Personal Property”). Borrower has
granted and does hereby grant Lender a security interest in the Personal
Property subject to the Permitted Liens and in all additions and accessions
thereto, renewals and replacements thereof and all substitutions therefor and
proceeds thereof for the purpose of securing all Obligations now or hereafter
secured by this Security Instrument. The following provisions relate to such
security interest:
 
(a)           Borrower hereby irrevocably authorizes Lender at any time and from
time to time to file in any filing office in any Code jurisdiction any initial
financing statements and amendments thereto to perfect and preserve Lender's
interest in the Collateral in a manner consistent with the term as defined, in
this Security Instrument and including information relating to whether Borrower
is an organization, the type of organization and any organizational
identification number issued to Borrower. Borrower agrees to provide any such
information to Lender promptly upon request. Borrower also ratifies its
authorization for Lender to have filed in any filing office in any Code
jurisdiction any like initial financing statements or amendments thereto if
filed prior to the date hereof. Borrower shall pay to Lender, from time to time,
upon demand, any and all costs and expenses incurred by Lender in connection
with the filing of any such initial financing statements and amendments,
including attorneys' fees and all disbursements. Such costs and expenses shall
bear interest at the Default Rate from the date paid by Lender until the date
repaid by Borrower, and such costs and expenses, together with such interest,
shall be part of the Obligations and shall be secured by this Security
Instrument.


(b)           Subject to the rights of the holders of any Permitted Liens,
Borrower shall any time and from time to time take such steps as Lender may
reasonably request for Lender to obtain “control” of any Personal Property for
which control is a permitted or required method to perfect, or to insure
priority of, the security interest in such Personal Property granted herein.


(c)           Upon the occurrence and during the continuance of an Event of
Default, Lender shall have the rights and remedies of a secured party under the
Code as well as all other rights and remedies available at law or in equity or
under this Security Instrument.


(d)           Terms defined in the Code and not otherwise defined in this
Security Instrument shall have the same meanings in this Paragraph as are set
forth in the Code. In the event that a term is used in Article 9 of the Code and
also in another Article, the term used in this Paragraph is that used in Article
9. The term “control,” as used in this Paragraph, has the meaning given in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9, as applicable.


(e)           It is intended by Borrower and Lender that this Security
Instrument be effective as a financing statement filed in the real estate
records of Worcester County, Massachusetts as a fixture filing covering the
Personal Property. A description of the Premises which relates to the Personal
Property is set forth in Exhibit B attached hereto.

 
(f)           The information in the subsections below this paragraph is
provided in connection with the filing of this Security Instrument as a
financing statement as referred to above, and the Borrower hereby represents and
warrants such information to be true and complete as of the date of this
Security Instrument.


(h)           The Borrower is the record owner of the real estate described in
this Security Instrument. The name and mailing address of the record owner of
the real estate described in this Security Instrument is set forth in the first
paragraph of this Security Instrument.


(i)           For purposes of the Code, Borrower is the Debtor. The name,
mailing address, type of organization and state of formation of the Debtor
(Borrower) is set forth in the first paragraph of this Security Instrument. The
Organizational Identification Number of the Borrower is in the State of Delaware
is 3528957.
 
 
 
-17-

--------------------------------------------------------------------------------


 
 
 
 


(j)           For purposes of the Uniform Commercial Code, the Lender is the
Secured Party. The name and mailing address of the Secured Party (Lender) is:
 


 
Revere High Yield Fund, LP
 
105 Rowayton Avenue
 
Rowayton, Connecticut 06853
 
Attn: Clark Briner
 
 

 
 
 
ARTICLE VI.
 
DEFAULTS AND REMEDIES
 
Section 6.1 Events of Default. The term “Event of Default,” as used in this
Security Instrument, shall mean the occurrence of any of the following events:


(a)           if Borrower shall fail to pay when the same shall become due and
payable any sum required to be paid under the Note, hereunder or under any other
Loan Document, whether of principal, interest, premium, fees, or otherwise; or


(b)           if any representation made herein, in the Loan Agreement or in any
other Loan Document (including any certificate delivered in connection with any
of the foregoing), or otherwise made by or on behalf of Borrower or any
Guarantor in connection with the transactions contemplated under the Loan
Documents, shall be false or misleading in any material respect when made; or


(c)           the Collateral (or any part thereof), or any legal, beneficial, or
equitable interest therein, shall be sold, transferred, or encumbered in any way
in violation of this Security Instrument or any other Loan Document; or


(d)           if Borrower or any Guarantor shall fail to perform any other term,
covenant or agreement contained in any of the other Loan Documents after any
applicable grace period contained therein or any “Event of Default” as defined
or described in the Note, the Loan Agreement or any of the other Loan Documents
occurs and is then continuing; or
 
(e)           if Borrower abandons the Premises or the Improvements; or


(f)           if Borrower shall fail at any time to obtain, provide, maintain,
keep in force, or deliver to Lender the insurance policies required by this
Security Instrument and such failure shall continue for two (2) days after
written notice from Lender; or
 
(g)           if any claim of priority (except a claim based upon a Permitted
Lien) to this Security Instrument or any other document or instrument securing
the Obligations by title, lien, or otherwise shall be upheld by any court of
competent jurisdiction and such claim is not discharged, satisfied, vacated or
bonded within twenty (20) days after entry, or shall be consented to by
Borrower; or
 
 
 
 
-18-

--------------------------------------------------------------------------------


 
(h)           if Borrower or any Guarantor or any member or partner of Borrower
or any Guarantor, or any maker, guarantor or surety of the Note shall make an
assignment for the benefit of its creditors, or shall admit in writing its
inability to pay its debts as they become due, or fail to pay its debts as they
become due; or shall file a petition in bankruptcy, or shall be adjudicated a
bankrupt or insolvent, or shall file a petition seeking any reorganization,
dissolution, liquidation, arrangement, composition, readjustment or similar
relief under any present or future bankruptcy or insolvency statute, law or
regulation or shall file an answer admitting to or not contesting the material
allegations of a petition filed against it in such proceedings, or shall not
within sixty (60) days after the filing of such a petition have the same
dismissed or vacated, or shall seek or consent to or acquiesce in the
appointment of any trustee, receiver or liquidator of a material part of its
properties, or shall not within sixty (60) days after the appointment of a
trustee, receiver or liquidator of any material part of its properties without
Lender's consent have such appointment vacated; or
 
(i)           if default shall be made in the performance or observance of any
provision contained in this Security Instrument other than those referred in (a)
through (i) above, beyond the applicable grace period therefor or, if no such
grace period is applicable, if the default has not been remedied within thirty
(30) days after the occurrence thereof; or


(j)           if any “Event of Default” as defined or described in any other
Loan Document occurs and is then continuing.
 


Section 6.2  Remedies. Upon the occurrence and during the continuance of any one
or more Events of Default, Lender may (but shall not be obligated to), by Lender
itself otherwise, in addition to any rights or remedies available to it
hereunder or under the other Loan Documents, take such action, personally or by
its agents or attorneys, with or without entry and without notice, demand,
presentment, or protest (each and all of which are hereby waived), as it deems
necessary or advisable to protect and enforce Lender’s rights and remedies
against Borrower and in and to the Collateral, including, without limitation,
the following actions, each of which may be pursued concurrently or otherwise,
at such time and in such order as Lender may determine, in its sole discretion,
without impairing or otherwise affecting its rights or remedies:


(a)          declare the entire balance of the Obligations (including the entire
principal balance thereof, all accrued and unpaid interest, and any premium and
late charges thereon, and all other such sums secured hereby) to be immediately
due and payable, and upon any such declaration the entire unpaid balance of the
Obligations shall become and be immediately due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by Borrower, anything in the Loan Documents to the
contrary notwithstanding.
 
(b)          institute a proceeding or proceedings, judicial, or nonjudicial, by
advertisement or otherwise, for the complete or partial foreclosure of this
Security Instrument or the complete or partial sale of the Collateral under the
power or sale or under any applicable provision of law. Lender may sell the
Collateral, and all estate, right, title, interest, claim and demand of Borrower
therein, and all rights of redemption thereof, at one or more sales, as an
entirety or in parcels, with such elements of real and/or personal property, and
at such time or place and upon such terms as it may deem expedient, or as may be
required by applicable law, and in the event of a sale, by foreclosure or
otherwise, of less than all of the Collateral, this Security Instrument shall
continue as a lien and security interest on the remaining portion of the
Collateral.
 
(c)           Intentionally Omitted.


(d)          to the extent permitted under applicable law, Lender may elect to
treat the fixtures included in the Collateral either as real property or as
personal property, or both, and proceed to exercise such rights as apply
thereto.


(e)           institute an action, suit, or proceeding in equity for the
specific performance of any of the provisions contained in the Loan Documents.


(f)           apply for the appointment of a receiver, custodian, trustee,
liquidator, or conservator of the Collateral, to be vested with the fullest
powers permitted under applicable law, as a matter of right and without regard
to or the necessity to disprove the adequacy of the security for the Obligations
or the solvency of Borrower or any other person liable for the payment of the
Obligations, and Borrower and each other person so liable waives or shall be
deemed to have waived such necessity, and consents or shall be deemed to have
consented to such appointment.
 
 
 
 
-19-

--------------------------------------------------------------------------------


 


(g)          subject to the provisions and restrictions of any applicable law,
enter upon the Premises and the Improvements, and exclude Borrower and its
agents and servants wholly therefrom, without liability for trespass, damages,
or otherwise, and take possession of all books, records, and accounts relating
thereto and all other Collateral, and Borrower agrees to surrender possession of
the Collateral and of such books, records, and accounts to Lender on demand
after the happening of any Event of Default; and having and holding the same may
use, operate, manage, preserve, control, and otherwise deal therewith and
conduct the business thereof, either personally or by its superintendents,
managers, agents, servants, attorneys or receivers, without interference from
Borrower; and upon each such entry and from time to time thereafter may, at the
expense of Borrower and the Collateral, without interference by Borrower and as
Lender may deem advisable, (i) either by purchase, repair, or construction,
maintain and restore the Collateral; (ii) insure or reinsure the same; (iii)
make all necessary or proper repairs, renewals, replacements, alterations,
additions, betterments, and improvements thereto and thereon; (iv) complete the
construction of the Improvements and, in the course of such completion, may make
such changes in the contemplated or completed Improvements as it may deem
advisable; and (v) in every such case in connection with the foregoing have the
right to exercise all rights and powers of Lender with respect to the
Collateral, either in Borrower’s name or otherwise, including the right to make,
terminate, cancel, enforce, or modify Leases, obtain and evict lessees and
sublessees on such terms as Lender shall deem advisable, and to take any actions
described in subsection (h) of this Section.


(h)          subject to the provisions and restrictions of any applicable law,
Lender may, with or without entrance upon or taking possession of the Premises,
collect, receive, sue for, and recover in its own name all Rents and cash
collateral derived from the Premises, and after deducting therefrom all costs,
expenses, and liabilities of every character incurred by Lender in collecting
the same and in using, operating, managing, preserving, and controlling the
Premises, and otherwise in exercising Lender’s rights under subsection (f) of
this Section, including all amounts necessary to pay Impositions, insurance
premiums, and other charges in connection with the Premises, as well as
compensation for the services of Lender and its attorneys, agents, and
employees, apply the remainder to the Obligations in the order and manner
determined by Lender.


(i)            release any portion of the Collateral for such consideration as
Lender may require without, as to the remainder of the Collateral, in any way
impairing or affecting the lien or priority of this Security Instrument, or
improving the position of any subordinate lienholder with respect thereto,
except to the extent that the Obligations shall have been reduced by the actual
monetary consideration, if any, received by Lender for such release, and may
accept by assignment, pledge, or otherwise any other property in place thereof
as Lender may require without being accountable for so doing to any other
lienholder.


(j)           Lender may take all actions permitted under the Uniform Commercial
Code of the jurisdiction in which the Collateral is located; or


(k)          Lender may take any other action, or pursue any other right or
remedy, as Lender may have under applicable law, and Borrower does hereby agree
that Lender may so act.


In the event that Lender shall exercise any of the rights or remedies set forth
in subsections (g) and (h) of this Section, Lender shall not be deemed to have
entered upon or taken possession of the Collateral except upon the exercise of
its option to do so, evidenced by its demand and overt act for such purpose, nor
shall it be deemed a beneficiary or mortgagee in possession by reason of such
entry or taking possession. Lender shall not be liable to account for any action
taken pursuant to any such exercise other than for rents actually received by
such party, nor liable for any loss sustained by Borrower resulting from any
failure to let any portion of the Collateral, or from any other act or omission
of Lender except to the extent such loss is caused by the willful misconduct,
negligence or bad faith of such party. Borrower hereby consents to, ratifies,
and confirms the exercise by Lender of said rights and remedies, and appoints
Lender as its attorney-in-fact, which appointment shall be deemed to be coupled
with an interest and irrevocable, for such purposes.

 
Section 6.3  Expenses. In any proceeding, judicial or otherwise, to foreclose
this Security Instrument or enforce any other remedy of Lender under the Loan
Documents, there shall be allowed and included as an addition to and a part of
the Obligations in the decree for sale or other judgment or decree all
Collection Expenses and all other expenditures and expenses, including
reasonable attorneys’ fees, which may be paid or incurred in connection with the
exercise by Lender of any of its rights and remedies provided or referred to in
Section 6.2, or any comparable provision of any other Loan Document, together
with interest thereon at the rate specified in the Note, and the same shall be
part of the Obligations and shall be secured by this Security Instrument.
 
 
 
 
-20-

--------------------------------------------------------------------------------


 
 
Section 6.4  Additional Provisions as to Remedies.

 
(a)           No right or remedy herein conferred upon or reserved to Lender is
intended to be exclusive of any other right or remedy, and each and every such
right or remedy shall be cumulative and continuing, shall be in addition to
every other right or remedy given hereunder, or under the other Loan Documents
or now or hereafter existing at law or in equity, and may be exercised from time
to time and as often as may be deemed expedient by Lender.


(b)           No delay or omission by Lender to exercise any right or remedy
hereunder upon any default or Event of Default shall impair such exercise, or be
construed to be a waiver of any such default or Event of Default, or an
acquiescence therein.


(c)           The failure, refusal, or waiver by Lender of its right to assert
any right or remedy hereunder upon any default or Event of Default or other
occurrence shall not be construed as waiving such right or remedy upon any other
or subsequent default or Event of Default or other occurrence.


(d)           Lender shall not have any obligation to pursue any rights or
remedies it may have under any other agreement prior to pursuing its rights or
remedies hereunder or under the other Loan Documents.


(e)           No recovery of any judgment by Lender and no levy of an execution
upon the Collateral (or any part thereof) or any other property of Borrower
shall affect, in any manner or to any extent, the lien and security interest
created by this Security Instrument upon and in the Collateral, or any liens,
security interests, rights, powers, or remedies of Lender hereunder, and such
liens, rights, powers, and remedies shall continue unimpaired as before.


(f)            Lender may resort to any security given by this Security
Instrument or any other security now given or hereafter existing to secure the
Obligations, in whole or in part, in such portions and in such order as Lender
may deem advisable, and no such action shall be construed as a waiver of any of
the liens, rights, or benefits granted hereunder.


(g)           Acceptance of any payment after the occurrence of any default or
Event of Default  shall  not  be deemed a waiver or a  cure of such default or
Event of Default, and acceptance of any payment less than any amount then due
shall be deemed an acceptance on account only.


(h)           In the event that Lender shall have proceeded to enforce any right
or remedy hereunder by foreclosure, sale, entry, or otherwise, and such
proceeding shall be discontinued, abandoned, or determined adversely for any
reason, then Borrower and Lender shall be restored to their former positions and
rights hereunder with respect to the Collateral, subject to the lien and
security interest hereof.


ARTICLE VII.
 
ADDITIONAL PROVISIONS
 
Section 7.1  Sales or Participations.  Lender may from time to time sell or
assign, in whole or in part, or grant participations in the Note, the other Loan
Documents, and/or the obligations evidenced thereby. The holder of any such
sale, assignment or participation, if the applicable agreement between Lender
and such holder so provides, shall be entitled to all of the rights, obligations
and benefits of Lender and deemed to hold and may exercise the rights of setoff
or banker’s lien with respect to any and all obligations of such holder to the
undersigned, in each case as fully as though the undersigned were directly
indebted to such holder. Lender shall endeavor to give notice to the undersigned
of such sale, assignment or participation; however, the failure to give such
notice shall not affect any of Lender’s or such holder’s rights hereunder.


Section 7.2  Disclosure of Financial Information. Lender is hereby authorized to
disclose any financial or other information about Borrower or any guarantors to
any regulatory body or agency having jurisdiction over Lender or to any present,
future or prospective participant or successor in interest in any loan or other
financial accommodation made by Lender to Borrower, provided that, prior to
receipt of any such information any participant or successor in interest shall
agree in writing to treat such information in a confidential manner. The
information provided may include, without limitation, amounts, terms, balances,
payment history, return item history and any financial or other information
about Borrower.


Section 7.3  Severability. If all or any portion of any provision of this
Security Instrument or the other Loan Documents shall be held to be invalid,
illegal, or unenforceable in any respect, then such invalidity, illegality, or
unenforceability shall not affect any other provision hereof or thereof, and
such provision shall be limited and construed in such jurisdiction as if such
invalid, illegal, or unenforceable provision, or portion thereof, were not
contained herein or therein.


Section 7.4  Notices. Any notice, demand, consent, approval, direction,
agreement, or other communication (any “Notice”) required or permitted hereunder
or under the other Loan Documents shall be in writing and shall be addressed as
follows to the person entitled to receive the same:
 


 
 
 
 
-21-

--------------------------------------------------------------------------------


 
 
 
(a)  If to Borrower:
 
 
 
Ranor, Inc.
 
1 Bella Drive
 
Westminster, Massachusetts 01473
 
 
 
with a copy to:
 
 
 
William A. Scari, Jr.
 
Pepper Hamilton LLP
 
400 Berwyn Park
 
899 Cassatt Road
 
Berwyn, PA 19312-1183
 
 
(b)  If to Lender:
 
 
 
Revere High Yield Fund, LP
 
105 Rowayton Avenue, Suite 100
 
Rowayton, Connecticut 06853
 
 
 
with a copy to:
 
 
 
Mayo Crowe LLC
 
CityPlace II
 
185 Asylum Street
 
Hartford, Connecticut 06103
 
Attn: William R.



Any Notice required to be made under this Security Instrument shall comply with
the requirements of this Section. Each Notice shall be in writing and sent (a)
by certified mail, return receipt requested, or (b) sent by an overnight carrier
which provides for a return receipt. Each Notice shall be effective upon
receipt. Rejection or other refusal by the addressee to accept or receipt the
delivery, or the inability to deliver because of a changed address of which no
Notice was given, shall be deemed to be the receipt of the notice sent. Any
party shall have the right from time to time to change the address or
individual’s attention to which Notices to it shall be sent by giving the other
party at least ten (10) days’ prior notice thereof.


Section 7.5  Applicable Law. This Security Instrument shall be governed by and
construed in accordance with the law of the Commonwealth of Massachusetts
without regard to principles of conflict of laws.


Section 7.6 
Sole Discretion of Lender. Except  as  otherwise  expressly  provided herein,
whenever Lender’s judgment, consent, or approval is required hereunder for any
matter, or Lender shall have an option or election hereunder, such judgment, the
decision as to whether or not to consent to or approve the same, or the exercise
of such option or election shall be in the sole discretion of Lender.


Section 7.7  Matters to be in Writing. This Security Instrument cannot be
altered, amended, modified, terminated, or discharged except in a writing signed
by the party against whom enforcement of such alteration, amendment,
modification, termination, or discharge is sought. No waiver, release, or other
forbearance by Lender will be effective against Lender unless it is in a writing
signed by Lender, and then only to the extent expressly stated.
 
 
 
 
-22-

--------------------------------------------------------------------------------


 
Section 7.8  Submission to Jurisdiction.  Without limiting the right of Lender
to bring any action or proceeding against the undersigned or its property
arising out of or relating to the Obligations (an “Action”) in the courts of
other jurisdictions, Borrower hereby irrevocably submits to the jurisdiction of
any state court or federal court sitting in the Commonwealth of Massachusetts,
and Borrower hereby irrevocably agrees that any Action may be heard and
determined in such state court or in such federal court. Borrower hereby
irrevocably waives, to the fullest extent that it may effectively do so, the
defense of an inconvenient forum to the maintenance of any Action in such
jurisdiction. Borrower hereby irrevocably agrees that the summons and complaint
or any other process in any Action in any jurisdiction may be served by mailing
by certified mail to any of the addresses set forth herein or by hand-delivery
to a person of suitable age and discretion at any such address. Such service
will be complete on the date such process is so mailed or delivered, and
Borrower will have thirty (30) days from such completion of service in which to
respond in the manner provided by law. Borrower may also be served in any other
manner permitted by law, in which event Borrower’s time to respond shall be as
provided by law.


Section 7.9  Construction of Provisions. The following rules of construction
shall be applicable for all purposes of this Security Instrument, and all
documents or instruments supplemental hereto, unless the context otherwise
requires:

 
(a)           All references herein to numbered Articles or Sections or to
lettered Exhibits are references to the Articles and Sections hereof and the
Exhibits annexed to this Security Instrument, unless expressly otherwise
designated in context.


(b)           The terms “include,” “including,” and similar terms shall be
construed as if followed by the phrase “without being limited to.”
 
(c)           The term “Collateral” and the term “Premises” shall be construed
as if followed by the phrase “or any part thereof.”


(d)           The term “Obligations” shall be construed as if followed by the
phrase “or any other sums secured hereby, or any part thereof.”
 
(e)           Words of masculine, feminine, or neuter gender shall mean and
include the correlative words of the other genders, and words importing the
singular number shall mean and include the plural number, and vice versa.

(f)           The term “person” shall include natural persons, firms,
partnerships, corporations, and any other public and private legal entities.


(g)           All Article, Section, and Exhibit captions herein are used for
convenience and reference only and in no way define, limit, or describe the
scope or intent of, or in any way affect, this Security Instrument.


Section 7.10  Successors and Assigns. The provisions hereof shall be binding
upon Borrower, and the heirs, devisees, representatives, successors, and assigns
of Borrower, including successors in interest of Borrower in and to all or any
part of the Collateral, and shall inure to the benefit of Lender and its heirs,
successors, substitutes, and assigns. All references in this Security Instrument
to Borrower or Lender shall be construed as including all of such other persons
with respect to the person referred to. Where two or more persons have executed
this Security Instrument, the obligations of such persons shall be joint and
several, except to the extent the context clearly indicates otherwise.
 
 
 
 
-23-

--------------------------------------------------------------------------------


 
Section 7.11  WAIVER OF TRIAL BY JURY AND CERTAIN DAMAGES. BORROWER HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM FILED BY EITHER PARTY, WHETHER IN
CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN
EVIDENCED BY THE NOTE, THIS SECURITY INSTRUMENT, THE LOAN DOCUMENTS, OR ANY ACTS
OR OMISSIONS OF LENDER IN CONNECTION THEREWITH. FURTHER, BORROWER WAIVES ANY
RIGHT IT MAY HAVE TO CLAIM OR RECOVER, IN ANY SUCH SUIT, ACTION OR PROCEEDING,
ANY SPECIAL, EXEMPLARY, PUNITIVE, CONSEQUENTIAL OR OTHER DAMAGES OTHER THAN, OR
IN ADDITION TO, ACTUAL DAMAGES. BORROWER ACKNOWLEDGES AND AGREES THAT THIS
SECTION IS A SPECIFIC AND MATERIAL ASPECT OF THIS SECURITY INSTRUMENT AND THAT
LENDER WOULD NOT EXTEND CREDIT TO BORROWER IF THE WAIVERS SET FORTH IN THIS
SECTION WERE NOT A PART OF THIS SECURITY INSTRUMENT. THIS WAIVER OF RIGHT TO
TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY
OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY
BORROWER.


Section 7.12  CROSS DEFAULT AND CROSS COLLATERAL. In furtherance of prior
provisions hereof, Borrower agrees and acknowledge that the occurrence of an
Event of Default under the terms of this Security Instrument shall constitute an
Event of Default under the Note, the Loan Agreement, and the other Loan
Documents and under the documents evidencing any other loan now existing or
hereafter made by Lender to Borrower which is secured by all or any portion of
the Premises or other Collateral. The security interests, liens and other rights
and interests in and relative to any of the Collateral now or hereafter granted
to Lender by Borrower by or in any instrument or agreement, including but not
limited to this Security Instrument and the other Loan Documents shall serve as
security for any and all liabilities of Borrower to Lender, including but not
limited to the liabilities described in this Security Instrument, the Note, the
Loan Agreement, and the other Loan Documents and, for the repayment thereof,
Lender may resort to any security held by it in such order and manner as it may
elect.


Section 7.13  Principles of Construction. In the event of any inconsistencies
between the terms and conditions of this Section 7 and the terms and conditions
of this Security Instrument, the terms and conditions of this Section 7 shall
control and be binding.


Section 7.14  Interest Rate. Notwithstanding anything in the Loan Documents to
the contrary, in case the interest rate provided for in the Loan Documents at
any time exceeds the maximum rate of interest allowed under applicable law,
during such time the rate of interest provided for in the Loan Documents shall
be reduced to the maximum rate allowed by such law, and the payments required
hereunder shall be reduced accordingly.

 
Section 7.15  Maximum Interest. The provisions of this Security Instrument and
of all agreements between Borrower and Lender, whether now existing or hereafter
arising and whether written or oral, are hereby expressly limited so that in no
contingency or event whatsoever, whether by reason of demand or acceleration of
the maturity of the Note or otherwise, shall the amount paid, or agreed to be
paid to Lender for the use, forbearance or retention of the money loaned under
the Note (“Interest”) exceed the maximum amount permissible under applicable
law. If, from any circumstance whatsoever, performance or fulfillment of any
provision hereof or of any agreement between Borrower and Lender shall, at the
time performance or fulfillment of such provision shall be due, exceed the limit
for Interest prescribed by law or otherwise transcend the limit of validity
prescribed by applicable law, then, ipso facto, the obligation to be performed
or fulfilled shall be reduced to such limit, and if, from any circumstance
whatsoever, Lender shall ever receive anything of value deemed Interest by
applicable law in excess of the maximum lawful amount, an amount equal to any
excessive Interest shall be applied to the reduction of the principal balance
owing under the Note in the inverse order of its maturity (whether or not then
due) or, at the option of Lender, be paid over to Borrower, and not to the
payment of Interest. All Interest (including any amounts or payments deemed to
be Interest) paid or agreed to be paid to Lender shall, to the extent permitted
by applicable law, be amortized, prorated, allocated and spread throughout the
full period until payment in full of the principal balance of the Note so that
the Interest thereon for such full period will not exceed the maximum amount
permitted by applicable law. This Section will control all agreements between
Borrower and Lender.
 
 
 

 
-24-

--------------------------------------------------------------------------------

 
Section 7.16  After-Acquired Property. All property acquired by Borrower after
the date of this Security Instrument which by the terms of this Security
Instrument shall be subject to the lien and the security interest created
hereby, shall immediately upon the acquisition thereof by Borrower and without
further mortgage, conveyance or assignment become subject to the lien and
security interest created by this Security Instrument. Nevertheless, Borrower
shall execute, acknowledge, deliver and record or file, as appropriate, all and
every such further mortgages, security agreements, financing statements,
assignments and assurances as Lender shall reasonably require for accomplishing
the purposes of this Security Instrument.


Section 7.17  Indemnity; Expenses.  The Borrower will pay or reimburse the
Lender for all reasonable attorneys’ fees, costs and expenses incurred by either
of them in any suit, action, legal proceeding or dispute of any kind in which
either of them is made a party or appears as party plaintiff or defendant,
affecting the Obligations, this Security Instrument or the interest created
herein, or the Collateral, or any appeal thereof, including, but not limited to,
activities related to enforcement of the remedies of Lender, activities related
to protection of Lender’s collateral, any foreclosure action or exercise of the
power of sale, any condemnation action involving the Collateral or any action to
protect the security hereof, any bankruptcy or other insolvency proceeding
commenced by or against the Borrower, and any such amounts paid or incurred by
Lender shall be added to the Obligations and shall be secured by this Security
Instrument. The agreements of this subsection shall expressly survive in
perpetuity satisfaction of this Security Instrument and repayment of the
Obligations, any release, reconveyance, discharge of foreclosure of this
Security Instrument, conveyance by deed in lieu of foreclosure, sale, and any
subsequent transfer by Lender’s conveyance of the Collateral.


Section 7.18  Release of and Resort to Collateral. Lender may release,
regardless of consideration and without the necessity for any notice to a
consent by the holder of any subordinate lien on the Collateral, any part of the
Collateral without, as to the remainder, in any way impairing, affecting,
subordinating or releasing the lien or security interests created in or
evidenced by the Loan Documents or their stature as a first and prior lien and
security interest in and to the Collateral. For payment of the Obligations,
Lender may resort to any other security in such order and manner as Lender may
elect.


Section 7.19  Waiver of Redemption, Notice and Marshalling of Assets. To the
fullest extent permitted by law, Borrower hereby irrevocably and unconditionally
waives and releases (i) all benefit that might accrue to Borrower by virtue of
any present or future statute of limitations or law or judicial decision
exempting the Collateral from attachment, levy or sale on execution or providing
for any appraisement, valuation, stay of execution, exemption from civil
process, redemption or extension of time for payment, (ii) all notices of any
Event of Default or of Lender’s election to exercise or its actual exercise of
any right, remedy or recourse provided for under the Loan Documents, except as
specifically required by the terms of this Security Instrument or the other Loan
Documents, and (iii) any right to a marshalling of assets or a sale in inverse
order of alienation.
 
Section 7.20  Discontinuance of Proceedings. If Lender
shall  have  proceeded  to invoke any right, remedy or recourse permitted under
the Loan Documents and shall thereafter elect to discontinue or abandon it for
any reason, Lender shall have the unqualified right to do so and, in such an
event, Borrower and Lender shall be restored to their former positions with
respect to the Obligations, the Loan Documents, the Collateral and otherwise,
and the rights, remedies, recourses and powers of Lender shall continue as if
the right, remedy or recourse had never been invoked, but no such discontinuance
or abandonment shall waive any Event of Default which may then exist or the
right of Lender thereafter to exercise any right, remedy or recourse under the
Loan Documents for such Event of Default.


Section 7.21  No Mortgagee in Possession. Neither the enforcement of any of the
remedies under this Security Instrument nor any other remedies afforded to
Lender under the Loan Documents, at law or in equity, shall cause Lender to be
deemed or construed to be a mortgagee in possession of the Collateral, to
obligate Lender to lease the Collateral or attempt to do so, or to take any
action, incur any expense, or perform or discharge any obligation, duty or
liability whatsoever under any of the Leases or otherwise.


Section 7.22  Massachusetts Statutory References. This Security Instrument is
intended to constitute: (i) a mortgage deed under Massachusetts General Laws c.
183, §18, (ii) a security agreement and financing statement under the Uniform
Commercial Code as enacted in the Commonwealth of Massachusetts, and (iii) a
notice of assignment of rents or profits under Massachusetts General Laws C. 183
§4. This Security Instrument is also intended to operate and be construed as an
absolute present assignment of the rents, issues and profits of the Premises,
Lender hereby agreeing, as provided for in Massachusetts General Laws C. 183,
§26, that Borrower is entitled to receive the rents, issues and profits of the
Premises prior to an Event of Default and without entering upon or taking
possession of the Premises.


Section 7.23  Statutory Condition. This Security Instrument is granted by
Borrower WITH MORTGAGE COVENANTS, and upon the STATUTORY CONDITION, and upon the
further condition that all covenants and agreements of, and conditions imposed
upon, the Borrower contained herein and in the Note and the other obligations
secured hereby shall be kept and fully performed, for any breach of which that
is not cured within the applicable cure period following the giving of notice
thereof if required, Lender shall have the STATUTORY POWER of sale.
 
 
 
-25-

--------------------------------------------------------------------------------


 
Section 7.24  Security Agreement.

 
(a)           Insofar as any item of property included in the Collateral which
is or might be deemed to be “personal property” is concerned, this Security
Instrument is hereby made and declared to be a security agreement, granting a
security interest in and to each and every item of Collateral in compliance with
the provisions of the Uniform Commercial Code as enacted in the Commonwealth of
Massachusetts. A financing statement or statements reciting this Security
Instrument to be a security agreement, covering all of the Collateral, shall be
executed by Borrower and Lender and appropriately filed.  Borrower further
covenants and agrees that from time to time upon the request of Lender, Borrower
shall (i) provide Lender with a precise inventory of the same, as and when
acquired, (ii) execute and deliver to Lender, in form appropriate for recording
and filing, a more comprehensive security agreement, and financing statements,
on all such Collateral, (iii) provide to Lender such other assurances as may
reasonably be required by Lender to establish Lender’s security interest in such
Collateral subject to the Permitted Liens, and (iv) execute, deliver and cause
to be recorded and filed from time to time and at Borrower’s sole cost and
expense, continuances and such other instruments as will maintain Lender’s
priority of security in the Collateral. The remedies for any violation of the
covenants, terms and condition of the security agreement herein contained (which
violation is not cured within the applicable cure period(s) provided herein)
shall be (i) as prescribed herein, or (ii) as prescribed by general law, or
(iii) as prescribed by the specific statutory consequences now or hereafter
enacted and specified in said Uniform Commercial Code, all at Lender’s sole
election. Borrower and Lender agree that the filing of such financing
statement(s) in the records normally having to do with personal property shall
never be construed as in any way derogating from or impairing this declaration
and hereby stated intention of Borrower and Lender that everything used in
connection with the product of income from the Collateral and/or adapted for use
therein and/or which is described or reflected in this Security Instrument, is,
and at all times and for all purposes and in all proceedings both legal or
equitable shall be, regarded as part of the real estate irrespective of whether
(i) any such item is physically attached to the Premises or the Improvements,
(ii) serial numbers are used for the better identification of certain items
capable of being thus identified in a recital contained herein, or (iii) any
such financing statement(s) so filed at any time. Similarly, the mention in any
such financing statement(s) of the rights in and to the proceeds of any hazard
insurance policy, or any award in eminent domain proceedings for a taking or for
the loss of value, or interest as lessor in any present or future lease or
rights to income growing out of the use and/or occupancy of the Premises,
whether pursuant to lease or otherwise, shall never be construed as in any way
altering any of the rights of Lender as determined by this instrument or
impugning the priority of Lender’s lien granted hereby or by any other recorded
document, but such mention in such financing statement(s) is declared to be for
the protection of Lender in the event any court shall at any time hold, with
respect to any such matter, that notice of Lender’s priority of interest, to be
effective against a particular class of persons, must be filed in the Uniform
Commercial Code records. Borrower warrants that (i) Borrower’s (that is,
“Debtor’s”) name, identity or organizational structure and residence or
principal place of business are as set forth in Exhibit C attached hereto and by
this reference made a party hereof; (ii) Borrower (that is, “Debtor”) has been
using or operating under said name, identity or organizational structure without
change for the time period set forth in Exhibit C attached hereto and by this
reference made a part hereof; and (iii) the location of all Collateral
constituting fixtures is upon the Premises. Borrower covenants and agrees that
Borrower will furnish Lender with notice of any change in name, identity,
organizational structure, residence or principal place of business within (30)
days of the effective date of any such change and Borrower will promptly execute
any financing statements or other instruments deemed necessary by Lender to
prevent any filed financing statement from becoming misleading or losing its
perfected status. The information contained in this Section is provided in order
that this Security Instrument shall comply with the requirements of the Uniform
Commercial Code, as enacted in the Commonwealth of Massachusetts, for
instruments to be filed as financing statements. The names of the “Debtor” and
the “Secured Party” and the identity of the organizational structure of each
such party, are as set forth in Exhibit C attached hereto and by this reference
made a part hereof; the mailing address of the “Secured Party” from which
information concerning the security interest may be obtained, and the mailing
address of “Debtor”, are as set forth in said  Exhibit C attached hereto; and a
statement indicating the types, or describing the items, of Collateral is set
forth in the Security Instrument.


(b)           Any sale or other disposition of the Collateral may be at public
or private sale, to the extent such private sale is authorized under the
provisions of the Uniform Commercial Code as enacted in the Commonwealth of
Massachusetts, upon such terms and in such manner as Lender deems advisable.
Lender may conduct any such sale or other disposition of the Collateral upon the
Premises in which event Lender shall not be liable for any rent or charge for
such use of the Premises. Lender may purchase the Collateral, or any portion of
it, at any sale held under this Section. With respect to any Collateral to be
sold pursuant to the Uniform Commercial Code, Lender shall give Borrower at
least seven (7) days’ prior written notice of the date, time and place of any
proposed public sale, or such additional notice as may be required under the
laws of the Commonwealth of Massachusetts, and of the date after which any
private sale or other disposition may be made. Lender may sell any of the
Collateral as part of the real estate comprising the Collateral, or any portion
or unit thereof, at the foreclosure sale or sales conducted pursuant hereto. If
the provisions of the Uniformed Commercial Code are applicable to any part of
the Collateral which is to be sold in combination with or as part of the real
estate comprising the Collateral, or any part thereof, at one or more
foreclosure sales, any notice required under such provisions shall be fully
satisfied by the notice given in execution of the STATUTORY POWER OF SALE with
respect to the real estate or any part thereof. In the event all or part of the
Collateral is included at any foreclosure sale conducted pursuant hereto, a
single total price for the Collateral, or such part thereof as is sold, may be
accepted by Lender with no obligation to distinguish between the application of
such proceeds among the property comprising the Collateral.
 


Section 7.25  SEAL.  This Security Instrument is executed under “SEAL”.


 
NOW, THEREFORE, if Borrower shall pay all sums secured by this Security
Instrument and fully comply with the conditions of this Security Instrument,
then this Security Instrument shall be null and void, otherwise to remain in
full force and effect.
 
 


[Remainder of this page intentionally left blank; signature page follows]
 
 
 
-26-

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, Borrower has duly executed and delivered this Security
Instrument under seal the day first set forth above.
 



 
BORROWER:
   
Signed, Sealed and Delivered in
the presence of:
RANOR, INC.,
 
a Delaware corporation
                                                            
By:   /s/ Alexander Shen
Unofficial Witness
    Name:  Alexander Shen
 
    Title:           President
   

 
THE COMMONWEALTH OF MASSACHUSETTS
§
 
§ ss.
COUNTY OF WORCESTER
§
   



On this  19th day of December, 2014, personally appeared Alexander Shen,
President of RANOR, INC., signer and sealer of the foregoing instrument, and
acknowledged the same to be his free act and deed in his capacity as such
President, and the free act and deed of RANOR, INC., before me.


 

 
Name: /s/ Richard L. Morin Sr.
  Notary Public,  
My Commission Expires:
   







 


  [Signature Page to Mortgage Deed, Assignment of Leases and Rents, Security
Agreement and Fixture Filing]
 
 
 

--------------------------------------------------------------------------------


 


 


 
EXHIBIT A


 
LEGAL DESCRIPTION OF PREMISES




 
 
 
 
 
 
 
 
 
 
 

 








Exhibit A
 
 

--------------------------------------------------------------------------------

Fidelity National Title Insurance Company
LOAN POLICY
 
EXHIBIT A - LEGAL DESCRIPTION

 
Loan Policy No.: 27307-14-0153TN-FN
Office File No.: 14-0153TN-FN(MA)


A certain tract of land situated in Westminster, Worcester County, Massachusetts
and on the northeasterly side of Route 2, bounded and described as follows:


Beginning at a Massachusetts Highway Bound on the northeasterly sideline of
Massachusetts Highway Route 2, the same being a point on the southwesterly line
of the property herein described:


Thence running N 67 degrees 11' 12" E a distance of one hundred eighty three and
14/100 feet (183.14') to a point;
Thence running along a curve to the right with a radius of nine thousand, six
hundred eighty and 00/100 feet (9,680') and an arc-length of three hundred
thirty eight and 84/100 feet (338. 84') to a point;


Thence turning and running S 51 degrees 15' 52" E a distance of eight Hundred
Five and 00/100 feet (805.00') to a point, the previous three courses running
along said Route 2;


Thence turning and running N 43 degrees 29' 19" E a distance of three hundred
seventy three and 45/100 feet (373.45') to a point;


Thence turning and running N 43 degrees 20' 01" W a distance of four hundred ten
and 55/100 feet (410.55') to a point;


Thence turning and running N 43 degrees 42' 52" W a distance of three hundred
filly two c;ii1d 99/100 feet (352.99') to a point;


Thence turning and running N 44 degrees 39' 47" W a distance of one hundred
sixty eight and 27/100 feet (168.27') to a point;


Thence turning and running N 43 degrees 32' 02" E a distance of three hundred
forty two and 95/100 feet (342.95') to a point,


Thence turning and running S 47 degrees 05' 15" E a distance of one hundred
thirty two and 91/100 feet (132.91') to a point;


Thence turning and running N 41 degrees 21' 42" E a distance of one hundred ten
and 29/100 feet (110.29') to a point;


Thence turning and running S 56 degrees 08' 09" E a distance of two hundred
twenty and 97/100 feet (220.97') to a point;


Thence turning and running S 40 degrees 26' 57" E a distance of three hundre.d
thirty five and 45/100 feet (335.45') to a poiht, the previous teh courses
running along land now or formerly of Elizabeth Ann Nyman;


Thence turning and running N 41 degrees 38' 44" E a distance of two hundred
ninety one and 02/100 feet (291.02') along land now or formerly of Michael and
Judith Denzer to a point;
 
 
 

 

--------------------------------------------------------------------------------

Fidelity National Title Insurance Company
LOAN POLICY
 
EXHIBIT A - LEGAL DESCRIPTION



Thence turning and running N 29 degrees 33' 07'' W a distance of two hundred
five and 15/100 feet (205.15') to a point;


Thence turning and running N 40 degrees 35' 11" W a distance of one hundred four
and 07/100 feet (104.07') to a point;


Thence turning and running N 42 degrees 28' 54" W a distance of one hundred
twenty nine and 16/100 feet (129.16') to a point;


Thence turning and running N 35 degrees 39' 06" W a distance of one hundred
eighty eight and 65/100 feet (188.65') to a point;


Thence turning and running N 31 degrees 06' 51" W a distance of two hundred
fifty one and 14/100 feet (251.14') to a point;


Thence turning and running N 27 degrees 26' 04" W a distance of sixty one and
15/100 feet (61.15') to a point;


Thence turning and running N 22 degrees 54' 11" W a distance of one hundred
forty eight and 62/100 feet (148.62') to a point;


Thence turning and running N 26 degrees 52' 49" W a distance of one hundred
eleven and 39/100 feet (111.39') to a point, the previous eight courses running
along the westerly sideline of Town Farm Road;


Thence turning and running S 66 degrees 40' 26" W a distance of eighty nine and
96/100 feet (89.96') to a point;


Whence turning and running N 45 degrees 34' 34" W a distance of thirty two and
83/100 feet (32.83') to a point;


Thence turning and running N 55 degrees 49' 30" W a distance of one hundred
thirty five and 24/100 feet (135.24') to a point;


Thence turning and running N 63 degrees 22' 02" W a distance of one hundred
seven and 27/100 feet (107.27') to a point;


Thence turning and running N 15 degrees 12' 22" W a distance of one hundred
ninety two and 38/100 feet (192.38') to a point;


Thence turning and running N 17 degrees 50' 41" W a distance of seventy seven
and 59/100 feet (77.59') to a point;


Thence' turning and running N 17 degrees 27' 14" W a distance of thirty two and
29/100 feet (32.29') to a point, the previous seven courses running along land
now or formerly of John and Donna Menger:
 
 
 

--------------------------------------------------------------------------------

Fidelity National Title Insurance Company
LOAN POLICY
 
EXHIBIT A - LEGAL DESCRIPTION

 
Thence turning and running N 52 degrees 28' 25" W a distance of one hundred two
and 96/100 feet (102.96') to a point;  ·


Thence turning and running N 40 degrees 22' 19" W a distance of two hundred
sixty one and 03/100 feet (261.03') to a point, the previous two courses running
along land now or formerly of Charles Smith, M.;


Thence turning and running S 42 degrees 58' 02" W a distance of ninety five and
70/100 feet (95.70') along land now or formerly of Diane Hubbard; to a point;


Thence turning and running S 45 degrees 45' 11"W a distance of five hundred
seventy nine and 39/100 feet (579. 39') along land now or formerly of Von Alan
and Carol Saimi, to a point;


Thence turning and running S 42 degrees 41' 35" W a distance of sixty six and
93/100 feet (66.93') to a point;


Thence turning and running S 47 degrees 25' 31" E a distance of three hundred
eighty and 54/100 feet (380. 54') to a point, the previous two courses running
along land now or formerly of Von Alan and Carol Saimi and land now or formerly
of Dorothy Hicks;


Thence turning and running S 44 degrees 18' 02" W a distance of two hundred
eighty four and 79/100 feet (284.79') to a point;


Thence turning and running S 43 degrees 45' 40" W a distance of two hundred
ninety seven and 48/100 feet (297.48') to a point, the previous two courses
running along land now or formerly of John Trembley Trustee;


Thence turning and running S 43 degrees 11' 23" W a distance of two hundred
forty three and 10/100 feet (243.1O') along land now or formerly of Keith
Honkala, to a point;


Thence turning and running S 28 degrees 07' 12" W a distance of three hundred
twenty six and 61/100 feet(326.61') along land now or formerly of Robert and
Dorothy Sands, to a point on the northeasterly sideline of said Route 2;


Thence turning and running S 53 degrees 12' 03" E a distance ofone hundred
ninety seven and 00/100 feet (197.00') to a point;


Thence turning and running N 36 degrees 47'57" E a distance of ten and 00/100
feet (10.00') to a point;


Thence turning and running N 53 degrees 12' 03" E a distance of two hundred
thirty eight and 95/100 feet (238.95') to a point;


Thence turning and running along a curve to the left with a radius of nine
thousand eight hundred twenty five and 00/100 feet (9825.00') with an arc length
of sixty one and 05/100 feet (61.05') to a point;


Thence turning and running S 36 degrees 47' 57'' W a distance of ten and 00/100
feet (10.00') to a point;
 
 

--------------------------------------------------------------------------------

Fidelity National Title Insurance Company
LOAN POLICY
 
EXHIBIT A - LEGAL DESCRIPTION



Thence turning and running along a curve to the left with a radius of nine
thousand eight hundred thirty five and 00/100 feet (9835.00') with an arc length
of one hundred ninety eight and 00/100 feet (198.00') to the point of beginning.
The previous six courses running along said Route 2.


The parcel herein described contains 2,662,834 square feet (61.1303 acres).


Said locus is shown on a plan entitled "Plan of Property for Robert A Normandin,
Westminster, Mass" dated June 1973 and revised August 1973, by Allen G. Davis,
C.E., and recorded with Worcester Northern District Registry of Deeds in Plan
Book 180, Page21.  ·


Excepting therefrom Lot 1 as shown on a plan of land entitled "Plan of Land in
Westminster, MA Knowri As 48 Town Farm Road Subdivision For: W.M Realty
Management Inc" Dated January 18, 2011 Scale 1"
= 50' By Bradford Engineering Co. and recorded in the Worcester County (Northern
District) Registry of
Deeds in Book of Plans 492, Page 7.


Said excepted parcel being more particularly bounded and described as follows:


All that certain piece or parcel of land situated in the Town of Westminster,
North Worcester County, State of Massachusetts, on the southwestern side of Town
Farm Road, and shown as Lot 1 on a map or plan entitled "PLAN OF LAND IN
WESTMINSTER, MA KNOWN AS 48 TOWN FARM ROAD, SUBDIVISION, W.M. REALTY MANAGEMENT
INC., DATE JANUARY 18, 2011, BRADFORD ENGINEERING CO. 3 WASHINGTON SQ. HAVERHILL
MA 01830 SHEET 1 OF 1 SCALE 1" = 50"' and filed in the Worcester North Registry
of Deeds in Book of Plans 492, Page 7 being more particularly bounded and
described as follows:


Beginning at an iron pin on the southwesterly side of Town Farm Road being the
same point on the northeasterly line of the property herein described,


thence running S 41° 38' 44" W a distance of 291.02 feet to a bolt;


thence turning and running N 40° 26' 57" W a distance of 335.45 feet to a point;
 
thence turning and running N 56° 08' 09" W a distance of 220.97 feet to a point;
 
thence turning and running N 59° 53' 01" E a distance of 369.94 feetto a point;
 
thence turning and running S 42° 28' 54" E a distance of 129.16 feet to a point;
 
thence turning and running S 40° 35' 11"Ea distance of 104.07 feet to a point;
 
thence turning and running S 29° 33' 07'' E a distance of 205.15 feet to the
point and place of beginning.
 
Said parcel containing 154,670 S.F. 3.55 AC.
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B


 
DESCRIPTION OF PERSONAL PROPERTY SECURITY
 


 
1.           All machinery, apparatus, goods, equipment, materials, fittings,
fixtures, and chattels, and all appurtenances and additions thereto and
betterments, renewals, substitutions, and replacements thereof, now owned or
hereafter acquired by Borrower, wherever situate, and now or hereafter located
on, attached to, contained in, or used or usable in connection with the real
property described in Exhibit A attached hereto and incorporated herein (the
“Premises”), and all improvements located thereon (the “Improvements”) or placed
on any part thereof, though not attached thereto, including all screens,
awnings, shades, blinds, curtains, draperies, carpets, rugs, furniture and
furnishings, heating, electrical, lighting, plumbing, ventilating, air-
conditioning, refrigerating, incinerating and/or compacting plants, systems,
fixtures, elevators, hoists, stoves, ranges, vacuum and other cleaning systems,
call systems, sprinkler systems and other fire prevention and extinguishing
apparatus and materials, motors, machinery, pipes, ducts, conduits, dynamos,
engines, compressors, generators, boilers, stokers, furnaces, pumps, tanks,
appliances, equipment, fittings, and fixtures.


2.           All funds, accounts, deposits, instruments, documents, contract
rights, general intangibles, notes, and chattel paper arising from or by virtue
of any transaction related to the Premises, or the Improvements, described in
this Exhibit B.

 
3.           All permits, licenses, franchises, certificates, and other rights
and privileges now held or hereafter acquired by Borrower in connection with the
Premises, the Improvements, or any of the personal property described in this
Exhibit B.

 
4.           All right, title, and interest of Borrower in and to the name and
style by which the Premises and/or the Improvements is known, including
trademarks, copyrights, service marks, logos, designs and trade names relating
thereto.

5.           All right, title, and interest of Borrower in, to, and under all
plans, specifications, maps, surveys, reports, permits, licenses, architectural,
engineering and construction contracts, service or maintenance contracts,
management agreements, equipment leases, books of account, insurance policies,
and other documents of whatever kind or character, relating to the use,
construction upon, occupancy, leasing, sale, or operation of the Premises and/or
the Improvements.


6.           All interests, estates, or other claims or demands, in law and in
equity, which Borrower now has or may hereafter acquire in the Premises, or the
Improvements, described in this Exhibit B.

 
7.           All right, title, and interest now owned or hereafter acquired by
Borrower in and to all options to purchase or lease the Premises, or the
Improvements, described in this Exhibit B, or any portion thereof or interest
therein, and in and to any greater estate in the Premises, or the Improvements
described in this Exhibit B.

 
8.           All of the estate, interest, right, title, other claim or demand,
both in law and in equity, including claims or demands with respect to the
proceeds of insurance relating thereto, which Borrower now has or may hereafter
acquire in the Premises, the Improvements, or any portion thereof or interest
therein, and any and all awards made for the taking by eminent domain, or by any
proceeding or purchase in lieu thereof, of the whole or any part of such
property, including without limitation, any award resulting from a change of any
streets (whether as to grade, access, or otherwise) and any award for severance
damages.


9.           All right, title, and interest of Borrower in and to all contracts,
permits, certificates, licenses, approvals, utility deposits, utility capacity,
and utility rights issued, granted, agreed upon, or otherwise provided by any
governmental or private authority, person or entity relating to the ownership,
development, construction, operation, maintenance, marketing, sale, or use of
the Premises and/or the Improvements, including all of Borrower’s rights and
privileges hereto or hereafter otherwise arising in connection with or
pertaining to the Premises and/or the Improvements, including, without limiting
the generality of the foregoing, all water and/or sewer capacity, all water,
sewer and/or other utility deposits or prepaid fees, and/or all water and/or
sewer and/or other utility tap rights or other utility rights, any right or
privilege of Borrower under any loan commitment, lease, contract, Declaration of
Covenants, Restrictions and Easements or like instrument, Developer’s Agreement,
or other agreement with any third party pertaining to the ownership,
development, construction, operation, maintenance, marketing, sale, or use of
the Premises and/or the Improvements.


AND ALL PROCEEDS AND PRODUCTS OF THE FOREGOING PROPERTY DESCRIBED IN THIS
EXHIBIT B.

 
A PORTION OF THE ABOVE DESCRIBED PROPERTY ARE OR ARE TO BE AFFIXED TO THE REAL
PROPERTY DESCRIBED IN EXHIBIT A.
 
Exhibit B
 

--------------------------------------------------------------------------------


 
EXHIBIT C

 
 
Debtor’s Name and Address:
 


RANOR, INC.
1 Bella Drive
Westminster, Massachusetts 01473
 
Secured Party’s Name and address:
 
Revere High Yield Fund, LP
105 Rowayton Avenue, Suite 100
Rowayton, Connecticut  06853
 
 
 
 
 
 
Exhibit C
 
 
 

--------------------------------------------------------------------------------

 
MORTGAGEE'S DISCLAIMER AND CONSENT
 
To induce People's Capital and Leasing Corp., a Connecticut corporation (the
"Lender"), to continue to extend credit to or for the benefit of Ranor, Inc., a
Delaware corporation (the "Borrower"), secured by certain equipment and other
personal property of Borrower (collectively, "Collateral"), as more fully
described on the attached Exhibit A, and for other good and valuable
consideration, Revere High Yield Fund, LP, a Delaware limited partnership (the
"Mortgagee"), hereby certifies and agrees for the benefit of the Lender, its
participants, successors and assigns, as follows:
1.    Premises; Mortgage; Security Interest. The Mortgagee holds a mortgage lien
on certain premises (the "Premises") located in Worcester County, Massachusetts,
and described in Exhibit B hereto, pursuant to a mortgage (the "Mortgage"), a
true, correct and complete copy of which is attached hereto as Exhibit B.
Mortgagee has a security interest in the Accounts and certain other collateral
including the Collateral pursuant to a certain loan and security agreement (the
"Agreement") that is subordinated to the Lender's security interest in the
Collateral pursuant to the terms and conditions of that certain Intercreditor
and Subordination Agreement dated March 31, 2016 between Mortgagee and Lender.
The Mortgage and the Security Agreement are in full force and effect.  The
Mortgagee acknowledges that the Collateral does not consist of real estate
fixtures secured by the Mortgage.
2.    Notices to Lender. The Mortgagee shall promptly notify the Lender as
provided herein of each of the following events:
a.            Any notice which the Mortgagee may give to the Borrower regarding
any breach of the Mortgage, or any termination of the Borrower's rights to use,
lease or possess the Premises;
b.            Any legal action which the Mortgagee may commence to foreclose the
Borrower's interests in the Premises or to appoint a receiver for the Premises;
and
c.            Any agreement or proposal for the Borrower to voluntarily convey
to the Mortgagee title to all or any portion of the Premises.
All notices to the Lender shall be deemed given when delivered to the Lender by
overnight UPS, Federal Express or other national express or delivery service at
the Lender's address set forth in Section 5 below.
3.    Notice of Default; Right to Cure. The Mortgagee shall give notice to the
Lender of any default(s) by the Borrower in its obligations under the Mortgage,
and the Mortgagee shall allow the Lender, at the Lender's option and without
obligation, a period of ten (10) days from the date the Lender receives notice
of such default(s) in which to cure or cause the Borrower to cure such
default(s).   Any payments made by Lender to cure a default shall not obligate
Lender to cure any other defaults of Borrower or cause this Agreement to be
amended.
 
 

--------------------------------------------------------------------------------

 
4.    Lender's Right to Occupy Premises and Disposition of the Collateral. The
Mortgagee hereby agrees that notwithstanding any default under the Mortgage by
the Borrower, Lender has the right to enter into and remain in possession of the
Premises for a period not to exceed ninety (90) days, commencing the day after
Mortgagee provides Lender with written notice as provided in this Agreement that
it has obtained possession of the Premises (through judicial foreclosure,
foreclosure by advertisement, a deed in lieu of foreclosure or otherwise and the
passing of the mortgagor's period of redemption), for the purpose of reclaiming
the Collateral, including detaching, selling (whether conducting a public
auction or private sale on the Premises), and removing the Collateral from the
Premises (the "Occupation Period").
a.            After the first thirty (30) days of  the Occupation Period and
until the Lender has ceased its occupation of the Premises, the Lender will pay
the Mortgagee a fee of Fifty Thousand ($50,000.00) Dollars per month or portion
thereof.  Lender and Mortgagee acknowledge that said fee includes premiums for
liability and casualty insurance with respect to the Collateral and the
Premises, real estate taxes, utilities and all other charges payable by Lender
for its occupancy of the Premises.  Lender shall also maintain insurance on the
Collateral and Premises during the Occupation Period consistent with the
Borrower's insurance. No payments by the Lender to the Mortgagee provided for
herein shall cure any defaults of the Borrower under the Mortgage or the
Security Agreement, nor shall such payments reinstate the Borrower's rights to
use or occupy the Premises.
b.         Lender has no liability for any obligations that arose or arise under
the Mortgage or the Security Agreement between the Mortgagee and Borrower;
provided, that the Lender shall reimburse the Mortgagee for any physical damage
to the Premises caused by Lender, its agents or invitees, its Auctioneer or
agents or invitees of its Auctioneer during the Occupation Period.
c.            The Mortgagee acknowledges that the Lender shall not be liable for
any diminution in value of the Premises during the Occupation Period.
Notices.  Any notice or communication required or permitted to be given by any
provision of this Agreement will be deemed to have been given when delivered
personally to the party designated to receive such notice or on the business day
on which the same is delivered to such party by overnight UPS, Federal Express
or other nationally recognized delivery service that provides delivery receipts,
directed to the following addresses or to such other or additional addresses as
any party might designate by written notice to the other party with a copy sent
via email on the same date:
To the Mortgagee:
 
Revere High Yield Fund, LP
2000 McKinney Avenue, Suite 2125
Dallas, Texas 75201
Attention:  Clark Brinner
Email address: cbriner@reverecapital.com
 
 
 
 
To the Lender:
 
People's Capital and Leasing Corp.
850 Main Street, BC-03
Bridgeport, Ct 06604
Atten: Peter Esposito

 
 
 

--------------------------------------------------------------------------------

 
5.     No Third Party Beneficiaries. It is the intention of the Lender and the
Mortgagee that this agreement impose obligations and confer benefits only upon
the Lender and the Mortgagee, and that it will not confer any rights, remedies
or benefits upon the Borrower or any person other than the Lender and the
Mortgagee, and their respective heirs, executors, successors and assigns.
6.    Counterparts.   This Disclaimer and Consent may be executed in any number
of counterparts, each of which shall be an original, but all of which together
shall constitute one instrument. This Disclaimer and Consent may be transmitted
by facsimile machine or by electronic mail in portable document format ("pdf")
and signatures appearing on faxed instruments and/or electronic mail instruments
shall be treated as original signatures.
7.    Modification. No modification, rescission, waiver, release, or amendment
of any provision of this Disclaimer and Consent shall be made, except by a
written agreement signed by the Lender and the Mortgagee.
8.    Successors and Assigns.  This Disclaimer and Consent binds the Mortgagee
and its respective successors and assigns. The Mortgagee will notify any
successor or assign of the terms of this Disclaimer and Consent.
9.    Jury Trial Waiver.   THE PARTIES WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED ON OR PERTAINING TO THIS DISCLAIMER AND CONSENT.
10.    Applicable Law.    This Disclaimer and Consent shall be governed by and
construed under the internal laws of the state where the Premises are located,
without reference to principles of conflicts of laws, as the same may from time
to time be in effect, including, without limitation, the Uniform Commercial Code
as in effect in such state.
 
 
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Disclaimer and Consent is signed on March 31, 2016.

 
PEOPLE"S CAPITAL AND LEASING CORP.
     
BY: /s/ Francisco Fonseca
         
REVERE HIGH YIELD FUND, LP,
 
a Delaware limited partnership
     
By:  Revere GP, LP, its General Partner
     
By:     Revere Capital Corp.
 
Its:     General Partner
     
By:   /s/ Clark Briner
 
Name:  Clark Briner
 
Its:       Manager
   

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
TO
MORTGAGEE'S DISCLAIMER AND CONSENT


[The Collateral described on the Schedule attached hereto]
 
 

--------------------------------------------------------------------------------

 
MASTER LOAN AND SECURITY AGREEMENT NO. 4180
SCHEDULE NO. 001
SCHEDULE A




The following description of property supplements, and is part of Schedule No.
001 dated March 31, 2016 to the Master Loan and Security Agreement No. 4180
dated March 31, 2016 between Ranor, Inc as Borrower and People's Capital and
Leasing Corp. as Lender and may be attached to said Schedule and any related UCC
Financing Statements, Acceptance or Delivery Certificate or other document
describing the property:


The following Equipment:


Faro Mdl. Xv2 Laser Tracker, With Portable Tripod, Rolling Cabinet, Tooling, Pc
Interface, Controls, S/N: X01000702053 (2007)


Faro Mdl. Platinum Measuring Arm, With 6-Axis Arm, 6' Measuring Arm, Granite
Base, Pc Interface, Rolling Storage Cabinet, Measuring Tool, S/N:
P08-02-07-05135 (2007)


Miscellaneous Inspection Items, Including But Not Limited To: Granite Surface
Plates, Height Gages, Micrometers, Jo-Block Sets, Chamfer Gage, Pin Sets,
Calipers, Thickness Gages, Etc.


[Hc-9] Titan Mdl. Afc130 Cnc Horizontal Boring Mill, 5" Spindle Diameter, #50
Taper, Spindle Travel 35.5", X-98", Y-98", W-56.3", B Rotary Table Size 63" X
71", Built-In Rotary Table, 40-Position Automatic Tool Changer, Fanuc 16
Control, Jorgensen Chip Conveyor, S/N: 101 (1996)


[Hc-5] Tos Mdl. Whn13c 4-Axis Horizontal Boring Mill, 5.12" Spindle Diameter,
#50 Taper, Spindle Travel 48.8", X-137.85", Y-78.7", W-48.8", B Rotary Table
Size 70.8" X 63", Flood Coolant System, 50-Taper Tooling, Jorgensen Chip
Conveyor, Fanuc 11 Control, S/N: 03-14 (1988)


[Hc-1] Nomura Mdl. Bn130swratc 4-Axis Horizontal Boring Mill, Spindle Diameter
5.12", #50 Spindle Taper Nmtb's Or Cat's, X-95", Y-83", Z-59", W-34", Fanuc 6m
Control, 3500-Rpm, Sony Digital Readout, 71" X 79" Rotary Table, 60-Position
Automatic Tool Changer, S/N: 4000 (1982)


[Vc-1] Mazak Mdl. Megaturn A16 Vertical Boring Mill, 64" 4-Jaw Turn Table,
16-Position Automatic Tool Changer, 82" Swing, 48-1/2" Z-Axis Travel, 77" Z-Axis
Height, Chip Conveyor, Fanuc Ot Control, S/N: 55443 (1984)


[H-1] Toshiba Shibaura Mdl. Bt10bripd Horizontal Boring Mill, Spindle Diameter
3.94", #50 Spindle Taper Nmtb, Spindle Travel 28", Y-49", X-55", Z-44.5", Sony
3-Axis Digital Readout, 44" X 49" Rotary Table, S/N: 193654 (1979)


M&M Precision Systems 72" Cnc Precision Right Angle Rotary Table, With Fanuc
Powermate Cnc Control, Handheld Pendant Programming, S/N: N/A


[Hc-2] Toshiba Shibaura Mdl. Bp13bp5 4-Axis Horizontal Boring Mill, Spindle
Diameter 5.12", #50 Taper Spindle, 27.5" Spindle Travel, X-118", Y-99", Z-43",
Ge Fanuc 18i-T Control, 118" X 59" Table, S/N: 130085 (1984)


[Hc-3] Toshiba Shibaura Mdl. Bpn13r4 Horizontal Boring Mill, Spindle Diameter
5.12", #50 Taper Spindle, Spindle Travels In 4" Steps, X-78", Y-90", Z-70.8",
78.8" X 63" Built-In Rotary Table, Fanuc 6m Control, S/N: 230017 (1982)
[Undergoing Motor Replacement; Valued As Functional]


[Hc-7] Kuraki Mdl. Kbt13dxa Horizontal Boring Mill, 5.12" Spindle Diameter, #50
Taper, Spindle Travel 27.5", X-118", Y-80.7", Z-51.2", B Rotary Table Size 70.9"
X 63", Fanuc 15 Control, Enomoto Chip Conveyor, 40-Position Automatic Tool
Changer, S/N: 45012 (1995)


[Vc-8] Tci Cnc Vertical Boring Mill, [2] Heads, 116" Diameter Table, [2]
12-Position Automatic Tool Changers, Chip Conveyor, Ge Fanuc 18i-Tb Cnc Control,
90hp Table Rotation Motor, Live Milling Head With Approximately 30hp Motor, 2500
Rpm 50-Taper, Approximately 130" X-Axis, Approximately 96" Z-Axis, 360,000°
C-Axis Rotation, 50-Taper Tooling, S/N: 315 (New 2008)


[Hc-6] Toshiba Shibaura Mdl. Bf13aq Floor Type Horizontal Boring Mill, 5.12"
Spindle Diameter, #50 Taper Nmtb, Spindle Travel 35.4", Sleeve Travel 13.8",
Jorgensen Chip Conveyor, Pit-Mounted Coolant System, 231" X-Axis Travel, 98"
Y-Axis Travel, 25.4" Z-Axis Travel, 14" W-Axis Travel, 178" X 118" Table, [5]
78" X 144" Floor Plates, Fanuc Om Control, S/N: 133791 (1978; Retrofit 1995)


[Hc-8] Mitsubishi Mdl. Mafrs150 Horizontal Boring Mill, 5.905" Spindle Diameter,
Chip Conveyor, Pit-Mounted Coolant System, 1 Ton Jib Mounted Electric Chain
Hoist, #50 Taper, Spindle Travel 35.4", X-277.7", Y-145.7", Z-27.5", Table
Travel 59", B-Axis Rotary Table 118" X 98.4", [3] Right Angle Heads, [1] Spindle
Support, Fanuc 15 Control, [2] 144" X 72-1/2" Floor Plates, S/N: H5205 (1980)
 
 

--------------------------------------------------------------------------------

 
[Vc-5] Titan Mdl. Sc22-2hg Vertical Double Column Boring Mill W/ 16-Position
Automatic Tool Changer, [1] Head, Live Spindle, Universal Work Head With
Approximately 30hp 1200-Rpm 50 Taper Spindle, Jorgensen Chip CONVEYOR, COOLANT
SYSTEM, 82" MAX PART Height, 59" Z-Axis Travel, 86" X-Axis Travel, 78-1/2"
Diameter Table, Fanuc 16t Control, S/N: Cnc-Msf-01 (1993)


[Vc-4] Blansko Mdl. Skj32-638 Cnc Vertical Boring Mill, Sliding Table, 250" Max
Part Size, Live Spindle, Jorgensen Chip Conveyor, Approximately 30hp 800-Rpm 50
Taper Spindle, Fanuc Ott Control, 126" Diameter Table, S/N: 43063-92 (1989)


[Vc-2] Titan Mdl. Sc-30-43 Cnc Vertical Boring Mill, 118" Diameter Table, [2]
Heads, [1] Live Spindle, Fanuc 16tt Control, 40hp Approximately 1500-Rpm 50
Taper Spindle, Turning Head With 4-Position Tool Holder, Pit-Mounted Coolant
System, 12-Position Tool Changer On Turning Head, Jorgensen Chip Conveyor (1996)


Common Rail Bridge Crane System W/ Ranor 5 Ton Double Girder Top Running
Overhead Bridge Crane, 60' Span, & 15 Ton Robbins & Meyers Double Girder Top
Running Overhead Bridge Crane, W/ Approximately 160' Runway, With Pendant
Controls


Common Rail Bridge Crane System W/ 25 Ton Philadelphia & Robbins & Meyers 15 Ton
Free Standing Double Girder Top Running Overhead Bridge Cranes, 60' Span, 160'
Runway, With Pendant Controls


Quincy Mdl. Qgv-75 75hp Air Compressor, With Siemens Simatic Touch Screen Plc
Controls, 34,036 Hours, Quincy Mdl. Qpcd40 Refrigerated Air Dryer (S/N:
Uso586559) With 2.3hp Compressor, [2] 1/4hp Fans, Plc Controls, [2] Air
Receiving Tanks, S/N: Bu1109010077 (2011)


Tos Hostivar Type Bn102b Tool & Cutter Grinder, S/N: 049304


Rush Mdl. 250 Drill Sharpener, S/N: N/A


6" Baldor Mdl. 2n Grinder


Scherr-Tumico Mdl. 22-1400 14" Optical Comparator, S/N: 135


Dewalt Mdl. Me1 Cutoff Saw, With 6" Abrasive Blade, Approximately 2hp Motor,
Foot Actuated Vise, S/N: 536


Miller Mdl. Millermatic 300 300-Amp Mig Welder, With Built-In Wire Feeder,
Digital Readout Of Volts, Wire Feed Speed, Power Source, S/N: La123664 (2000)


Turn-Pro Mdl. 01712058 7" X 12" Horizontal Bandsaw, With 1hp Saw Head, Coolant
Pump, S/N: 03117009


Okamoto Mdl. 6-18 6" X 18" Surface Grinder, With 6" X 18" Walker Ceramax
Permanent Magnetic Chuck, Hand Feed Table, Sokki Du102 2-Axis Digital Readout,
S/N: 8442u


Nicco Type Nsg-64h 16" X 24" Hydraulic Surface Grinder, With 16" X 24"
Electromagnetic Chuck, Power Table & Cross Feeds, Incremental Power Downfeed,
Over-The-Wheel Dresser, Control Panel, Approximately 2hp Hydraulic Pump, S/N:
H3506


Metosa Mdl. Taurus 310 Cnc Flat Bed Lathe, With Fagor Cnc Control, Approximately
24" Swing X 80" Centers, 16" 3-Jaw Chuck, Quick Change Tool Post, 3" Hole
Through Spindle, 2,500-Rpm Spindle, S/N: 40839


Powermatic Mdl. 1200 20" Floor Type Drill Press, With Gearbox Spindle Feed,
Production Table, S/N: 66-2225


Bridgeport Series I 2hp Vertical Milling Machine, 9" X 42" Work Table, Power
Feed To Table, Digital Readout, S/N: 12br248938 [Head Removed For Use Elsewhere;
Will Be Reinstalled; Valued As Functional]


Sharp Mdl. Omv Vertical Milling Machine, With 3hp Vari-Speed Work Head, Acu-Rite
3-Axis Cnc Retrofit Control, Digital Readout, Power Feed To Table, 10" X 50"
Working Surface Of Table, S/N: 20727780 (2003)


Sharp Vertical Milling Machine, With 3hp Vari-Speed Work Head, 10" X 50" Power
Feed Work Table, Acu-Rite Millmate 2-Axis Digital Readout, 6" Vise


Yam Mdl. 850hg 24" / 34" X 36" Geared Head Engine Lathe, Steady Rest, Quick
Change Tool Post, 12" 4-Jaw Chuck, Anilam Wizard 2-Axis Digital Readout, S/N:
B57123


Rodgers Mdl. S150-13-3 150 Ton Capacity Garage Type Hydraulic Arbor Press, With
Hand Hydraulic Pump, S/N: S150-1163


[Vmc-1] Matsuura Mdl. Mc-1500 V4 Vertical Machining Center, With 66" X 30" Work
Table, 40-Position Automatic Tool Changer, Flood Coolant System, Fanuc 6m
Control, S/N: 82052738 (1982)


Hyundai Wia Mdl. L400lmc Cnc Lathe, 12-Position Turret, [2] Live Spindles,
Programmable Tailstock, 17" 3-Jaw Chuck, C-Axis Machining, Fanuc 32i Mdl. A Cnc
Controls, 30" Maximum Turning Diameter, 82.68" Maximum Turning Length, 3,000-Rpm
Main Spindle, 4,000-Rpm Live Tooling Spindle, 4.61" Maximum Bar Capacity, S/N:
G3199-086 (2012)


Jet Portable Horizontal Bandsaw
 

--------------------------------------------------------------------------------

 
[Vc-6] Phoenix Mdl. 144/236 Vertical Turning Center, With 20-Position Automatic
Tool Changer, Steel Trak Magnetic Chip Conveyor, Pit-Mounted Hydraulic & Cooling
Systems, 30hp 2,000-Rpm 50 Taper Live Spindle, 144" Table, [1] Head, Fanuc 16i-T
Cnc Control, S/N: M1031 (1999)


[Vc-7] Phoenix Mdl. 144/236 Vertical Turning Center, With 20-Position Automatic
Tool Changer, 144" Table, [1] Head, 30hp 2,000-Rpm 50 Taper Live Spindle, Steel
Trak Magnetic Chip Conveyr, 20-Position Automatic Tool Changer, Fanuc 16i-T Cnc
Control, S/N: M1032 (2000)


[Hc-4] Toshiba Shibaura Mdl. Bf16a Floor Type Horizontal Boring Mill, Spindle
Diameter 6.3", 40hp Spindle Motor, [2] 10' X 14' T-Slotted Floor Plates,
Jorgensen Chip Conveyor, Pit Mounted Coolant System, #50 Taper Spindle Nmtb,
X-354", Y-134", Z-34", Fanuc 6m Control, 79" X 98" Rotary Table, Shibaura
Br20/25b Control, 6' In / Out Travel, S/N: 223705 (1980)


Ooya Mdl. Re3-2000 80" X 18" Radial Drill, With 15hp Drill Head, Power Arm
Elevation, Power Travel, Power Clamping, Tapping, 39-1/2" X 31-1/2" 2-Sided Box
Table, S/N: 7512462


Miller Syncrowave 250 Dx Dc Welder, With 250-Amp Tig Welder, Digital Readout Of
Volts & Amps, Mobile Base, S/N: Lh440089l (2007)


Phoenix Mdl. 15/480 Gantry Mill, 16'8" Between Gantries, 12' X 25' Working
Surface Of Table, [2] 36-Position Automatic Tool Changers, 40hp 3,000-Rpm 50
Taper Spindle With Right Angle Work Head, 40' X-Axis X 16' Y-Axis X 10' Z-Axis
Travels, Lns Chip Conveyor, 2-Axis Universal Work Head, Fanuc 30i Cnc Control,
S/N: M1747 (2011)


[3] 50 Ton Copco Free Standing Overhead Bridge Crane Systems, 75' Span, Pendant
Controls, Remote Control, 500' Long, All Dual Hooks, Pendant Controls


Stokes Mdl. 615-7 Vacuum Pump, With 10hp Motor, S/N: 885700c81198


Ridgid Mdl. 300t-2 Pipe Threader, 2" Capacity With Threading & Cut-Off Dies,
S/N: Fd17896b94


Garage Building
Quincy Mdl. Qsi-245 50hp Air Compressor, With Plc Control, 8182 Hours, S/N:
95536j


Cullen-Firestedt Mdl. 140-347 10,000# Capacity Welding Positioner, S/N: 347 [Not
In Use]


Ransome Mdl. 160 16,000# Capacity Welding Positioner, S/N: 7387 [Not In Use]


[2] Ransome Mdl. Cprr 90 Ton Capacity Tank Turning Rolls, S/N's: 3733015; N/A


[3] Sets Tank Turning Rolls, With Idler Roll Set


Miscellaneous Items In Garage, Including But Not Limited To:
Miller Syncrowave 350 Tig Welder; Miller Syncrowave 300s Tig Welder; Miller
Goldstar 450 450-Amp Arc Welder; Snow Blowers; 1 & 2-Door Flammable Storage
Cabinets; Approximately 25hp Skid Mounted Screw Type Air Compressor [Not In
Use]; Portable Heater; Approximately 5hp 2-Stage Air Compressor; 2 Ton Engine
Hoist; Miller Aead-200le 200-Amp Propane Powered Arc Welder; [6] Sections Pallet
Racks; Double End Bench Grinder; Gang Boxes; Parts Wash Sink; Work Table & Vise;
Pressure Washer; Portable Mixer / Dispenser [Not In Use]; Barrel Pumps;
Approximately 200-Gal. Oil Tank With Pump; Pallet Jack; Anver 20' X 8' X 2,000#
Capacity Vacuum Lifter With [4] Lifting Pods [Not In Use]; Portable Scaffolding
With Planks; Etc.


Fabricating Building
Mg Industries Torch Burning Machine, With [5] Oxygen / Plasma Torch Heads,
Plasma Cutting Head With Hypertherm H-401 & Hypertherm H-601 Power Supplies,
Hypertherm Water Cooler, 17' Wide X 55' Long Table, Burny 10 Lcd Plus Control
(1990)


Wuxi City Yexin Machinery Co. Mdl. St-29m Plate Beveling Machine, With
Approximately 10hp Work Head, 60cm Vertical Head Travel, [24] Hydraulic
Holddowns, Control Panel (2013)


Bm 6" Sander


Homemade Straightening Table, With 24' X 8' Working Surface Of Table, Enerpac
Unit, Traveling Work Head


Miller Deltaweld 452 Power Source, With Boom Mounted Wire Feeder, S/N: Kj281134
(1998)


[4] Lincoln 350 Power Mig Welders


Miller Syncrowave 250 Dx Tig Welder, Bernard Cooler, S/N: Kk236170 (1999)


[3] Miller Deltaweld 450 Dc Power Sources, With Bernard Boom, Wire Feed [Not In
Use]


Koike Aronson Mdl. Hd240vf 24,000# Capacity Welding Positioner, With 54" X 54"
Mounting Plate, Pendant Control, S/N: 46425


Miller Syncrowave 250 Dx Dc Welder, With Tig, Bernard Cooler, S/N: Kd357461
(1993)
 
 

--------------------------------------------------------------------------------

 
Miller Mdl. Dimension 452 Welder, With Boom Mounted Wire Feed, S/N: Lh340935c
(2007)


Aronson Mdl. Hd30a 5000# Capacity Welding Positioner, With 36" X 36" Mounting
Plate, Pendant Control, S/N: 70300


[5] Miller Deltaweld 452 Dc Power Sources, With Bernard Boom, Wire Feeder, [1]
W/O Boom - Hanging From Hoist, [1] W/ Wire Feed


Miller Syncrowave 350lx Welder, With Bernard Cooler, S/N: Kj256544 (1998)


[5] Lincoln Powermate 350, With Cool-Arc 40


Miller Syncrowave 250 250-Amp Tig Welder, With Bernard Cooler, S/N: Kk155832
(1999)


Hypertherm Mdl. Powermax 1650 100-Amp Portable Plasma Cutter


Aronson Mdl. 2g12vra12vls-Mkvt-26 Boom Welding Manipulator, With Lincoln Dc-1500
Idealarc Welder (S/N: Ac397572), 12' Lift, 12' Reach, 300# Capacity At Each End,
Control Panel, S/N: 8461


Miller Deltaweld 650 Dc Arc Welder, With Wire Feeder


Miller Deltaweld 650 Dc Welder, With Wire Feeder


[5] Miller Syncrowave 250 Welders


[2] Miller Deltaweld 451 Dc Arc Welders, With Bernard Boom & Miller 60 Series
Wire Feeder


[3] Miller Xmt304 Cc/Cv Welders, With Wire Feed


Miller Dimension 452 Welder


Koike Aronson Md. Hd25vf 2500# Capacity Welding Positioner, With 40" Diameter
Table, Pendant Control, S/N: 45933


[4] Miller Syncrowave 250 Dx Tig Welders, With Digital Readout Volts & Amps,
Mobile Base, Built-In Cooler


Assorted Welders, Plasmas, Wire Feeds


Aronson Mdl. Hd160a 16,000# Capacity Welding Positioner, S/N: 75108


Empire Mdl. Pf3648 Reach-In Type Sand Blast Cabinet, With 4' X 3' Chamber, Media
Collector, S/N: 0409


[3] Qst-245 50hp Air Compressors, Pyramid Mdl. 2000 Air Dryer, Air Receiving
Tank, S/N's: 95335 (56,859 Hours); 95336 (48,395 Hours); 95334 (40,742 Hours)


Vacu Blast Corp. Sand Blasting Unit, 18' Wide X 24' Deep X 16' High, With 10' X
12' Rail Mounted Cart, Media Collector, Pump


Large Car Bottom Furnace, 10' X 24', Gas Fired, With Honeywell Control Room


Paint Spray Booth


Bm 6" Belt Sander


[2] Aronson Mdl. Hd700 70,000# Capacity Welding Positioners, S/N's: 8523; 7715


Miller Dimension 400 Welder, With Wire Feeder


[2] Lincoln Idealarc 600 Dc Welders


Preston-Easton Mdl. Tdra-20hd 20,000# Capacity Tank Turning Rolls, With Idler
Roll Set, S/N: Tdrb30hd-94 (1998)


Koike Aronson Mdl. Tdra-20hd 20,000# Capacity Tank Turning Roll, S/N:
Tdrb20hd-95 (1998)


Aronson Mdl. S14vra14cl-Dkdt-32 Welding Manipulator, With 14' Lift, 14' Travel,
Rail Mounted Base, S/N: 80253


Aronson Mdl. Ss14vra14cl-Pk 14' Long X 14' High Manipulator, With 14' Lift, 14'
Reach, Lincoln Wire Feeder & Torch, Lincoln Mdl. Na3n Welder, S/N: 76131 (1976)


Aronson Mdl. 2g12vra12vls-Mkvt-26 Boom Welding Manipulator, S/N: 8462; 12' Lift
X 12' Travel, W/ Cyclomatic Seam Tracker System, With Miller Syncrowave 350 Dc
Welder, Jetline Mdl. Alc101 Arc Length Controller, 9600 Jetline Control
 
 
 

--------------------------------------------------------------------------------



[2] Skyjack 500# Capacity Man Lifts


Miller Dimension 652 Dc Welder, With Boom Welder, S/N: Kh419743 (1997)


[2] Miller Dimension 452 Welders, With Wire Feeder


Approximately 20,000# Capacity Welding Positioner, With 4' X 4' Mounting Plate


Miller 652 Dc Welder, With Bernard Boom Welder


14" Wilton Vertical Bandsaw, S/N: 06062782


Miller Dimension 400 Welder, With Wire Feeder


Enerpac Mdl. Per6418c 12-1/2hp Portable Hydraulic Power Pack, With Press Head,
15,000-Psi Rating, S/N: C12000


16" Wilton Drill


Geka Hydracrop Mdl. 80/Sd 80 Ton Hydraulic Ironworker, With Related Punches &
Dies, S/N: 6437 (1995)


Marvel Mdl. F2150pc3 Vertical Bandsaw, With Power Infeed, Dual Power Clamps,
Hydraulic Head Tilt & Feed, Roller Conveyor Infeed & Outfeed Tables, Touch
Screen, Computer Controlled, S/N: F2150-20237pc-3


Free Standing Top Running Double Girder Overhead Bridge Crane System, 60' Span,
500' Long, Pendant Controls
~ 15 Ton Robbins & Meyers
~ 20 Ton Aceco
~ 20 Ton Aceco
~ 40 Ton Philadelphia Tramrail


Ikeda Type Rm1375 Radial Drill W/ 2-Sided Box Table, S/N: 80105


Cincinnati Mdl. 1500 30' X 1,500 Ton Capacity Hydraulic Press Brake, With Power
Ram Adjustment, 3-Speed Ram, Manual Bottom Limit Adjustment, Approximately 6'
Pit For Apron, 20'6" Between Housings, S/N: 39561 (1975)


Large Quantity Of Brake Dies


Roundo Type R6s Horizontal Angle Rolls, 6 X 6 X 5/8,  With Control Panel, S/N:
986709 (1998)


Cincinnati Mdl. 750 750 Ton Capacity Hydraulic Press Brake, With Power Ram
Adjustment, 3-Speed Ram, Manual Bottom Limit Adjustment, Approximately 6' Pit
For Apron, 20'6" Between Housings, 30' Long, S/N: 41188 (1977)


Webb Mdl. 15l-1510 3/4" X 10' Initial Type Bending Roll, With 16" Diameter
Rolls, Power Roll Adjustment, Power Drop End, S/N: 7190


Cincinnati Mdl. 2512 3/8" X 12' Power Squaring Shear, With 48" Front Operated
Power Back Gauge, 9" Left Hand Squaring Arm, Front Support Arm, Shear Light
Gauge, S/N: 36574 (1967)


Cincinnati Mdl. 400 400 Ton X 18' Hydraulic Press Brake, With Power Ram
Adjustment, Manual Lower Bed Limit Adjustment, 12'6" Between Housings, 12"
Stroke, S/N: 37225 (1969)


Sertum 2" X 12' Pyramid Type Bending Rolls, With 20" Diameter Rolls, Power Roll
Adjustment, Sony 2-Axis Digital Readout, Control Panel, Power Drop End, Pit
Mounted (1977)


Koike Aronson Mdl. Hd25vf 2500# Capacity Welding Positioner, S/N: 45575


Miller Syncrowave 351 Welder, With Itw Cooler


[2] Miller Mdl. Phoenix 456 Cc/Cv 450-Amp Inverted Pulse Welders, With Wire
Feeder, Cooler


Preston-Easton Mdl. Pa100hd12 10,000# Welding Positioner, S/N: Pbi00hd-14 (1980)


Roundo Type Lh-35000 Welding Positioner, S/N: 976098 (1997)


Aronson Mdl. Pc120a 120,000# Capacity Welding Positioner, S/N: 718


[2] Miller Deltaweld 451 Welders, With Wire Feed


Miller Syncrowave 351 Welder, With Cooler


Ransome Mdl. 100p 10,000# Capacity Welding Positioner, S/N: 655752
 
 

--------------------------------------------------------------------------------

 
Miller Mdl. Xmt304 Wire Feed & Inverter


Tennant Series Ii Mdl. 27sii Floor Sweeper, With 4243 Hours, S/N: 275-5124


Jetline Mdl. Lws96z Seam Welder, With Controls, Arc Length Control 101, S/N:
85276 [Not In Use]


Pandjiris Mdl. 1000manip Welding Manipulator, With 1,000lb. Capacity, S/N:
800-4094-1 [Not In Use]


Aronson Mdl. G8vra80l-Pk Welding Manipulator, With 8' Travel, 8' Lift, Lincoln
Mdl. Lincolnweld Na-3n Welder, S/N: 80435 [Not In Use]


Miller Mdl. Syncrowave 350 350-Amp Tig Welder, With Cooler, S/N: Kb002312 (1991)


Aronson Mdl. 2g12vra12cl-Rk 12" X 12" Welding Manipulator, With Miller 451
Welder, S/N: 8020


Ransome Mdl. 250p 25,000# Capacity Welding Positioner, S/N: 6525507


Koike Aronson 30,000# Capacity Tank Turning Roll, With Idler Roll Set, S/N:
97531


Aronson Approximately 90,000# Capacity Tank Turning Rolls, With Idler Roll Set


Miller Syncrowave 351 Tig Welding Power Supply


Lincoln Power Mig 300 Welder


Miller Syncrowave 350lx Tig Welder, With Cooler


Aronson Mdl. Hd45 5000# Capacity Welding Positioner, S/N: 79388


Aronson Mdl. Hd100vf 10,000# Capacity Welding Positioner, S/N: 43686 (New 2008)


Cnc Robotic 2-Sided Welding Cell, Consisting Of:
~ Lincoln System 55 Electric Automation Robot Station, With Fanuc System R-30ia
Control, Fanuc M-710ic Robot 5-Axis Cnc Welding Robot [S/N: F-87026 (2007)], 10'
Trunnion Table, Plasma Cutting Table
~ Hyperformance Mdl. Hpr260 Plasma Power Supply, With 260-Amp Output, Handheld
Pendant Control, S/N: 260-003766
~ Lincoln Powerwave 455 Electric Welder, With Cool-Arc 40 Cooler
~ Full Area Infrared Light Curtain, All Related Controls, Feeds, Transformers,
Etc.


Free Standing Double Girder Top Running Overhead Crane System, 60' Span, 500'
Long, Pendant Controls
~ 5 Ton Cleveland Tramrail
~ [3] 15 Ton Robbins & Meyers
~ 10 Ton Aceco


Miscellaneous Shop & Crib Items Throughout Facility, Including But Not Limited
To: Perishable Tooling, Large Quantity Of Angle Plates, Holddowns, C-Clamps,
Portable Material Handling Carts, Assorted Electrical & Maintenance Supplies,
Large Quantity Of Cnc Tooling, Brooms, Shovels, Tote Bins, Benches, Vises,
Vidmar Cabinets, Hoists, Rotary Bins, #3-1/2r Famco Arbor Press, Factory Office
Furniture & Equipment, Floor Plates, Large Quantity Of Tooling For Vtl's &
Hbm's, Chop Saw, Slings, Chains, Portable Vacuum Pumps, 15hp Air Compressor,
Portable Scaffolding, Assorted Welding Equipment, Steel Bins, Scrap Hoppers,
Fans, Large Quantity Of Hoists With Rail, Assorted Hardware, 165" Diameter
Table, Dust Collectors, Double End Grinders, Tool Boxes, Cabinets, Welding Wire,
2-Wheel Hand Trucks, Pallet Trucks, Banding Machines, Dry Rod Stabilizing Ovens,
Assorted Air Tools, Pneumatic Grinders, Paint Pressure Tanks, Hooks, Straps, Air
Hose, Wash Down Table, Notcher, Bending Rolls, Portable Crane, Snow Blower,
Ladders, Racking, [2] 10hp Speedaire Air Compressors, Hydraulic Jacks, Dayton
Battery Charger, Flame Retardent Cabinets, Welders (Out Of Service), Benches &
Vises, Lawn Mower, Parts Cleaner, Assorted Tank Turning Rolls, 5' Wide X 50 High
Angle Plates, Paint Pressure Tank, Custom-Built 6' X 4' Right Angle Plates, [2]
Custom-Built 4' X 4' Right Angle T-Slotted Fixture Plates, Floor Jacks, [29] 1
Ton Wall Mounted Jib Arm Cranes, Hand Pipe / Tube Bender, 3' Hand Roll, Banding
Reels, Ladders, Self-Dumping Hoppers, Portable Hydraulic Punch, Welding & Work
Tables, Welding Curtains, Work Rests, Magnetic Lifters, Lifting Clamps, Fume
Extractors & Blowers, Crane Scale, Portable Sand Blast Pots, High Pressure
Washers, Rolling Staircases, Stokes Mdl. Jrs Vacuum Press, Stokes Pump Leak
Tester, Teledyne 2500# Capacity Welding Positioner, Tennant T300 Electric
Walk-Behind Floor Cleaner, Forklift Manlift Platform, Electro-Arc Tap
Disintegrator, Wilton
Flexible Arm Tapper, Portable Fluid Pumps, Break Room Furniture, Rotary Tables,
V-Blocks, Jaw Risers, Angle Irons, Offset Heads, Set-Up Blocks, 54-Piece
Pneumatic Tensioning Unit, Etc.


Material Handling
Nissan Mdl. A115pv 2550# Capacity Propane Forklift Truck, With 187" Max Lift
Height, Side Shifter, 5' Forks, Solid Tires, 2626 Hours, S/N: Cpj01-9n2961


Nissan Mdl. Ugj02a30pv 6000# Capacity Propane Forklift Truck, With Side Shifter,
5' Forks, Solid Tires, 15,903 Hours,  S/N: 9l0118
 
 

--------------------------------------------------------------------------------

 
Toyota Mdl. 03-3fd40 8800# Capacity Diesel Forklift Truck, With 169" Max Lift
Height, 5' Forks, Dual Front Wheels, Pneumatic Tires, S/N: Fd45-14741


Genie Mdl. S-60 60' Reach 500# Max Lifting Capacity Boom Lift, With 4-Wheel
Drive, Joystick Controls, Pneumatic Tires, 5629 Hours, Gas Powered, S/N: 735


Clark Mdl. Gcx30e 5500# Capacity Propane Forklift Truck, With 126" Max Lift
Height, Side Shifter, 4' Forks, Solid Tires, S/N: Gx230-125-9245kf


1995 Gmc 3500 Dump Truck, With 4-Wheel Drive, Pto, 8' Dump Body, Hyway Salt /
Sand Spreader, 84,135 Miles, Vin: 1gdjk34kose533852


2003 Ford Mdl. F-350 Pickup Truck, With Powerstroke V8 Diesel Engine, 4-Wheel
Drive, 100" Plow, 200,000 Miles, Vin: 1ftsf31f63ea52607


John Deere Mdl. Jd544h Loader, With 10' Bucket, S/N: 000783cd


Leroi Mdl. Dresser Diesel Tow-Behind Air Compressor, With 4936 Hours, S/N:
3120x374 (1990)


45' Tandem Axle Flatbed Trailer


Tandem Axle Single Drop Trailer, With 32' X 92" Bed, 10' Platform


Nissan Mdl. Cpj02 5000# Capacity Propane Forklift Truck, S/N: 9p0168 [Being
Repaired At Time Of Inspection; Valued As Functional]


Toyota Mdl. 42-3fg25 5000# Capacity Propane Forklift Truck, S/N: 423f625 [Being
Repaired At Time Of Inspection; Valued As Functional]


1987 International Mdl. F-2575 Tractor, With 191,098 Miles, Vin:
1hszjg2r5hh462325


Clark Mdl. C500-Y550 55,000# Capacity Diesel Forklift Truck, With 140" Max Lift
Height, Dual Side Shifter, 8' Forks, Pneumatic Tires, Enclosed Cab, S/N:
44065-4-4796


Cat Mdl. Dpl40 9000# Capacity Diesel Forklift Truck, With 148" Max Lift Height,
Side Shifter, 6' Forks, Dual Front Wheels, Pneumatic Tires, S/N: 3cm00437


Toyota Mdl. 023fgc30 6000# Capacity Propane Forklift Truck, With 185" Max Lift
Height, Side Shifter, 42" Forks, Solid Tires, S/N: 11442


Nissan Mdl. Fg103 3000# Capacity Propane Forklift Truck, With 130" Max Lift
Height, 46" Forks, Solid Tires, S/N: 002808


All property listed above together with all related software (embedded therein
or otherwise), all parts, repairs, additions, attachments, replacements,
replacement parts, accessions and accessories incorporated therein or affixed
thereto, modifications and substitutions thereto and all proceeds thereof
including insurance proceeds.
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
TO
MORTGAGEE'S DISCLAIMER AND CONSENT


The Premises and equipment referred to in the referenced instrument are located
in Worcester County, Massachusetts, and are described as follows:
 
 
 

--------------------------------------------------------------------------------

 
Fidelity National Title Insurance Company
LOAN POLICY
 
EXHIBIT A - LEGAL DESCRIPTION



Loan Policy No.: 27307-14-0153TN-FN
Office File No.: 14-0153TN-FN(MA)
   

A certain tract of land situated in Westminster, Worcester County, Massachusetts
and on the northeasterly side of Route 2, bounded and described as follows:


Beginning at a Massachusetts Highway Bound on the northeasterly sideline of
Massachusetts Highway Route 2, the same being a point on the southwesterly line
of the property herein described:


Thence running N 67 degrees 11' 12" E a distance of one hundred eighty three and
14/100 feet (183.14') to a point;
Thence running along a curve to the right with a radius of nine thousand, six
hundred eighty and 00/100 feet (9,680') and an arc-length of three hundred
thirty eight and 84/100 feet (338. 84') to a point;


Thence turning and running S 51 degrees 15' 52" E a distance of eight Hundred
Five and 00/100 feet (805.00') to a point, the previous three courses running
along said Route 2;


Thence turning and running N 43 degrees 29' 19" E a distance of three hundred
seventy three and 45/100 feet (373.45') to a point;


Thence turning and running N 43 degrees 20' 01" W a distance of four hundred ten
and 55/100 feet (410.55') to a point;


Thence turning and running N 43 degrees 42' 52" W a distance of three hundred
filly two c;ii1d 99/100 feet (352.99') to a point;


Thence turning and running N 44 degrees 39' 47" W a distance of one hundred
sixty eight and 27/100 feet (168.27') to a point;


Thence turning and running N 43 degrees 32' 02" E a distance of three hundred
forty two and 95/100 feet (342.95') to a point,


Thence turning and running S 47 degrees 05' 15" E a distance of one hundred
thirty two and 91/100 feet (132.91') to a point;


Thence turning and running N 41 degrees 21' 42" E a distance of one hundred ten
and 29/100 feet (110.29') to a point;


Thence turning and running S 56 degrees 08' 09" E a distance of two hundred
twenty and 97/100 feet (220.97') to a point;


Thence turning and running S 40 degrees 26' 57" E a distance of three hundre.d
thirty five and 45/100 feet (335.45') to a poiht, the previous teh courses
running along land now or formerly of Elizabeth Ann Nyman;


Thence turning and running N 41 degrees 38' 44" E a distance of two hundred
ninety one and 02/100 feet (291.02') along land now or formerly of Michael and
Judith Denzer to a point;
 
 
 

--------------------------------------------------------------------------------





Thence turning and running N 29 degrees 33' 07'' W a distance of two hundred
five and 15/100 feet (205.15') to a point;


Thence turning and running N 40 degrees 35' 11" W a distance of one hundred four
and 07/100 feet (104.07') to a point;


Thence turning and running N 42 degrees 28' 54" W a distance of one hundred
twenty nine and 16/100 feet (129.16') to a point;


Thence turning and running N 35 degrees 39' 06" W a distance of one hundred
eighty eight and 65/100 feet (188.65') to a point;


Thence turning and running N 31 degrees 06' 51" W a distance of two hundred
fifty one and 14/100 feet (251.14') to a point;


Thence turning and running N 27 degrees 26' 04" W a distance of sixty one and
15/100 feet (61.15') to a point;


Thence turning and running N 22 degrees 54' 11" W a distance of one hundred
forty eight and 62/100 feet (148.62') to a point;


Thence turning and running N 26 degrees 52' 49" W a distance of one hundred
eleven and 39/100 feet (111.39') to a point, the previous eight courses running
along the westerly sideline of Town Farm Road;


Thence turning and running S 66 degrees 40' 26" W a distance of eighty nine and
96/100 feet (89.96') to a point;


Whence turning and running N 45 degrees 34' 34" W a distance of thirty two and
83/100 feet (32.83') to a point;


Thence turning and running N 55 degrees 49' 30" W a distance of one hundred
thirty five and 24/100 feet (135.24') to a point;


Thence turning and running N 63 degrees 22' 02" W a distance of one hundred
seven and 27/100 feet (107.27') to a point;


Thence turning and running N 15 degrees 12' 22" W a distance of one hundred
ninety two and 38/100 feet (192.38') to a point;


Thence turning and running N 17 degrees 50' 41" W a distance of seventy seven
and 59/100 feet (77.59') to a point;


Thence' turning and running N 17 degrees 27' 14" W a distance of thirty two and
29/100 feet (32.29') to a point, the previous seven courses running along land
now or formerly of John and Donna Menger:
 
 
 

--------------------------------------------------------------------------------


 
Thence turning and running N 52 degrees 28' 25" W a distance of one hundred two
and 96/100 feet (102.96') to a point;  ·


Thence turning and running N 40 degrees 22' 19" W a distance of two hundred
sixty one and 03/100 feet (261.03') to a point, the previous two courses running
along land now or formerly of Charles Smith, M.;


Thence turning and running S 42 degrees 58' 02" W a distance of ninety five and
70/100 feet (95.70') along land now or formerly of Diane Hubbard; to a point;


Thence turning and running S 45 degrees 45' 11"W a distance of five hundred
seventy nine and 39/100 feet (579. 39') along land now or formerly of Von Alan
and Carol Saimi, to a point;


Thence turning and running S 42 degrees 41' 35" W a distance of sixty six and
93/100 feet (66.93') to a point;


Thence turning and running S 47 degrees 25' 31" E a distance of three hundred
eighty and 54/100 feet (380. 54') to a point, the previous two courses running
along land now or formerly of Von Alan and Carol Saimi and land now or formerly
of Dorothy Hicks;


Thence turning and running S 44 degrees 18' 02" W a distance of two hundred
eighty four and 79/100 feet (284.79') to a point;


Thence turning and running S 43 degrees 45' 40" W a distance of two hundred
ninety seven and 48/100 feet (297.48') to a point, the previous two courses
running along land now or formerly of John Trembley Trustee;


Thence turning and running S 43 degrees 11' 23" W a distance of two hundred
forty three and 10/100 feet (243.1O') along land now or formerly of Keith
Honkala, to a point;


Thence turning and running S 28 degrees 07' 12" W a distance of three hundred
twenty six and 61/100 feet(326.61') along land now or formerly of Robert and
Dorothy Sands, to a point on the northeasterly sideline of said Route 2;


Thence turning and running S 53 degrees 12' 03" E a distance ofone hundred
ninety seven and 00/100 feet (197.00') to a point;


Thence turning and running N 36 degrees 47'57" E a distance of ten and 00/100
feet (10.00') to a point;


Thence turning and running N 53 degrees 12' 03" E a distance of two hundred
thirty eight and 95/100 feet (238.95') to a point;


Thence turning and running along a curve to the left with a radius of nine
thousand eight hundred twenty five and 00/100 feet (9825.00') with an arc length
of sixty one and 05/100 feet (61.05') to a point;


Thence turning and running S 36 degrees 47' 57'' W a distance of ten and 00/100
feet (10.00') to a point;
 
 

--------------------------------------------------------------------------------



 
Thence turning and running along a curve to the left with a radius of nine
thousand eight hundred thirty five and 00/100 feet (9835.00') with an arc length
of one hundred ninety eight and 00/100 feet (198.00') to the point of beginning.
The previous six courses running along said Route 2.


The parcel herein described contains 2,662,834 square feet (61.1303 acres).


Said locus is shown on a plan entitled "Plan of Property for Robert A Normandin,
Westminster, Mass" dated June 1973 and revised August 1973, by Allen G. Davis,
C.E., and recorded with Worcester Northern District Registry of Deeds in Plan
Book 180, Page21.  ·


Excepting therefrom Lot 1 as shown on a plan of land entitled "Plan of Land in
Westminster, MA Knowri As 48 Town Farm Road Subdivision For: W.M Realty
Management Inc" Dated January 18, 2011 Scale 1"
= 50' By Bradford Engineering Co. and recorded in the Worcester County (Northern
District) Registry of
Deeds in Book of Plans 492, Page 7.


Said excepted parcel being more particularly bounded and described as follows:


All that certain piece or parcel of land situated in the Town of Westminster,
North Worcester County, State of Massachusetts, on the southwestern side of Town
Farm Road, and shown as Lot 1 on a map or plan entitled "PLAN OF LAND IN
WESTMINSTER, MA KNOWN AS 48 TOWN FARM ROAD, SUBDIVISION,
W.M. REALTY MANAGEMENT INC., DATE JANUARY 18, 2011, BRADFORD ENGINEERING CO. 3
WASHINGTON SQ. HAVERHILL MA 01830 SHEET 1 OF 1 SCALE 1" = 50"' and filed in the
Worcester
North Registry of Deeds in Book of Plans 492, Page 7 being more particularly
bounded and described as follows:


Beginning at an iron pin on the southwesterly side of Town Farm Road being the
same point on the northeasterly line of the property herein described,


thence running S 41° 38' 44" W a distance of 291.02 feet to a bolt;


thence turning and running N 40° 26' 57" W a distance of 335.45 feet to a point;
 
thence turning and running N 56° 08' 09" W a distance of 220.97 feet to a point;
 
thence turning and running N 59° 53' 01" E a distance of 369.94 feetto a point;
 
thence turning and running S 42° 28' 54" E a distance of 129.16 feet to a point;
 
thence turning and running S 40° 35' 11"Ea distance of 104.07 feet to a point;
 
thence turning and running S 29° 33' 07'' E a distance of 205.15 feet to the
point and place of beginning.
 
Said parcel containing 154,670 S.F. 3.55 AC.
 

 

--------------------------------------------------------------------------------







EXHIBIT C
TO MORTGAGEE'S DISCLAIMER AND CONSENT


[Copy of Mortgage]
 
 

 

--------------------------------------------------------------------------------


 
After recording return to:
 


MAYO CROWE LLC
CITY PLACE II
185 ASYLUM STREET
HARTFORD, CONNECTICUT 06103
ATTENTION: KATHERINE F. TROY, ESQ.




 



--------------------------------------------------------------------------------






 
RANOR, INC., AS BORROWER TO
 
REVERE HIGH YIELD FUND, LP, AS LENDER






 


 
 

--------------------------------------------------------------------------------


 
  MORTGAGE DEED, ASSIGNMENT OF LEASES AND RENT, SECURITY AGREEMENT AND FIXTURE
FILING
 
 

--------------------------------------------------------------------------------

 


 

 
Date:
 
As of December 22, 2014
           
Location:
 
48 Town Farm Road
   
Westminster, Massachusetts
           
County:
 
Worcester


 
 
 

--------------------------------------------------------------------------------

 
 
  MORTGAGE DEED, ASSIGNMENT OF LEASES AND RENT, SECURITY AGREEMENT AND FIXTURE
FILING
 


THIS MORTGAGE DEED, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (this “Security Instrument”), made this day of December, 2014 by
and between RANOR, INC., a Delaware corporation having an office and place of
business located at Bella Drive, Westminster, Massachusetts 01473, as party of
the first part (the “Borrower”), for the benefit of REVERE HIGH YIELD FUND, LP,
a Delaware limited partnership, with an address of 105 Rowayton Avenue, Suite
100, Rowayton, Connecticut 06853, together with its successors and assigns, as
party of the second part (“Lender”).
 


RECITALS:


WHEREAS, Borrower and Lender are parties to that certain Term Loan and Security
Agreement dated the date hereof (as such agreement is amended and in effect from
time to time, the “Loan Agreement”);
 
WHEREAS, the Loan Agreement provides for Lender to make a loan to Borrower in
the principal amount of ONE MILLION FIVE HUNDRED THOUSAND AND 00/100 DOLLARS
($1,500,000.00) (the "Loan");


WHEREAS, the Loan is evidenced by a Term Note dated as of the date hereof (the
"Note") in the maximum principal sum of ONE MILLION FIVE HUNDRED THOUSAND AND
00/100 DOLLARS ($1,500,000.00), with interest payable from the date thereof at
the rates set forth in the Note, which by this reference is incorporated herein.
The Note matures on December 31, 2015; provided, however, that Borrower may
elect to extend the maturity date thereof for a period of six (6) months to June
30, 2016 subject to and in accordance with the terms and conditions of the Note
and the Loan Agreement; and
 
WHEREAS, Borrower desires to secure the payment and performance of all of its
obligations under the Note and certain additional Obligations (as defined in
Section 1.1).


IN CONSIDERATION of the principal sum of the Note as advanced as described
above, and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and in order to secure the Obligations, Borrower
hereby:


(A)           Irrevocably, unconditionally, and absolutely grants, bargains,
sells, assigns, transfers, pledges, mortgages, warrants, and conveys to Lender
(WITH POWER OF SALE) for the purposes herein set forth and grants Lender (WITH
POWER OF SALE) a security interest in, all of Borrower’s right, title, and
interest in the following property (collectively, the “Collateral”), upon the
terms and conditions hereof:



 


 
 
 
 
 
-1-

--------------------------------------------------------------------------------

 
(i)            That certain tract or parcel of land of which Borrower is now
seized and in possession, situate in Worcester County, Massachusetts, having a
street address at 48 Town Farm Road, Westminster, Massachusetts 01473, and more
fully described in Exhibit A attached hereto and by this reference incorporated
herein (“Premises”);

 
(ii)           Any and all buildings, constructions, and improvements now or
hereafter erected or located in or on the Premises, including, but not limited
to, all fixtures, attachments, appliances, equipment, machinery, and other
articles now owned by Borrower or hereafter acquired by Borrower and attached or
affixed thereto or located thereon (except the personalty owned by lessees)
(collectively, the “Improvements”), together with all appurtenances and
additions thereto and betterments, renewals, substitutions, and replacements
thereof, all of which shall be deemed and construed to be part of the realty;


(iii)          All right, title, and interest of Borrower in and to all items
incorporated as part of or attributed or affixed to any of the Premises,
Improvements, or other real property included in the Collateral or any other
interest of Borrower, whether now owned or hereafter acquired, in, to or
relating to the Premises, Improvements, or such other real property, in such
manner that such items are no longer personal property under the laws of the
Commonwealth of Massachusetts;


(iv)          All easements, rights-of-way, and rights now owned or hereafter
acquired by Borrower and used or usable in connection with the Premises and the
Improvements, or as a means of access thereto, including, without limiting the
generality of the foregoing, all rights pursuant to any trackage agreement, all
rights to the non-exclusive use of common drive entries, all water and water
rights, and all mineral, mining, oil, and gas rights and rights to produce or
share in the production of anything related thereto, together with all
tenements, hereditaments, and appurtenances thereof and thereto;


(v)           All right, title, and interest now owned or hereafter acquired by
Borrower in and to any land lying within the right-of-way of any street, open or
proposed, adjoining the Premises, and any and all sidewalks, alleys, and strips
and gores of land adjacent to or used in connection with the Premises or the
Improvements;


(vi)          All of the fixtures described in Exhibit B attached hereto and by
this reference incorporated herein, now owned or hereafter acquired by Borrower,
and all appurtenances and additions thereto and betterments, renewals,
substitutions and replacements thereof; and, all right, title, and interest of
Borrower, now or hereafter arising, in and to any and all said property is
hereby assigned to Lender, together with the benefits of all deposits and
payments now or hereafter made thereon by or on behalf of Borrower;


(vii)         All interests, estates, or other claims or demands in law and in
equity which Borrower now has or may hereafter acquire in the Collateral;
 
 
 
 
-2-

--------------------------------------------------------------------------------

 
(viii)       All proceeds, products, substitutions and accessions of the
foregoing, of every type; and


(B)
Assigns, sets over, and transfers to Lender (WITH POWER OF SALE):


 
(i)           All right, title, and interest of Borrower in and to all leases,
whether written or oral, covering the Premises, the Improvements, or any portion
thereof, now or hereafter existing or entered into (collectively, “Leases”), and
all right, title, and interest of Borrower thereunder, including, without
limitation, all guaranties thereof, all cash or security deposits, advance
rentals, and all deposits or payments of similar nature; and


(ii)           All rents, issues, profits, royalties, income, and other benefits
derived from the Premises or the Improvements or any other portion of the
Collateral (collectively, the “Rents”).


TO HAVE AND TO HOLD the said bargained property with all and singular the
rights, members, and appurtenances thereto appertaining, to the only proper use,
benefit, and behoof of Lender and its successors and assigns, in fee simple, and
Borrower hereby covenants that Borrower is lawfully seized and possessed of said
property, and has a good right to convey it, and it is unencumbered, subject to
(a) Liens (as defined in the Loan Agreement) held by Lender, (b) Liens for
unpaid taxes that either (i) are not yet delinquent, or (ii) do not constitute
an Event of Default hereunder and are the subject of Permitted Protests (as
defined in the Loan Agreement), (c) Liens set forth on Schedule P to the Loan
Agreement, (d) warehousemen, landlords, carriers, mechanics, materialmen,
laborers, or suppliers, incurred in the  ordinary course of business and not in
connection with the borrowing of money, and which Liens either (i)     are for
sums not yet delinquent, or (ii) are the subject of Permitted Protests, (f)
Liens on amounts deposited in connection with obtaining worker’s compensation or
other unemployment insurance, (g) Liens on amounts deposited in connection with
the making or entering into bids, tenders, or leases in the ordinary course of
business and not in connection with the borrowing of money, (h) Liens on amounts
deposited as security for surety or appeal bonds in connection with obtaining
such bonds in the ordinary course of business, (i) Liens resulting from any
judgment or award that is not an Event of Default hereunder, (j) rights of
setoff or bankers’ liens upon deposits of cash in favor of banks or other
depository institutions; and (k) with respect to any Real Property (as defined
in the Loan Agreement), easements, rights of way, and zoning restrictions that
do not materially interfere with or impair the use or operation thereof as
reasonably determined by Lender, including those matters described in Schedule
B of that certain lender’s title insurance policy from Fidelity National Title
Insurance Company provided to Lender in connection with the recording of the
Security Instrument (collectively, the “Permitted Liens”); and Borrower does by
these presents bind Borrower and Borrower’s heirs, executors, administrators,
successors and assigns, forever, to warrant and defend the said bargained
property, unto Lender and its successors and assigns, against Borrower, and
against all and every other person or persons shall and will WARRANT AND FOREVER
DEFEND.








-3-

--------------------------------------------------------------------------------


 
 
PROVIDED, that if Borrower shall pay or cause to be paid to Lender the
Obligations in full at the time and in the manner stated in the Note and in this
Security Instrument and other Loan Documents at any time before the sale
hereinafter provided for, and shall well and truly perform, comply with and
observe each and every covenant, agreement, term and condition of this Security
Instrument and of the other Loan Documents, then these presents and the estate
granted hereby shall cease, determine and become void, and Lender shall (at the
expense of Borrower), release and discharge the lien and terminate the security
interest of this Security Instrument.
 


IN FURTHERANCE OF THE FOREGOING, Borrower hereby warrants, represents,
covenants, and agrees as follows:
 


  ARTICLE I.
 
OBLIGATIONS
 
Section 1.1  Obligations.   This Security Instrument is executed, acknowledged,
and
delivered  by  Borrower  to  secure  and  enforce  the  following  obligations  (collectively,  the
“Obligations”):


(a)           Payment and performance of all obligations of Borrower under the
Note;


(b)           Performance of every obligation, covenant, and agreement of
Borrower arising under or in connection with this Security Instrument, the Loan
Agreement and all other Loan Documents (as defined in Section 1.2 hereof);


(c)           Payment of all sums advanced pursuant to the terms of this
Security Instrument to protect and preserve the Collateral and the lien and
security interest hereby created therein;


(d)           Payment of all sums advanced and costs and expenses incurred by
Lender in connection with the Obligations, or any part thereof, any renewal,
extension or change of or substitution for the Obligations or any part thereof,
or the acquisition or perfection of the security therefor, whether made or
incurred at the request of Borrower or Lender;


(e)           Payment of all indebtedness and liabilities and performance of all
other obligations of Borrower to Lender arising pursuant to or in connection
with any interest rate swap agreement, interest rate cap agreement, hedging
agreement or other interest rate protection arrangements now or hereafter made
between Borrower and Lender to hedge the floating interest rate expenses of the
Note;


(f)           Payment of all other indebtedness and liabilities and performance
of all other obligations of Borrower to Lender arising pursuant to or in
connection with this Security Instrument, the Loan Agreement or any other Loan
Document; and
 
(g)          All renewals, extensions, amendments, modifications,
consolidations, and changes of, or substitutions or replacements for, all or any
part of the items described under clauses (a) through (f) above.
 
 
 
-4-

--------------------------------------------------------------------------------


 
 
Section 1.2  Loan Documents. This Security Instrument, the Loan Agreement, the
Note, the Assignment of Leases and Rents dated as of the date hereof from
Borrower in favor of Lender, the Guaranty Agreement dated as of the date hereof
from TechPrecision Corporation (the “Guarantor”) in favor of Lender (the
“Guaranty”), the Environmental Indemnity Agreement dated as of the date hereof
from Borrower and Guarantor in favor of Lender, the Assignment of Contracts,
Licenses, Permits, Agreements, Warranties and Approvals dated as of the date
hereof from Borrower in favor of Lender, the UCC-1 Financing Statements, the
Compliance Agreement dated as of the date hereof from Borrower in favor of
Lender, the Guarantor’s Certificate of No Adverse Change dated as of the date
hereof from Guarantor in favor of Lender, the Fee Representation Letter dated as
of the date hereof from Borrower and Guarantor, and any other mortgage, security
agreement, assignment of leases and rents, environmental indemnity agreement,
cash collateral agreement, guaranty, ISDA master agreement or other interest
rate hedging or protection agreement, or other agreement or mortgage now or
hereafter made to evidence or further secure the payment and performance of any
of the Obligations or otherwise made in connection with the Obligations, are
herein referred to collectively as the “Loan Documents.”


ARTICLE II.
 
REPRESENTATIONS AND WARRANTIES
 
Borrower hereby represents and warrants to Lender as follows:
 


Section 2.1 Title. Borrower owns the Premises and Improvements in  fee  simple
absolute, and has good and marketable title to the Collateral, free and clear of
all liens, charges, encumbrances, and security interests whatsoever, except the
Permitted Liens. Borrower will forever warrant and defend its title to the
Collateral, and the validity, enforceability, and priority of the lien and
security interest created hereby, against the claims of all persons except the
Permitted Liens.
 
Section 2.2 Legal Status and Authority. Borrower is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Delaware and has all necessary approvals, governmental and otherwise, and full
power and authority to own its properties (including the Collateral) and carry
on its business as now conducted and proposed to be conducted.


Section 2.3 Validity of Loan Documents. The execution and delivery, and the
performance by Borrower of the terms of the Loan Documents (i) are within the
company power of Borrower; (ii) have been authorized by all requisite company
action; (iii) will not violate, conflict with, result in a breach of, or
constitute (with notice or lapse of time, or both) a default under any provision
of law, any order or judgment of any court or governmental authority, the
articles of organization, operating agreement, or other governing instrument of
Borrower, or any indenture, agreement, or other instrument to which Borrower is
a party or by which it or any of its property is or may be bound or affected,
and Borrower has received all necessary approvals and consents, company,
governmental, or otherwise; (iv) will not result in the creation or imposition
of any lien, charge, or encumbrance whatsoever upon any of its properties or
assets, except the lien and security interest created hereby; and (v) will not
require any authorization or license from, or any filing with, any governmental
or other body (except for the filing or recording of this Security Instrument
and the other applicable loan documents). The Loan Documents constitute legal,
valid, and binding obligations of Borrower.
 
 
 
 
-5-

--------------------------------------------------------------------------------


 
 
Section 2.4  Litigation. There is no action, suit, or  proceeding,  judicial,
administrative, or otherwise (including any condemnation or similar proceeding),
pending or, to the best knowledge of Borrower, threatened or contemplated
against, or affecting, Borrower or the Collateral.
 


Section 2.5  Status of Collateral.

 
(a)           The Premises and Improvements are not located in an area
identified by the Secretary of Housing and Urban Development, or any successor
thereto, as an area having special flood, mudslide, and/or flood-related erosion
hazards pursuant to the National Flood Insurance Act of 1968 or the Flood
Disaster Protection Act of 1973, as amended, or any successor law.

 
(b)           Borrower has all necessary certificates, permits, licenses, and
other approvals, governmental and otherwise (including all zoning, building
code, land use, environmental and similar approvals), necessary for the
operation of the Premises and Improvements, all of which are in full force and
effect as of the date hereof and all operations conducted thereon are in
substantial compliance with such approvals.


(c)           The Premises and Improvements, and the present and contemplated
use and occupancy thereof, are in full compliance with all applicable zoning
ordinances, building codes, land use, and other similar laws.


(d)           The Premises and Improvements are served by all utilities required
for the contemplated use thereof.


(e)           All public roads and streets necessary to serve the Premises and
Improvements for the contemplated use thereof have been completed, are
serviceable in all weather, and, where required by the appropriate governmental
entities, have been dedicated to and formally accepted by such governmental
entities.


(f)            All costs and expenses of any and all labor, materials, supplies,
and equipment used in the construction of the Improvements have been paid in
full.
 
(g)           Borrower has paid in full for, and is the owner of, all
furnishings, fixtures, and equipment (other than lessees’ property) used in
connection with the operation of the Premises, free and clear of any and all
security interests, liens, or encumbrances, except for the Permitted Liens.
 
(h)          There is no proceeding pending for the total or partial
condemnation of the Collateral.
 
 
 
 
-6-

--------------------------------------------------------------------------------


 
 
(i)           All taxes and governmental assessments, water, sewer and municipal
charges, if any, that are due and owing as of the date hereof and which, if not
paid, would create a lien on or affect the ownership interest of Borrower with
respect to the Collateral, have been paid.


(j)           Borrower has not entered into any management agreement concerning
the Collateral, and Borrower does not have any obligation to pay any management
fees in connection with management of the Collateral.


(k)           Borrower has not accepted rent under the Leases or under any
rental or occupancy agreement more than thirty (30) days in advance of its due
date.
 


ARTICLE III.
 
COVENANTS AND AGREEMENTS
 
Borrower covenants and agrees with Lender as follows:


Section 3.1  Payment of Obligations.  Borrower shall pay when due and shall
perform the Obligations.


Section 3.2  Continuation of Existence. Borrower shall maintain in good standing
its existence under the laws of the Commonwealth of Massachusetts and shall not
(i) dissolve, terminate, or otherwise dispose of, directly or indirectly or by
operation of law, all or substantially all of its assets; (ii) reorganize,
convert or change its legal structure without the prior written consent of
Lender; or (iii) change its name, the address of its principal offices, or the
name under which Borrower conducts its business without promptly notifying
Lender of such change.


Section 3.3  Taxes, Liens, and Other Charges.

 
(a)           Subject to Permitted Protests, Borrower shall provide for payments
when due of all taxes, liens, assessments, dues, fines, impositions and public
charges, general and special, ordinary and extraordinary, of every character
(including penalties and interest), now or hereafter levied or assessed upon or
against the Collateral (collectively, the “Assessments”). Borrower shall also
pay (i) all income, franchise, and other taxes and governmental charges levied,
assessed, or imposed by the United States of America, or any state, any
political subdivision thereof, or any other taxing authority upon Borrower or in
respect of any of the Collateral which, if unpaid, would become a lien or charge
upon the Collateral, or any part thereof; and (ii) all charges made by utility
companies, public or private, for services furnished or used in connection with
the Collateral (together with the Assessments, collectively, “Impositions”).

 
(b)           Borrower shall pay all taxes (excluding income, franchise, and
doing business taxes), assessments, charges, expenses, costs, and fees
(including registration and recording fees) levied on, or assessed against
Lender, to the extent same are incurred in connection with any of the Loan
Documents or the Loan. Borrower shall also pay all stamp and other similar taxes
required to be paid in connection with the Obligations.


Section 3.4  Defense of Title and Litigation.  Subject to the Permitted Liens,
if the lien or security interest created by this Security Instrument, or the
validity, enforceability, or priority thereof or of this Security Instrument, or
if title or any of the rights of Borrower or Lender in or to the Collateral,
shall be endangered or questioned, or shall be attacked directly or indirectly,
or if any action or proceeding is instituted against Borrower or Lender with
respect thereto, Borrower will promptly notify Lender thereof and will
diligently endeavor to cure any defect which may be claimed, and will take all
necessary and proper steps for the defense of such action or proceeding,
including the employment of counsel, the prosecution or defense of litigation,
and, subject to Lender’s approval, the compromise, release, or discharge of any
and all adverse claims. Lender (whether or not named as a party to such actions
or proceedings) is hereby authorized and empowered (but shall not be obligated)
to take such additional steps as it may deem necessary or proper for the defense
of any such action or proceeding or the protection of the lien, security
interest, validity, enforceability, or priority of this Security Instrument, or
of such title or rights, including the employment of counsel, the prosecution or
defense of litigation, the compromise, release, or discharge of such adverse
claims, the purchase of any tax title, and the removal of such prior liens and
security interests. Borrower shall, on demand, reimburse Lender for all expenses
(including reasonable attorneys’ fees and disbursements) incurred by it in
connection with the foregoing matters. All such costs and expenses of Lender,
until reimbursed by Borrower, shall be part of the Obligations and shall be
deemed to be secured by this Security Instrument.


Section 3.5 Operation and Maintenance of Collateral.

 
(a)           Repair and Maintenance. Borrower will operate and maintain the
Premises, the Improvements, and the other Collateral in good order, repair, and
operating condition; will promptly make all necessary repairs, renewals,
replacements, additions, and improvements thereto, interior and exterior,
structural and nonstructural, foreseen  and unforeseen, or otherwise necessary
to ensure that the same as part of the security under this Security Instrument
shall not in any material way be diminished or impaired; and will not cause or
allow any of the Premises, the Improvements, or any other Collateral to be
misused or wasted or to materially deteriorate.   No part of the Improvements
shall be removed, demolished, or
structurally  or  materially  altered,  nor  shall  any  new  building,  structure,  facility,  or  other
improvement be constructed on the Premises without Lender’s prior written
consent.
 
 
 
 
-7-

--------------------------------------------------------------------------------


 
(b)           Replacement of Collateral. Except for Permitted Dispositions (as
defined in the Loan Agreement), Borrower will keep the Premises and the
Improvements fully equipped, and will replace all worn out or obsolete
Collateral with fixtures or personal property comparable thereto when new, and
will not, without Lender’s prior written consent, remove from the Premises or
the Improvements any fixtures or personalty covered by this Security Instrument
unless the same is replaced by Borrower with an article of equal suitability and
value when new, owned by Borrower free and clear of any lien or security
interest (other than Permitted Liens).


(c)           Compliance with Laws. Borrower will perform and comply promptly
with, and cause the Collateral to be maintained, used, and operated in
accordance with, any and all (i) present and future laws, ordinances, rules,
regulations, and requirements of every duly- constituted governmental or
quasi-governmental authority or agency applicable to Borrower or the Collateral;
(ii) similarly applicable orders, rules, and regulations of any regulatory,
licensing, accrediting, insurance underwriting or rating organization, or other
body exercising similar functions; (iii) similarly applicable duties or
obligations of any kind imposed under any Permitted Encumbrance or otherwise by
law, covenant, condition, agreement, or  easement, public or private; and (iv)
policies of insurance at any time in force with respect to the Collateral. If
Borrower receives any notice that Borrower or the Collateral is in default under
or is not in compliance with any of the foregoing, or notice of any proceeding
initiated under or with respect to any of the foregoing, Borrower will promptly
furnish a copy of such notice to Lender.


(d)           Zoning; Title Matters. Borrower will not, without the prior
written consent of Lender, (i) initiate or support any zoning reclassification
of the Premises or the Improvements, seek any variance under existing zoning
ordinances applicable to the Premises or the Improvements, or use or permit the
use of the Premises and Improvements in a manner which would require any
variance or special use permit under applicable zoning ordinances;  (ii) modify,
amend, or supplement any of the permitted title encumbrances; (iii) impose any
restrictive covenants or encumbrances upon the Collateral, execute or file any
subdivision plat affecting the Premises or the Improvements, or consent to the
annexation of the Premises or the Improvements to any municipality; or (iv)
permit or suffer the Premises and the Improvements to be used by the public or
any person in such manner as might make possible a claim of adverse usage or
possession, or of any implied dedication or easement.


(e)           No Cooperative or Condominium. Borrower shall not operate or
permit the Premises or the Improvements to be operated as a cooperative,
condominium, or other form of ownership in which the lessees or other occupants
thereof participate in the ownership, control, or management of the Premises,
Improvements, or any part thereof, as lessees, stockholders, or otherwise.


Section 3.6  Insurance.
 
(a)           Type of Insurance Coverage. Borrower shall keep the Premises, the
Improvements, and the other Collateral insured for the benefit of Borrower and
Lender by procuring and maintaining the following types of insurance:


(i)           comprehensive, “All Risks” property insurance providing “special”
form coverage in form and content as the Lender may from time to time reasonably
require and against hazards as the Lender may from time to time reasonably
require on the Improvements and personal property contained therein and in each
case (A) in an amount equal to 100% of the “Full Replacement Cost,” which for
the purposes of this Security Instrument shall mean actual replacement value
(exclusive of costs of excavation, foundations, underground utilities and
footings) with a waiver of depreciation; (B) containing an agreed amount
endorsement and replacement cost endorsement with respect to the Improvements
and personal property contained therein waiving all co-insurance provisions; (C)
providing that the deductible not exceed Twenty-Five Thousand Dollars
($25,000.00); and (D) containing Demolition Costs, Increased Cost of
Construction and “Ordinance or Law Coverage” or “Enforcement” endorsements in
amounts satisfactory to Lender if any of the Improvements or the use of the
Collateral shall at any time constitute legal non-conforming structures or uses
or the ability to rebuild the Improvements is restricted or prohibited. The Full
Replacement Cost may be redetermined from time to time by an appraiser or
contractor designated and paid by Lender or by an engineer or appraiser in the
regular employ of the insurer. No omission on the part of Lender to request any
such appraisals shall relieve Borrower of any obligations under this subsection;
 
 
 
 
-8-

--------------------------------------------------------------------------------


 
(ii)           if Borrower leases the Premises and upon Lender’s request, rent
or business interruption or use and occupancy insurance, on such basis and in
such amounts as shall be satisfactory to Lender, and in any event not less than
an amount equal to one (1) year’s total income from the Premises and the
Improvements, including, but not limited to, all rent and all other income such
as lessee reimbursement of operating expenses, with the amount to be determined
each year based on Borrower’s reasonable estimate of such income for the
succeeding twelve (12) month period;

 
(iii)           flood insurance if any portion of the Improvements is currently
or at any time in the future located in an area identified by the Secretary of
Housing and Urban Development, or any successor, as an area having special
flood, mudslide and flood-related erosion hazards and in which flood insurance
has been made available under the National Flood Insurance Act of 1968 or the
Flood Disaster Protection Act of 1973, as amended, modified, supplemented, or
replaced from time to time;
 
(iv)           commercial general liability insurance on an [occurrence]1 basis
covering Borrower and Lender against claims for bodily injury, death, property
damage and personal injury occurring in, upon, or about or resulting from the
Premises, the Improvements, or any other Collateral, or any street, drive,
sidewalk, curb, or passageway adjacent thereto, in standard form and with such
coverages and in such minimum amounts and with such minimum limits as may be
reasonably acceptable to Lender;

 


 

--------------------------------------------------------------------------------

1 Note: Borrower confirming that such policy is on an occurrence basis and not a
claims basis.
 
 
 
 
 
-9-

--------------------------------------------------------------------------------


 
(v)           worker’s compensation, subject to the statutory limits of the
state in which the Premises is located, and employer’s liability insurance with
a limit of at least $1,000,000 per accident and per disease per employee, and
$1,000,000 per disease policy limit in respect of any work or operations on or
about the Premises, or in connection with the Improvements or any other
Collateral or its operation (if applicable); and


(vi)           such other insurance in such form and in such amounts as may from
time to time be required by Lender against other insurable hazards and
casualties which at the time are commonly insured against in the case of
properties of similar character and location to the Premises and the
Improvements.


(b)           Form of Policy. All insurance required under this Section shall be
continuously maintained in full force and effect, and be nonassessable, and the
policies therefor shall contain such clauses and endorsements as Lender shall
from time to time request, in its reasonable discretion, including but not
limited to clauses or endorsements to the effect that such policies shall not be
canceled, terminated or coverage thereunder reduced without the insurer
thereunder giving at least thirty (30) days prior written notice to Lender, and
shall be in such form and amounts and be issued by such insurance companies
doing business in the jurisdiction in which the Premises are located as shall be
approved by Lender. All such policies shall have a minimum term of not less than
one year. All such policies shall be issued by insurance companies qualified
under the laws of the Commonwealth of Massachusetts and duly authorized and
licensed to transact business in such State and reflecting a claims paying
ability rating of “A” or better and a financial class of “IX” or better as
determined by A.M. Best Company, Inc. Without limiting the foregoing, the
insurance policies provided for in Sections 3.6(a)(i), (ii), and (iii) above
shall be first payable in case of loss to Lender, and shall contain standard
mortgagee clauses and lender’s loss payable endorsements in form and substance
acceptable to Lender, and shall also contain a waiver of subrogation clause. The
insurance policies provided for in Section 3.6(a) above shall name Lender as an
additional insured.


(c)           Original Policies. Borrower shall deliver to Lender original or
certified copies of policies evidencing the insurance required under Sections
3.6(a)(i), (ii), (iii), (iv) and (v) above. Borrower shall also deliver to
Lender originals or certified copies of any and all renewal policies at least
thirty (30) days prior to the expiration of each such policy. If original
policies and renewal policies are unavailable or if such coverage is under a
blanket policy, Borrower shall deliver to Lender duplicate originals of such
policies or, if unavailable, original certificates from the issuing insurance
companies evidencing that such policies are in full force and effect, together
with certified copies of the original policies.


(d)           Transfer of Title. In the event of foreclosure of this Security
Instrument or other transfer of title or assignment of the Premises and the
other Collateral in extinguishment, in whole or in part, of the Obligations, all
right, title, and interest of Borrower in and to all policies of insurance
required under this Section or otherwise then in force with respect thereto, and
all proceeds payable thereunder and unearned premiums thereon, shall immediately
vest in the purchaser or other transferee of the Premises and the other
Collateral.
 
(e)           Approval Not Warranty. No approval by Lender of any insurer shall
be construed to be a representation, certification, or warranty of its solvency,
and no approval by Lender as to the amount, type, and/or form of any insurance
shall be construed to be a representation, certification, or warranty of its
sufficiency.
 
 
 
 
-10-

--------------------------------------------------------------------------------


 


Section 3.7  Damage and Destruction of Collateral.

 
(a)           Borro wer ’s Obligations . In the event of any damage to or loss
or destruction of the Collateral, (i) Borrower shall promptly notify Lender of
such event and take such steps as shall be necessary to preserve any undamaged
portion of the Collateral and (ii) if, pursuant to Section 3.7(b), the insurance
proceeds are applied to the restoration, replacement, or rebuilding of such
Collateral (but regardless whether such insurance proceeds, if any, shall be
sufficient for the purpose), Borrower shall promptly (and, in any event, prior
to the date on which any lessee under any Lease shall be entitled to cancel or
terminate said Lease because of any such damage, loss or destruction) commence
and diligently pursue to completion the restoration, replacement, and rebuilding
of the Collateral as nearly as possible to its value, condition, and character
immediately prior to such damage, loss, or destruction and in accordance with
plans and specifications approved, and with other provisions for the
preservation of the security hereunder established, by Lender.
[image00001.jpg] (b)            Lender's Rights; Application of Proceeds . In
the event that any portion of the Collateral is so damaged, destroyed, or lost,
and such damage, destruction, or loss is covered, in whole or in part, by
insurance described in Section 3.6, then (i) Lender may, but shall not be
obligated to, make proof of loss if not made promptly by Borrower and is hereby
authorized and empowered by Borrower to settle, adjust, or compromise any claims
for damage, destruction, or loss thereunder; (ii) each insurance company
concerned is hereby authorized and directed to make payment therefor directly to
Lender; and (iii) Lender shall have the right to apply the insurance proceeds,
first, to reimburse Lender for all costs and expenses, including adjustors' and
attorneys' fees and disbursements, incurred in connection with the collection of
such proceeds and, second, the remainder of such proceeds shall be applied, at
Lender's option, either (A) in payment of all or any part of the Obligations,
whether or not then due and payable, in the order and manner determined by
Lender (provided that to the extent that any Obligation shall remain outstanding
after such application, such unpaid Obligation shall continue in full force and
effect and Borrower shall not be excused in the payment thereof), or to the cure
of any then current default hereunder; or (B) to the restoration, replacement,
or rebuilding, in whole or in part, of the portion of the Collateral so damaged,
destroyed, or lost, provided that any insurance proceeds held by Lender to be
applied to the restoration, replacement, or rebuilding of the Premises shall be
so held without payment or allowance of interest thereon and shall be paid out
from time to time upon compliance by Borrower with such provisions and
requirements as may be imposed by Lender.  Notwithstanding  the  above,  after 
reimbursement  of  Lender  for  all  costs  and expenses, including adjustors'
and reasonable attorneys' fees and disbursements, incurred in connection with
the collection of such proceeds, the Lender shall allow Borrower to use the
insurance proceeds for the restoration or replacement of the Collateral provided
that (i) the proceeds total less than $50,000 for any single event of loss, or
(ii) Lender shall reasonably determine that (a) the restoration or replacement
of the Collateral can be completed prior to the Maturity Date (as defined in the
Loan Agreement), (b) that the insurance proceeds will be sufficient to complete
the restoration or, if the amount of the insurance proceeds is not sufficient to
restore or replace the Collateral, Borrower deposits with Lender an amount equal
to the difference between Lender's estimated costs of such restoration or
replacement and the amount of the insurance proceeds, and (c) the Collateral
will be restored or replaced such that the fair market value (as reasonably
determined by Lender) of the Collateral shall be at least equal to the
pre-casualty value. In the event that Borrower shall have received all or any
portion of such insurance proceeds, or any other proceeds in respect of such
damage or destruction, Borrower, upon demand from Lender, shall pay to Lender an
amount equal to the amount so received by Borrower, to be applied pursuant to
this section. Notwithstanding anything herein or at law or in equity to the
contrary, none of the insurance proceeds or payments in lieu thereof paid to
Lender as herein provided shall be deemed trust funds, and Lender shall be
entitled to dispose of such proceeds as provided in this Section. Borrower
expressly assumes all risk of loss, including a decrease in the use, enjoyment,
or value of the Collateral, from any casualty whatsoever, whether or not
insurable or insured against.


Section 3.8  Condemnation.

 
(a)           Borrower’s Obligations ; Proceedings . Promptly upon obtaining
knowledge of any pending or threatened institution of any proceedings for the
condemnation of the Collateral, or any part or interest therein, or of any right
of eminent domain, or of any other proceedings arising out of injury or damage
to or decrease in the value of the Collateral (including any change in any
street, whether as to grade, access, or otherwise), or any part thereof or
interest therein, Borrower will notify Lender of the threat or pendency thereof.
Lender may participate in any such proceedings (but shall not be obligated to do
so), and Borrower from time to time will execute and deliver to Lender all
instruments requested by Lender or as may be required to permit such
participation. Borrower shall, at its expense, diligently prosecute any such
proceedings, shall deliver to Lender copies of all papers served in connection
therewith, and shall consult and cooperate with Lender, its attorneys and
agents, in the carrying on and defense of any such proceedings; provided that no
settlement of any such proceeding shall be made by Borrower without Lender’s
prior written consent.


(b)           Lender’s Rights to Proceeds . All proceeds of condemnation awards
or proceeds of sale in lieu of condemnation, and all judgments, decrees, and
awards for injury or damage to the Collateral are hereby assigned and shall be
paid to Lender. Borrower agrees to execute and deliver such further assignments
thereof as Lender may request, and authorizes Lender to collect and receive the
same, to give receipts and releases therefor, and to appeal from any such
judgment, decree, or award. Lender shall in no event be liable or responsible
for failure to collect, or exercise diligence in the collection of, any of the
same.
 
 
 
 
-11-

--------------------------------------------------------------------------------


 
 
(c)           Application of Proceeds. Lender shall have the right to apply any
proceeds, judgments, decrees, or awards referred to in subsection (b) of this
Section, first, to reimburse Lender for all costs and expenses, including
attorneys’ fees and disbursements, incurred in connection with the proceeding in
question, and any appeal therefrom, or in the collection of such amounts and,
second, the remainder of such proceeds, judgments, decrees, or awards shall be
applied or paid, at Lender’s option but subject to Section 3.8(d), either (A) in
payment of all or any part of the Obligations, whether or not then due and
payable, in the order and manner determined by Lender, or to the cure of any
then current default hereunder; or (B) first, to the repair and restoration of
the Collateral, if any is deemed necessary by Lender as a result of the
condemnation and, second, to Borrower for its own use. In the event that
Borrower shall have received all or any portion of such proceeds, judgments,
decrees, or awards, Borrower, upon demand from Lender, shall pay to Lender an
amount equal to the amount so received by Borrower, to be applied as Lender
shall have the right pursuant to this subsection. Notwithstanding the above,
after reimbursement of Lender for all costs and expenses, including attorneys’
fees and disbursements, incurred in connection with the proceeding in question,
and any appeal therefrom, or in the collection of such amounts, the Lender shall
allow Borrower to use any proceeds, judgments, decrees, or awards referred to in
subsection (b) of this Section for the restoration or replacement of the
Collateral provided that (i) the proceeds total less than $50,000 for any single
condemnation action, or (ii) Lender shall reasonably determine that (a) the
restoration or replacement of the Collateral can be completed prior to the
Maturity Date (as defined in the Loan Agreement), (b) that the proceeds will be
sufficient to complete the restoration or, if the amount of the proceeds is not
sufficient to restore or replace the Collateral, Borrower deposits with Lender
an amount equal to the difference between Lender’s estimated costs of such
restoration or replacement and the amount of the proceeds, and (c) the
Collateral will be restored or replaced such that the fair market value (as
reasonably determined by Lender) of the Collateral shall be at least equal to
the pre-condemnation value.
 
(d)           Effect on the Obligations. Notwithstanding any condemnation,
taking, or other proceeding referred to in this Section causing injury to or
decrease in value of the Collateral (including a change in any street, whether
as to grade, access, or otherwise), or any interest therein, Borrower shall
continue to pay and perform the Obligations as provided herein. Any reduction in
the Obligations resulting from such application shall be deemed to take effect
only on the date of receipt by Lender of such proceeds, judgments, decrees or
awards and application against the Obligations, provided that if prior to the
receipt by Lender of such proceeds, judgments, decrees, or awards, the
Collateral shall have been sold on foreclosure of this Security Instrument, or
shall have been transferred by deed-in-lieu of foreclosure, Lender shall have
the right to receive the same to the extent of any deficiency found to be due
upon such sale, with legal fees and disbursements incurred by Lender in
connection with the collection thereof.


 
Section 3.9  Liens and Liabilities.

 
(a)          Discharge of Liens. Borrower shall pay, bond, or otherwise
discharge, from time to time when the same shall become due, all claims and
demands of mechanics, materialmen, laborers, and others which, if unpaid, might
result in, or permit the creation of, a lien or encumbrance on the Collateral,
or on the revenues, rents, issues, income, or profits arising therefrom and, in
general, Borrower shall do, or cause to be done, at Borrower’s sole cost and
expense, everything necessary to fully preserve the lien and security interest
created by this Security Instrument and the priority thereof.

 
(b)           Creation of Liens. Borrower shall not, without Lender’s prior
written consent, create, place, or permit to be created or placed, or through
any act or failure to act, acquiesce in the placing of, or allow to remain, any
deed of trust, mortgage, deed to secure debt, voluntary or involuntary lien,
whether statutory, constitutional, or contractual (except for Impositions which
are not yet due and payable), security interest, encumbrance or charge, or
conditional sale or other title retention document, against or covering the
Collateral, prior to, on a parity with, or subordinate to the lien of this
Security Instrument, other than Permitted Lien.


Section 3.10  Transfer of Collateral/Due on Sale. Borrower acknowledges that
Lender has relied upon the principals of Borrower and their experience in
owning, constructing, developing and operating the Collateral and properties
similar to the Collateral in connection with the closing of the loan evidenced
by the Note. Accordingly, in the event that the Collateral or any part thereof
or direct or indirect therein or any membership interests, partnership interests
other interest in Borrower shall be sold, conveyed, disposed of, alienated,
hypothecated, leased (except to tenants of space in the Improvements under
Leases permitted by this Security Instrument), assigned, pledged, mortgaged,
further encumbered or otherwise transferred or Borrower shall be divested of its
title to the Collateral or any interest therein, in any manner or way, whether
voluntarily or involuntarily, without the prior written consent of Lender being
first obtained, which consent may be withheld in Lender’s sole discretion, then
the same shall constitute an Event of Default and Lender shall have the right,
at its option, to declare any or all of the Obligations, irrespective of any
maturity date specified in the Note, immediately due and payable and to
otherwise exercise any of its other rights and remedies contained in Article VI
hereof. For the purposes of this Section, each of the following shall be deemed
to be a transfer of an interest in the Collateral: (i) in the event Borrower or
any partner or member of Borrower is an individual or an entity other than a
corporation or trust or limited liability company, a direct or indirect change
in the ownership interests in Borrower or any partner, any joint venturer or any
member, either voluntarily, involuntarily or otherwise, or the direct or
indirect sale, conveyance, transfer, disposition, alienation, hypothecation or
encumbering of all or any portion of the interests of Borrower or of any such
partner, joint venturer or member in Borrower or of such partner or member
(whether in the form of a beneficial or partnership interest or in the form of a
power of direction, control or management, or otherwise); (ii) in the event
Borrower is a corporation or trust or limited liability company, the direct or
indirect sale, conveyance, transfer, disposition, alienation, hypothecation or
encumbering of the issued and outstanding capital stock of Borrower (or the
issuance of new shares of capital stock of Borrower (in one or a series of
transactions) such that, after giving effect to such issuance and any prior
issuance, more than forty-nine percent (49%) in the aggregate of the outstanding
capital stock of Borrower is owned by any person or entity and their affiliates
unless such person or entity and their affiliates owned more than forty-nine
percent (49%) of the outstanding capital stock of Borrower as of the date
hereof); and (iii) any change in the management or decision making control over
Borrower or the Collateral.
 
 
 
 
 
-12-

--------------------------------------------------------------------------------


 
Section 3.11  Tax and Insurance Deposits.

 
(a)           Monthly Deposits. Upon Lender’s request after and during the
continuance of a Material Adverse Effect or an Event of Default, Borrower shall
deposit with Lender in a non-interest bearing account, or at Lender’s request,
with its servicing agent, on the first day of each and every month, commencing
with the date the next payment of interest and/or principal and interest shall
become due under the Note, a deposit to pay the Assessments (as defined in
Section 3.3 hereof) and insurance premiums which will next become due on the
insurance policies required by this Security Instrument (hereinafter
collectively referred to as the “Charges”) in an amount equal to:
 
(i)           One-twelfth (1/12th) of the annual Assessments next to become due
upon the Collateral; provided that, with the first such deposit, there shall be
deposited in addition an amount as estimated by Lender which, when added to
monthly deposits to be made thereafter as provided for herein, shall assure to
Lender’s satisfaction that there will be sufficient funds on deposit to pay the
Impositions as they come due; plus


(ii)           One-twelfth (1/12th) of the annual premiums on each policy of
insurance required to be maintained by this Security Instrument; provided that
with the first such deposit there shall be deposited, in addition, an amount
equal to one-twelfth (1/12th) of such annual insurance premiums multiplied by
the number of months elapsed between the date premiums on each policy were last
paid to and including the date of deposit, provided that the amount of such
deposits shall be based upon Lender’s estimate as to the amount of Assessments
and insurance premiums next to be payable and may require that the full amount
of such payment will be available to Lender at least one month in advance of the
due date. Prior to the payment due dates, Borrower shall obtain the original
Assessments and insurance premiums bills and forward them immediately to Lender
upon Borrower’s receipt thereof.  Lender will, upon timely presentation to
Lender by the Borrower of the bills therefor, pay the Charges from such deposits
directly to the taxing authority or the insurance carrier as the case may be, or
return such amount to the Borrower so it can make such payments. In the event
the deposits on hand shall not be sufficient to pay all of the estimated Charges
when the same shall become due from time to time, or the prior deposits shall be
less than the currently estimated monthly amounts, then the Borrower shall
immediately pay to Lender on demand any amount necessary to make up the
deficiency. The excess of any such deposits shall be credited towards subsequent
Charges.
 
(b)           Use of Deposits. Except to the extent required by applicable law,
all funds so deposited shall, until so applied, constitute additional security
for the Obligations, shall be held by Lender in a separate escrow account, shall
not be commingled with other funds of Lender, and, provided that no Event of
Default (as defined in Section 6.1) shall have occurred and be continuing
hereunder, shall be applied in payment of the aforesaid amounts prior to their
becoming delinquent, but only to the extent that Lender shall have such funds on
hand, provided that Lender shall not have any obligation to use said funds to
pay (i) any installment of Assessments prior to the last day on which payment
thereof may be made without penalty or interest, or to pay any insurance premium
prior to the due date thereof; or (ii) any of the aforesaid amounts unless
Lender shall have been furnished with the bills or invoices therefor in
sufficient time to pay the same before any penalty or interest attaches and
before said policies of insurance lapse, as the case may be. If an Event of
Default shall have occurred  and  be continuing hereunder, or if the Obligations
shall be accelerated as herein provided, all funds so deposited may, at Lender’s
option, be applied to the Obligations in the order determined by Lender or to
cure said Event of Default or as provided in this Section. In no event shall
Borrower claim any credit against the principal and interest due hereunder for
any payment or deposit for taxes or insurance. Neither Lender nor its servicing
agent shall be liable for any act or omission made or taken in good faith. In
making any payments, Lender or its servicing agent may rely on any statement,
bill or estimate procured from or issued by the payee without inquiry into the
validity or accuracy of the same. If the taxes shown in the tax statement shall
be levied on property more extensive than the Collateral, Lender shall be under
no duty to seek a tax division or apportionment of the tax bill, and any payment
of taxes based on a larger parcel shall be paid by the Borrower, the deposits to
be made hereunder shall be based on the larger tax parcel and the Borrower shall
expeditiously cause a tax subdivision to be made.


(c)           Transfer of Security Instrument. Upon an assignment or other
transfer of this Security Instrument, Lender shall have the right to pay over
the balance of such deposits in its possession to the assignee or other
successor, and Lender shall thereupon be completely released from all liability
with respect to such deposits, and Borrower or the owner of the Collateral shall
look solely to the assignee or transferee with respect thereto.


Section 3.12  Inspection. Borrower shall allow Lender and its authorized
representatives, or agents, including third-party property appraisers,
environmental engineers, architects, engineers, and Lender’s employees, to enter
upon the Collateral and conduct tests and to enter upon and inspect the
Collateral, or any part thereof, at all reasonable times and upon reasonable
prior notice, except in the event of an emergency when no notice shall be
required and subject to the rights of tenants, and shall assist Lender and such
representatives or agents in effecting said inspection.


Section 3.13  Records, Reports, and Audits.

 
(a)           Maintenance of Records. Borrower shall keep and maintain at all
times complete and accurate books of accounts and records in sufficient detail
to correctly reflect the results of the operation of the Premises and copies of
all written contracts, Leases and other instrument which affect the Premises
(including but not limited to all bills, invoices and contracts for electrical
service, gas service, water and sewer service, waste management service,
telephone service and management services). Borrower shall allow Lender or its
authorized representatives at all reasonable times upon prior notice, at
Borrower’s expense, to examine and make copies of all such books and records and
all supporting data therefor at Borrower’s principal place of business, at the
Premises or at such other place where such books, records, and data may be
located. Borrower shall assist Lender or such representative in effecting such
examination. Absent the occurrence and continuance of a Material Adverse Effect
or an Event of Default, Lender shall not conduct any such examination more than
twice during any twelve (12) month period.
 
 
 
 
-13-

--------------------------------------------------------------------------------


 


(b)           Financial Reports.      Borrower shall furnish or cause to be
furnished to Lender the financial statements and reports required by Section 5.6
of the Loan Agreement.

 
Section 3.14  Intentionally Omitted.
 
Section 3.15  Intentionally Omitted.

 
Section 3.16  Intentionally Omitted.

 
Section 3.17 Subordination of Fees. The terms and conditions of all arrangements
whereby Borrower, any guarantor, or any person, partnership, corporation,
limited liability company or other entity related to or controlled by or under
common control with Borrower or any guarantor or in which Borrower, any
guarantor, or any member or manager of Borrower has a substantial interest, is
or may be entitled to fees or commissions with respect to the Collateral or
sales or leases of the Collateral shall be disclosed to Lender, and no payment
of any fees or compensation may be made by or on behalf of Borrower to any of
such persons or entities without Lender’s prior written consent, until the Loan
is fully satisfied.


Section 3.18 Leases of Space. Borrower will, at its own cost and expense,
perform, comply with and discharge all of the obligations of Borrower under any
leases and use its best efforts to enforce or secure the performance of each
obligation and undertaking of the respective tenants under any such leases and
will appear in and defend, at its own cost and expense, any action or proceeding
arising out of or in any manner connected with the Borrower’s interest in any
leases of the Premises. The Borrower will not borrow against, pledge or assign
any of Borrower’s rights under the leases or any rentals due thereunder or
consent to a subordination or assignment of the interest of the tenants
thereunder to any party other than Lender, nor anticipate the rents thereunder
for more than one (1) month in advance or reduce the amount of rents and other
payments thereunder, nor waive, excuse, condone or in any manner release or
discharge the tenants of or from their obligations, covenants, conditions and
agreements to be performed, nor to incur any indebtedness to the tenants, nor
enter into any additional leases of all or any part of the Premises without the
prior written consent of Lender.
 
Section 3.19 Alterations and Renovations. Borrower agrees that, without the
prior written consent of Lender, Borrower will not remove or expand any
improvements on the Premises, erect any new improvements or make any material
alterations in any improvements which will alter the basic structure, adversely
affect the market value or change the existing architectural character of the
Premises. Borrower agrees that buildings, structures and improvements now or
hereafter constructed on or in the Premises or repairs made to the Premises
shall be completed in a good and workmanlike manner, in accordance with all
applicable governmental laws, regulations, requirements and permits. Borrower
agrees not to acquiesce in any rezoning classification, modification or
restriction affecting the Premises without the written consent of Lender.
 
 
 
 
-14-

--------------------------------------------------------------------------------


 
Section 3.20  Property Management.

 
(a)           Without the prior written consent of the Lender, Borrower shall
not (i) enter into a management agreement, (ii) surrender any management
agreement, (ii) consent to the assignment by any property manager of its rights,
duties or obligations under any management agreement, (iii) terminate or cancel
any management agreement, or (iv) modify, change, supplement, alter or amend any
management agreement, in any material respect, either orally or in writing.


(b)           Upon the occurrence and during the continuance of an Event of
Default, the Lender may require, upon ten (10) Business Days prior written
notice to Borrower, that Borrower retain a property manager, or select a new
property manager if a property manager then exists, not affiliated with Borrower
to manage the Collateral. If such a property manager is so required by the
Lender, Borrower shall immediately seek to appoint a property manager acceptable
to the Lender. Such newly appointed property manager shall enter into a property
management agreement with Borrower satisfactory to the Lender. Borrower shall
execute and deliver an Assignment of Management Agreement in form and substance
reasonably satisfactory to the Lender, which shall be consented to and
acknowledged by such newly appointed property manager.


Section 3.21  Further Acts. Borrower shall do and perform all acts necessary to
keep valid and effective the charges and lien hereof, to carry into effect its
objective and purposes, and to protect the lawful owner of the Note and the
other Obligations. Promptly upon request by Lender, and at Borrower’s expense,
Borrower shall execute, acknowledge, and deliver to Lender such other and
further instruments and do such other acts as in the reasonable opinion of
Lender may be necessary or desirable to (a) grant to Lender the highest
available perfected lien on all of the Collateral; (b) correct any defect,
error, or omission which may be discovered in the contents of this Security
Instrument or any other Loan Document; (c) identify more fully and subject to
the liens, encumbrances, and security interests and assignments created hereby
any property intended by the terms hereof to be covered hereby (including,
without limitation, any renewals, additions, substitutions, replacements, or
appurtenances to the Collateral); (d) assure the first priority hereof and
thereof subject to the Permitted Liens; and (e) otherwise effect the intent of
this Security Instrument.

 
 
 
-15-

--------------------------------------------------------------------------------


 
ARTICLE IV.


ADDITIONAL ADVANCES; EXPENSES; INDEMNITY
 


Section 4.1 Additional Advances and Disbursements. Borrower agrees that, if
Borrower shall default in any of its Obligations to pay any amount or to perform
any action, including its obligation under Section 3.3 to pay Impositions and
under Section 3.6 to procure, maintain, and pay premiums on the insurance
policies referred to therein, then Lender shall have the right, but not the
obligation, in Borrower’s name or in its own name, and without notice to
Borrower, to advance all or any part of such amounts or to perform any or all
such actions, and, for such purpose and to the extent permitted by applicable
law, Borrower expressly grants to Lender, in addition and without prejudice to
any other rights and remedies hereunder, the right to enter upon and take
possession of the Collateral to such extent and as often as it may deem
necessary or desirable to prevent or remedy any such default. No such advance or
performance shall be deemed to have cured such default by Borrower or any Event
of Default with respect thereto. All sums advanced, all Collection Expenses (as
hereinafter defined), and all expenses incurred by Lender in connection with
such advances or actions, and all other sums advanced or expenses incurred by
Lender hereunder or under applicable law (whether required or optional and
whether indemnified hereunder or not) shall be part of the Obligations, shall
bear interest at the rate stated in the Note for payments from and after
maturity (the “Default Rate”), and shall be secured by this Security Instrument.
Lender, upon making any such advance, shall be subrogated to all of the rights
of the person receiving such advance.


Section 4.2 Other Expenses.

 
(a)           Borrower shall pay or, on demand, reimburse Lender for the payment
of all appraisal fees, recording and filing fees, taxes, brokerage fees and
commissions, abstract fees, title insurance premiums and fees, Uniform
Commercial Code search fees, escrow fees, attorneys’ fees and disbursements, and
all other costs and expenses of every character incurred by Borrower or Lender
in connection with the granting, administration, enforcement, and closing
(including the preparation of the Loan Documents) of the transactions
contemplated hereunder or under the other Loan Documents, or otherwise
attributable or chargeable to Borrower as owner of the Collateral. Lender shall
have the right to obtain from time to time, at Borrower’s cost and expense,
appraisals of the Collateral, provided that so long as no Event of Default shall
have occurred which continues, Borrower shall only be obligated to pay for the
costs and expenses associated with one such appraisal during any twelve (12)
month period.


(b)           Borrower shall pay or, on demand, reimburse Lender for the payment
of any costs or expenses (hereinafter referred to collectively as
“Collection Expenses”), including third-party appraisal fees and expenses,
environmental engineers’ fees and expenses, the cost of environmental testing
and preparation of environmental reports, architects’ fees and expenses,
engineers’ fees and expenses, travel costs of Lender’s employees, agents, and
representatives, and reasonable attorneys’ fees and expenses incurred or
expended in connection with or incidental to (i) any default or Event of Default
by Borrower hereunder or (ii) the exercise or enforcement by or on behalf of
Lender of any of its rights or remedies or Borrower’s obligations under this
Security Instrument or under the other Loan Documents, including the
enforcement, compromise, or settlement of this Security Instrument or the
Obligations or the defense, assertion of the rights and claims of Lender
hereunder in respect thereof, by litigation or otherwise.


Section 4.3 Indemnity. Borrower agrees to indemnify and hold harmless  Lender
from and against any and all losses, liabilities, suits, obligations, fines,
damages, judgments, penalties, claims, charges, costs, and expenses (including
attorneys’ fees and disbursements) which may be imposed on, incurred or paid by
or asserted against Lender by reason or on account of, or in connection with,
(i) any default or Event of Default by Borrower hereunder or under the other
Loan Documents; (ii) Lender’s exercise of any of its rights and remedies, or the
performance of any of its duties, hereunder or under the other Loan Documents to
which Borrower is a party; (iii) the construction, reconstruction, restoration,
or alteration of the Collateral or any part thereof; (iv) any negligence or
willful misconduct of Borrower, any lessee of the Premises, or any of their
respective agents, contractors, subcontractors, servants, employees, licensees,
or invitees; (v) any accident, injury, death or damage to any person or property
occurring in, on, or about the Premises or the Improvements, or any street,
drive, sidewalk, curb, or passageway adjacent thereto; or (vi) any other
transaction arising out of or in any way connected with the Collateral (or any
part thereof) or the Loan Documents, provided, however, that any such indemnity
provided herein above shall not apply to any such losses, claims, damages,
liabilities or related expenses to the extent that they result solely from the
gross negligence or willful misconduct of the Lender. Any amount payable to
Lender under this Section shall be deemed a demand obligation, shall be part of
the Obligations, shall bear interest at the Default Rate, and shall be secured
by this Security Instrument.
 
 
 
 

 
-16-

--------------------------------------------------------------------------------


 
ARTICLE V.
 
UNIFORM COMMERCIAL CODE
 
 
This Security Instrument shall constitute a security agreement under Article 9
of the Uniform Commercial Code (the “Code”) in each applicable jurisdiction with
respect to any and all fixtures and personal property included in the
description of the Collateral, now owned or hereafter acquired by Borrower,
which might otherwise be deemed “personal property” and all accessions thereto
and the proceeds thereof (collectively, the “Personal Property”). Borrower has
granted and does hereby grant Lender a security interest in the Personal
Property subject to the Permitted Liens and in all additions and accessions
thereto, renewals and replacements thereof and all substitutions therefor and
proceeds thereof for the purpose of securing all Obligations now or hereafter
secured by this Security Instrument. The following provisions relate to such
security interest:
 
(a)           Borrower hereby irrevocably authorizes Lender at any time and from
time to time to file in any filing office in any Code jurisdiction any initial
financing statements and amendments thereto to perfect and preserve Lender's
interest in the Collateral in a manner consistent with the term as defined, in
this Security Instrument and including information relating to whether Borrower
is an organization, the type of organization and any organizational
identification number issued to Borrower. Borrower agrees to provide any such
information to Lender promptly upon request. Borrower also ratifies its
authorization for Lender to have filed in any filing office in any Code
jurisdiction any like initial financing statements or amendments thereto if
filed prior to the date hereof. Borrower shall pay to Lender, from time to time,
upon demand, any and all costs and expenses incurred by Lender in connection
with the filing of any such initial financing statements and amendments,
including attorneys' fees and all disbursements. Such costs and expenses shall
bear interest at the Default Rate from the date paid by Lender until the date
repaid by Borrower, and such costs and expenses, together with such interest,
shall be part of the Obligations and shall be secured by this Security
Instrument.


(b)           Subject to the rights of the holders of any Permitted Liens,
Borrower shall any time and from time to time take such steps as Lender may
reasonably request for Lender to obtain “control” of any Personal Property for
which control is a permitted or required method to perfect, or to insure
priority of, the security interest in such Personal Property granted herein.


(c)           Upon the occurrence and during the continuance of an Event of
Default, Lender shall have the rights and remedies of a secured party under the
Code as well as all other rights and remedies available at law or in equity or
under this Security Instrument.


(d)           Terms defined in the Code and not otherwise defined in this
Security Instrument shall have the same meanings in this Paragraph as are set
forth in the Code. In the event that a term is used in Article 9 of the Code and
also in another Article, the term used in this Paragraph is that used in Article
9. The term “control,” as used in this Paragraph, has the meaning given in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9, as applicable.


(e)            It is intended by Borrower and Lender that this Security
Instrument be effective as a financing statement filed in the real estate
records of Worcester County, Massachusetts as a fixture filing covering the
Personal Property. A description of the Premises which relates to the Personal
Property is set forth in Exhibit B attached hereto.

 
(f)           The information in the subsections below this paragraph is
provided in connection with the filing of this Security Instrument as a
financing statement as referred to above, and the Borrower hereby represents and
warrants such information to be true and complete as of the date of this
Security Instrument.


(h)           The Borrower is the record owner of the real estate described in
this Security Instrument. The name and mailing address of the record owner of
the real estate described in this Security Instrument is set forth in the first
paragraph of this Security Instrument.


(i)            For purposes of the Code, Borrower is the Debtor. The name,
mailing address, type of organization and state of formation of the Debtor
(Borrower) is set forth in the first paragraph of this Security Instrument. The
Organizational Identification Number of the Borrower is in the State of Delaware
is 3528957.
 
 
 
-17-

--------------------------------------------------------------------------------


 
 
 
 


(j)           For purposes of the Uniform Commercial Code, the Lender is the
Secured Party. The name and mailing address of the Secured Party (Lender) is:
 


 
Revere High Yield Fund, LP
 
105 Rowayton Avenue
 
Rowayton, Connecticut 06853
 
Attn: Clark Briner
 
 

 
 
 
ARTICLE VI.
 
DEFAULTS AND REMEDIES
 
Section 6.1 Events of Default. The term “Event of Default,” as used in this
Security Instrument, shall mean the occurrence of any of the following events:


(a)           if Borrower shall fail to pay when the same shall become due and
payable any sum required to be paid under the Note, hereunder or under any other
Loan Document, whether of principal, interest, premium, fees, or otherwise; or


(b)           if any representation made herein, in the Loan Agreement or in any
other Loan Document (including any certificate delivered in connection with any
of the foregoing), or otherwise made by or on behalf of Borrower or any
Guarantor in connection with the transactions contemplated under the Loan
Documents, shall be false or misleading in any material respect when made; or


(c)           the Collateral (or any part thereof), or any legal, beneficial, or
equitable interest therein, shall be sold, transferred, or encumbered in any way
in violation of this Security Instrument or any other Loan Document; or


(d)           if Borrower or any Guarantor shall fail to perform any other term,
covenant or agreement contained in any of the other Loan Documents after any
applicable grace period contained therein or any “Event of Default” as defined
or described in the Note, the Loan Agreement or any of the other Loan Documents
occurs and is then continuing; or
 
(e)           if Borrower abandons the Premises or the Improvements; or


(f)           if Borrower shall fail at any time to obtain, provide, maintain,
keep in force, or deliver to Lender the insurance policies required by this
Security Instrument and such failure shall continue for two (2) days after
written notice from Lender; or
 
(g)           if any claim of priority (except a claim based upon a Permitted
Lien) to this Security Instrument or any other document or instrument securing
the Obligations by title, lien, or otherwise shall be upheld by any court of
competent jurisdiction and such claim is not discharged, satisfied, vacated or
bonded within twenty (20) days after entry, or shall be consented to by
Borrower; or
 
 
 
 
-18-

--------------------------------------------------------------------------------


 
(h)           if Borrower or any Guarantor or any member or partner of Borrower
or any Guarantor, or any maker, guarantor or surety of the Note shall make an
assignment for the benefit of its creditors, or shall admit in writing its
inability to pay its debts as they become due, or fail to pay its debts as they
become due; or shall file a petition in bankruptcy, or shall be adjudicated a
bankrupt or insolvent, or shall file a petition seeking any reorganization,
dissolution, liquidation, arrangement, composition, readjustment or similar
relief under any present or future bankruptcy or insolvency statute, law or
regulation or shall file an answer admitting to or not contesting the material
allegations of a petition filed against it in such proceedings, or shall not
within sixty (60) days after the filing of such a petition have the same
dismissed or vacated, or shall seek or consent to or acquiesce in the
appointment of any trustee, receiver or liquidator of a material part of its
properties, or shall not within sixty (60) days after the appointment of a
trustee, receiver or liquidator of any material part of its properties without
Lender's consent have such appointment vacated; or
 
(i)           if default shall be made in the performance or observance of any
provision contained in this Security Instrument other than those referred in (a)
through (i) above, beyond the applicable grace period therefor or, if no such
grace period is applicable, if the default has not been remedied within thirty
(30) days after the occurrence thereof; or


(j)           if any “Event of Default” as defined or described in any other
Loan Document occurs and is then continuing.
 


Section 6.2  Remedies. Upon the occurrence and during the continuance of any one
or more Events of Default, Lender may (but shall not be obligated to), by Lender
itself otherwise, in addition to any rights or remedies available to it
hereunder or under the other Loan Documents, take such action, personally or by
its agents or attorneys, with or without entry and without notice, demand,
presentment, or protest (each and all of which are hereby waived), as it deems
necessary or advisable to protect and enforce Lender’s rights and remedies
against Borrower and in and to the Collateral, including, without limitation,
the following actions, each of which may be pursued concurrently or otherwise,
at such time and in such order as Lender may determine, in its sole discretion,
without impairing or otherwise affecting its rights or remedies:


(a)          declare the entire balance of the Obligations (including the entire
principal balance thereof, all accrued and unpaid interest, and any premium and
late charges thereon, and all other such sums secured hereby) to be immediately
due and payable, and upon any such declaration the entire unpaid balance of the
Obligations shall become and be immediately due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by Borrower, anything in the Loan Documents to the
contrary notwithstanding.
 
(b)          institute a proceeding or proceedings, judicial, or nonjudicial, by
advertisement or otherwise, for the complete or partial foreclosure of this
Security Instrument or the complete or partial sale of the Collateral under the
power or sale or under any applicable provision of law. Lender may sell the
Collateral, and all estate, right, title, interest, claim and demand of Borrower
therein, and all rights of redemption thereof, at one or more sales, as an
entirety or in parcels, with such elements of real and/or personal property, and
at such time or place and upon such terms as it may deem expedient, or as may be
required by applicable law, and in the event of a sale, by foreclosure or
otherwise, of less than all of the Collateral, this Security Instrument shall
continue as a lien and security interest on the remaining portion of the
Collateral.
 
(c)           Intentionally Omitted.


(d)          to the extent permitted under applicable law, Lender may elect to
treat the fixtures included in the Collateral either as real property or as
personal property, or both, and proceed to exercise such rights as apply
thereto.


(e)           institute an action, suit, or proceeding in equity for the
specific performance of any of the provisions contained in the Loan Documents.


(f)           apply for the appointment of a receiver, custodian, trustee,
liquidator, or conservator of the Collateral, to be vested with the fullest
powers permitted under applicable law, as a matter of right and without regard
to or the necessity to disprove the adequacy of the security for the Obligations
or the solvency of Borrower or any other person liable for the payment of the
Obligations, and Borrower and each other person so liable waives or shall be
deemed to have waived such necessity, and consents or shall be deemed to have
consented to such appointment.
 
 
 
 
-19-

--------------------------------------------------------------------------------


 


(g)           subject to the provisions and restrictions of any applicable law,
enter upon the Premises and the Improvements, and exclude Borrower and its
agents and servants wholly therefrom, without liability for trespass, damages,
or otherwise, and take possession of all books, records, and accounts relating
thereto and all other Collateral, and Borrower agrees to surrender possession of
the Collateral and of such books, records, and accounts to Lender on demand
after the happening of any Event of Default; and having and holding the same may
use, operate, manage, preserve, control, and otherwise deal therewith and
conduct the business thereof, either personally or by its superintendents,
managers, agents, servants, attorneys or receivers, without interference from
Borrower; and upon each such entry and from time to time thereafter may, at the
expense of Borrower and the Collateral, without interference by Borrower and as
Lender may deem advisable, (i) either by purchase, repair, or construction,
maintain and restore the Collateral; (ii) insure or reinsure the same; (iii)
make all necessary or proper repairs, renewals, replacements, alterations,
additions, betterments, and improvements thereto and thereon; (iv) complete the
construction of the Improvements and, in the course of such completion, may make
such changes in the contemplated or completed Improvements as it may deem
advisable; and (v) in every such case in connection with the foregoing have the
right to exercise all rights and powers of Lender with respect to the
Collateral, either in Borrower’s name or otherwise, including the right to make,
terminate, cancel, enforce, or modify Leases, obtain and evict lessees and
sublessees on such terms as Lender shall deem advisable, and to take any actions
described in subsection (h) of this Section.


(h)           subject to the provisions and restrictions of any applicable law,
Lender may, with or without entrance upon or taking possession of the Premises,
collect, receive, sue for, and recover in its own name all Rents and cash
collateral derived from the Premises, and after deducting therefrom all costs,
expenses, and liabilities of every character incurred by Lender in collecting
the same and in using, operating, managing, preserving, and controlling the
Premises, and otherwise in exercising Lender’s rights under subsection (f) of
this Section, including all amounts necessary to pay Impositions, insurance
premiums, and other charges in connection with the Premises, as well as
compensation for the services of Lender and its attorneys, agents, and
employees, apply the remainder to the Obligations in the order and manner
determined by Lender.


(i)             release any portion of the Collateral for such consideration as
Lender may require without, as to the remainder of the Collateral, in any way
impairing or affecting the lien or priority of this Security Instrument, or
improving the position of any subordinate lienholder with respect thereto,
except to the extent that the Obligations shall have been reduced by the actual
monetary consideration, if any, received by Lender for such release, and may
accept by assignment, pledge, or otherwise any other property in place thereof
as Lender may require without being accountable for so doing to any other
lienholder.


(j)             Lender may take all actions permitted under the Uniform
Commercial Code of the jurisdiction in which the Collateral is located; or


(k)            Lender may take any other action, or pursue any other right or
remedy, as Lender may have under applicable law, and Borrower does hereby agree
that Lender may so act.


In the event that Lender shall exercise any of the rights or remedies set forth
in subsections (g) and (h) of this Section, Lender shall not be deemed to have
entered upon or taken possession of the Collateral except upon the exercise of
its option to do so, evidenced by its demand and overt act for such purpose, nor
shall it be deemed a beneficiary or mortgagee in possession by reason of such
entry or taking possession. Lender shall not be liable to account for any action
taken pursuant to any such exercise other than for rents actually received by
such party, nor liable for any loss sustained by Borrower resulting from any
failure to let any portion of the Collateral, or from any other act or omission
of Lender except to the extent such loss is caused by the willful misconduct,
negligence or bad faith of such party. Borrower hereby consents to, ratifies,
and confirms the exercise by Lender of said rights and remedies, and appoints
Lender as its attorney-in-fact, which appointment shall be deemed to be coupled
with an interest and irrevocable, for such purposes.

 
Section 6.3  Expenses. In any proceeding, judicial or otherwise, to foreclose
this Security Instrument or enforce any other remedy of Lender under the Loan
Documents, there shall be allowed and included as an addition to and a part of
the Obligations in the decree for sale or other judgment or decree all
Collection Expenses and all other expenditures and expenses, including
reasonable attorneys’ fees, which may be paid or incurred in connection with the
exercise by Lender of any of its rights and remedies provided or referred to in
Section 6.2, or any comparable provision of any other Loan Document, together
with interest thereon at the rate specified in the Note, and the same shall be
part of the Obligations and shall be secured by this Security Instrument.
 
 
 
 
-20-

--------------------------------------------------------------------------------


 
 
Section 6.4  Additional Provisions as to Remedies.

 
(a)           No right or remedy herein conferred upon or reserved to Lender is
intended to be exclusive of any other right or remedy, and each and every such
right or remedy shall be cumulative and continuing, shall be in addition to
every other right or remedy given hereunder, or under the other Loan Documents
or now or hereafter existing at law or in equity, and may be exercised from time
to time and as often as may be deemed expedient by Lender.


(b)           No delay or omission by Lender to exercise any right or remedy
hereunder upon any default or Event of Default shall impair such exercise, or be
construed to be a waiver of any such default or Event of Default, or an
acquiescence therein.


(c)           The failure, refusal, or waiver by Lender of its right to assert
any right or remedy hereunder upon any default or Event of Default or other
occurrence shall not be construed as waiving such right or remedy upon any other
or subsequent default or Event of Default or other occurrence.


(d)           Lender shall not have any obligation to pursue any rights or
remedies it may have under any other agreement prior to pursuing its rights or
remedies hereunder or under the other Loan Documents.


(e)           No recovery of any judgment by Lender and no levy of an execution
upon the Collateral (or any part thereof) or any other property of Borrower
shall affect, in any manner or to any extent, the lien and security interest
created by this Security Instrument upon and in the Collateral, or any liens,
security interests, rights, powers, or remedies of Lender hereunder, and such
liens, rights, powers, and remedies shall continue unimpaired as before.


(f)            Lender may resort to any security given by this Security
Instrument or any other security now given or hereafter existing to secure the
Obligations, in whole or in part, in such portions and in such order as Lender
may deem advisable, and no such action shall be construed as a waiver of any of
the liens, rights, or benefits granted hereunder.


(g)           Acceptance of any payment after the occurrence of any default or
Event of Default  shall  not  be deemed a waiver or a  cure of such default or
Event of Default, and acceptance of any payment less than any amount then due
shall be deemed an acceptance on account only.


(h)           In the event that Lender shall have proceeded to enforce any right
or remedy hereunder by foreclosure, sale, entry, or otherwise, and such
proceeding shall be discontinued, abandoned, or determined adversely for any
reason, then Borrower and Lender shall be restored to their former positions and
rights hereunder with respect to the Collateral, subject to the lien and
security interest hereof.


ARTICLE VII.
 
ADDITIONAL PROVISIONS
 
Section 7.1  Sales or Participations.  Lender may from time to time sell or
assign, in whole or in part, or grant participations in the Note, the other Loan
Documents, and/or the obligations evidenced thereby. The holder of any such
sale, assignment or participation, if the applicable agreement between Lender
and such holder so provides, shall be entitled to all of the rights, obligations
and benefits of Lender and deemed to hold and may exercise the rights of setoff
or banker’s lien with respect to any and all obligations of such holder to the
undersigned, in each case as fully as though the undersigned were directly
indebted to such holder. Lender shall endeavor to give notice to the undersigned
of such sale, assignment or participation; however, the failure to give such
notice shall not affect any of Lender’s or such holder’s rights hereunder.


Section 7.2  Disclosure of Financial Information. Lender is hereby authorized to
disclose any financial or other information about Borrower or any guarantors to
any regulatory body or agency having jurisdiction over Lender or to any present,
future or prospective participant or successor in interest in any loan or other
financial accommodation made by Lender to Borrower, provided that, prior to
receipt of any such information any participant or successor in interest shall
agree in writing to treat such information in a confidential manner. The
information provided may include, without limitation, amounts, terms, balances,
payment history, return item history and any financial or other information
about Borrower.


Section 7.3  Severability. If all or any portion of any provision of this
Security Instrument or the other Loan Documents shall be held to be invalid,
illegal, or unenforceable in any respect, then such invalidity, illegality, or
unenforceability shall not affect any other provision hereof or thereof, and
such provision shall be limited and construed in such jurisdiction as if such
invalid, illegal, or unenforceable provision, or portion thereof, were not
contained herein or therein.


Section 7.4  Notices. Any notice, demand, consent, approval, direction,
agreement, or other communication (any “Notice”) required or permitted hereunder
or under the other Loan Documents shall be in writing and shall be addressed as
follows to the person entitled to receive the same:
 


 
 
 
 
-21-

--------------------------------------------------------------------------------


 
 
 
(a)  If to Borrower:
 
 
 
Ranor, Inc.
 
1 Bella Drive
 
Westminster, Massachusetts 01473
 
 
 
with a copy to:
 
 
 
William A. Scari, Jr.
 
Pepper Hamilton LLP
 
400 Berwyn Park
 
899 Cassatt Road
 
Berwyn, PA 19312-1183
 
 
(b)  If to Lender:
 
 
 
Revere High Yield Fund, LP
 
105 Rowayton Avenue, Suite 100
 
Rowayton, Connecticut 06853
 
 
 
with a copy to:
 
 
 
Mayo Crowe LLC
 
CityPlace II
 
185 Asylum Street
 
Hartford, Connecticut 06103
 
Attn: William R.



Any Notice required to be made under this Security Instrument shall comply with
the requirements of this Section. Each Notice shall be in writing and sent (a)
by certified mail, return receipt requested, or (b) sent by an overnight carrier
which provides for a return receipt. Each Notice shall be effective upon
receipt. Rejection or other refusal by the addressee to accept or receipt the
delivery, or the inability to deliver because of a changed address of which no
Notice was given, shall be deemed to be the receipt of the notice sent. Any
party shall have the right from time to time to change the address or
individual’s attention to which Notices to it shall be sent by giving the other
party at least ten (10) days’ prior notice thereof.


Section 7.5  Applicable Law. This Security Instrument shall be governed by and
construed in accordance with the law of the Commonwealth of Massachusetts
without regard to principles of conflict of laws.


Section 7.6 
Sole Discretion of Lender. Except  as  otherwise  expressly  provided herein,
whenever Lender’s judgment, consent, or approval is required hereunder for any
matter, or Lender shall have an option or election hereunder, such judgment, the
decision as to whether or not to consent to or approve the same, or the exercise
of such option or election shall be in the sole discretion of Lender.


Section 7.7  Matters to be in Writing. This Security Instrument cannot be
altered, amended, modified, terminated, or discharged except in a writing signed
by the party against whom enforcement of such alteration, amendment,
modification, termination, or discharge is sought. No waiver, release, or other
forbearance by Lender will be effective against Lender unless it is in a writing
signed by Lender, and then only to the extent expressly stated.
 
 
 
 
-22-

--------------------------------------------------------------------------------


 

 
Section 7.8  Submission to Jurisdiction.  Without limiting the right of Lender
to bring any action or proceeding against the undersigned or its property
arising out of or relating to the Obligations (an “Action”) in the courts of
other jurisdictions, Borrower hereby irrevocably submits to the jurisdiction of
any state court or federal court sitting in the Commonwealth of Massachusetts,
and Borrower hereby irrevocably agrees that any Action may be heard and
determined in such state court or in such federal court. Borrower hereby
irrevocably waives, to the fullest extent that it may effectively do so, the
defense of an inconvenient forum to the maintenance of any Action in such
jurisdiction. Borrower hereby irrevocably agrees that the summons and complaint
or any other process in any Action in any jurisdiction may be served by mailing
by certified mail to any of the addresses set forth herein or by hand-delivery
to a person of suitable age and discretion at any such address. Such service
will be complete on the date such process is so mailed or delivered, and
Borrower will have thirty (30) days from such completion of service in which to
respond in the manner provided by law. Borrower may also be served in any other
manner permitted by law, in which event Borrower’s time to respond shall be as
provided by law.


Section 7.9  Construction of Provisions. The following rules of construction
shall be applicable for all purposes of this Security Instrument, and all
documents or instruments supplemental hereto, unless the context otherwise
requires:

 
(a)           All references herein to numbered Articles or Sections or to
lettered Exhibits are references to the Articles and Sections hereof and the
Exhibits annexed to this Security Instrument, unless expressly otherwise
designated in context.


(b)           The terms “include,” “including,” and similar terms shall be
construed as if followed by the phrase “without being limited to.”
 
(c)           The term “Collateral” and the term “Premises” shall be construed
as if followed by the phrase “or any part thereof.”


(d)           The term “Obligations” shall be construed as if followed by the
phrase “or any other sums secured hereby, or any part thereof.”
 
(e)           Words of masculine, feminine, or neuter gender shall mean and
include the correlative words of the other genders, and words importing the
singular number shall mean and include the plural number, and vice versa.

 
(f)           The term “person” shall include natural persons, firms,
partnerships, corporations, and any other public and private legal entities.


(g)           All Article, Section, and Exhibit captions herein are used for
convenience and reference only and in no way define, limit, or describe the
scope or intent of, or in any way affect, this Security Instrument.


Section 7.10  Successors and Assigns. The provisions hereof shall be binding
upon Borrower, and the heirs, devisees, representatives, successors, and assigns
of Borrower, including successors in interest of Borrower in and to all or any
part of the Collateral, and shall inure to the benefit of Lender and its heirs,
successors, substitutes, and assigns. All references in this Security Instrument
to Borrower or Lender shall be construed as including all of such other persons
with respect to the person referred to. Where two or more persons have executed
this Security Instrument, the obligations of such persons shall be joint and
several, except to the extent the context clearly indicates otherwise.
 
 
 
 
-23-

--------------------------------------------------------------------------------



 
Section 7.11  WAIVER OF TRIAL BY JURY AND CERTAIN DAMAGES. BORROWER HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM FILED BY EITHER PARTY, WHETHER IN
CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN
EVIDENCED BY THE NOTE, THIS SECURITY INSTRUMENT, THE LOAN DOCUMENTS, OR ANY ACTS
OR OMISSIONS OF LENDER IN CONNECTION THEREWITH. FURTHER, BORROWER WAIVES ANY
RIGHT IT MAY HAVE TO CLAIM OR RECOVER, IN ANY SUCH SUIT, ACTION OR PROCEEDING,
ANY SPECIAL, EXEMPLARY, PUNITIVE, CONSEQUENTIAL OR OTHER DAMAGES OTHER THAN, OR
IN ADDITION TO, ACTUAL DAMAGES. BORROWER ACKNOWLEDGES AND AGREES THAT THIS
SECTION IS A SPECIFIC AND MATERIAL ASPECT OF THIS SECURITY INSTRUMENT AND THAT
LENDER WOULD NOT EXTEND CREDIT TO BORROWER IF THE WAIVERS SET FORTH IN THIS
SECTION WERE NOT A PART OF THIS SECURITY INSTRUMENT. THIS WAIVER OF RIGHT TO
TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY
OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY
BORROWER.


Section 7.12  CROSS DEFAULT AND CROSS COLLATERAL. In furtherance of prior
provisions hereof, Borrower agrees and acknowledge that the occurrence of an
Event of Default under the terms of this Security Instrument shall constitute an
Event of Default under the Note, the Loan Agreement, and the other Loan
Documents and under the documents evidencing any other loan now existing or
hereafter made by Lender to Borrower which is secured by all or any portion of
the Premises or other Collateral. The security interests, liens and other rights
and interests in and relative to any of the Collateral now or hereafter granted
to Lender by Borrower by or in any instrument or agreement, including but not
limited to this Security Instrument and the other Loan Documents shall serve as
security for any and all liabilities of Borrower to Lender, including but not
limited to the liabilities described in this Security Instrument, the Note, the
Loan Agreement, and the other Loan Documents and, for the repayment thereof,
Lender may resort to any security held by it in such order and manner as it may
elect.


Section 7.13  Principles of Construction. In the event of any inconsistencies
between the terms and conditions of this Section 7 and the terms and conditions
of this Security Instrument, the terms and conditions of this Section 7 shall
control and be binding.


Section 7.14  Interest Rate. Notwithstanding anything in the Loan Documents to
the contrary, in case the interest rate provided for in the Loan Documents at
any time exceeds the maximum rate of interest allowed under applicable law,
during such time the rate of interest provided for in the Loan Documents shall
be reduced to the maximum rate allowed by such law, and the payments required
hereunder shall be reduced accordingly.

 
Section 7.15  Maximum Interest. The provisions of this Security Instrument and
of all agreements between Borrower and Lender, whether now existing or hereafter
arising and whether written or oral, are hereby expressly limited so that in no
contingency or event whatsoever, whether by reason of demand or acceleration of
the maturity of the Note or otherwise, shall the amount paid, or agreed to be
paid to Lender for the use, forbearance or retention of the money loaned under
the Note (“Interest”) exceed the maximum amount permissible under applicable
law. If, from any circumstance whatsoever, performance or fulfillment of any
provision hereof or of any agreement between Borrower and Lender shall, at the
time performance or fulfillment of such provision shall be due, exceed the limit
for Interest prescribed by law or otherwise transcend the limit of validity
prescribed by applicable law, then, ipso facto, the obligation to be performed
or fulfilled shall be reduced to such limit, and if, from any circumstance
whatsoever, Lender shall ever receive anything of value deemed Interest by
applicable law in excess of the maximum lawful amount, an amount equal to any
excessive Interest shall be applied to the reduction of the principal balance
owing under the Note in the inverse order of its maturity (whether or not then
due) or, at the option of Lender, be paid over to Borrower, and not to the
payment of Interest. All Interest (including any amounts or payments deemed to
be Interest) paid or agreed to be paid to Lender shall, to the extent permitted
by applicable law, be amortized, prorated, allocated and spread throughout the
full period until payment in full of the principal balance of the Note so that
the Interest thereon for such full period will not exceed the maximum amount
permitted by applicable law. This Section will control all agreements between
Borrower and Lender.
 
 
 

 
-24-

--------------------------------------------------------------------------------




 
Section 7.16  After-Acquired Property. All property acquired by Borrower after
the date of this Security Instrument which by the terms of this Security
Instrument shall be subject to the lien and the security interest created
hereby, shall immediately upon the acquisition thereof by Borrower and without
further mortgage, conveyance or assignment become subject to the lien and
security interest created by this Security Instrument. Nevertheless, Borrower
shall execute, acknowledge, deliver and record or file, as appropriate, all and
every such further mortgages, security agreements, financing statements,
assignments and assurances as Lender shall reasonably require for accomplishing
the purposes of this Security Instrument.


Section 7.17  Indemnity; Expenses.  The Borrower will pay or reimburse the
Lender for all reasonable attorneys’ fees, costs and expenses incurred by either
of them in any suit, action, legal proceeding or dispute of any kind in which
either of them is made a party or appears as party plaintiff or defendant,
affecting the Obligations, this Security Instrument or the interest created
herein, or the Collateral, or any appeal thereof, including, but not limited to,
activities related to enforcement of the remedies of Lender, activities related
to protection of Lender’s collateral, any foreclosure action or exercise of the
power of sale, any condemnation action involving the Collateral or any action to
protect the security hereof, any bankruptcy or other insolvency proceeding
commenced by or against the Borrower, and any such amounts paid or incurred by
Lender shall be added to the Obligations and shall be secured by this Security
Instrument. The agreements of this subsection shall expressly survive in
perpetuity satisfaction of this Security Instrument and repayment of the
Obligations, any release, reconveyance, discharge of foreclosure of this
Security Instrument, conveyance by deed in lieu of foreclosure, sale, and any
subsequent transfer by Lender’s conveyance of the Collateral.


Section 7.18  Release of and Resort to Collateral. Lender may release,
regardless of consideration and without the necessity for any notice to a
consent by the holder of any subordinate lien on the Collateral, any part of the
Collateral without, as to the remainder, in any way impairing, affecting,
subordinating or releasing the lien or security interests created in or
evidenced by the Loan Documents or their stature as a first and prior lien and
security interest in and to the Collateral. For payment of the Obligations,
Lender may resort to any other security in such order and manner as Lender may
elect.


Section 7.19  Waiver of Redemption, Notice and Marshalling of Assets. To the
fullest extent permitted by law, Borrower hereby irrevocably and unconditionally
waives and releases (i) all benefit that might accrue to Borrower by virtue of
any present or future statute of limitations or law or judicial decision
exempting the Collateral from attachment, levy or sale on execution or providing
for any appraisement, valuation, stay of execution, exemption from civil
process, redemption or extension of time for payment, (ii) all notices of any
Event of Default or of Lender’s election to exercise or its actual exercise of
any right, remedy or recourse provided for under the Loan Documents, except as
specifically required by the terms of this Security Instrument or the other Loan
Documents, and (iii) any right to a marshalling of assets or a sale in inverse
order of alienation.
 
Section 7.20  Discontinuance of Proceedings. If Lender
shall  have  proceeded  to invoke any right, remedy or recourse permitted under
the Loan Documents and shall thereafter elect to discontinue or abandon it for
any reason, Lender shall have the unqualified right to do so and, in such an
event, Borrower and Lender shall be restored to their former positions with
respect to the Obligations, the Loan Documents, the Collateral and otherwise,
and the rights, remedies, recourses and powers of Lender shall continue as if
the right, remedy or recourse had never been invoked, but no such discontinuance
or abandonment shall waive any Event of Default which may then exist or the
right of Lender thereafter to exercise any right, remedy or recourse under the
Loan Documents for such Event of Default.


Section 7.21  No Mortgagee in Possession. Neither the enforcement of any of the
remedies under this Security Instrument nor any other remedies afforded to
Lender under the Loan Documents, at law or in equity, shall cause Lender to be
deemed or construed to be a mortgagee in possession of the Collateral, to
obligate Lender to lease the Collateral or attempt to do so, or to take any
action, incur any expense, or perform or discharge any obligation, duty or
liability whatsoever under any of the Leases or otherwise.


Section 7.22  Massachusetts Statutory References. This Security Instrument is
intended to constitute: (i) a mortgage deed under Massachusetts General Laws c.
183, §18, (ii) a security agreement and financing statement under the Uniform
Commercial Code as enacted in the Commonwealth of Massachusetts, and (iii) a
notice of assignment of rents or profits under Massachusetts General Laws C. 183
§4. This Security Instrument is also intended to operate and be construed as an
absolute present assignment of the rents, issues and profits of the Premises,
Lender hereby agreeing, as provided for in Massachusetts General Laws C. 183,
§26, that Borrower is entitled to receive the rents, issues and profits of the
Premises prior to an Event of Default and without entering upon or taking
possession of the Premises.


Section 7.23  Statutory Condition. This Security Instrument is granted by
Borrower WITH MORTGAGE COVENANTS, and upon the STATUTORY CONDITION, and upon the
further condition that all covenants and agreements of, and conditions imposed
upon, the Borrower contained herein and in the Note and the other obligations
secured hereby shall be kept and fully performed, for any breach of which that
is not cured within the applicable cure period following the giving of notice
thereof if required, Lender shall have the STATUTORY POWER of sale.
 
 
 
-25-

--------------------------------------------------------------------------------


 
Section 7.24  Security Agreement.

 
(a)           Insofar as any item of property included in the Collateral which
is or might be deemed to be “personal property” is concerned, this Security
Instrument is hereby made and declared to be a security agreement, granting a
security interest in and to each and every item of Collateral in compliance with
the provisions of the Uniform Commercial Code as enacted in the Commonwealth of
Massachusetts. A financing statement or statements reciting this Security
Instrument to be a security agreement, covering all of the Collateral, shall be
executed by Borrower and Lender and appropriately filed.  Borrower further
covenants and agrees that from time to time upon the request of Lender, Borrower
shall (i) provide Lender with a precise inventory of the same, as and when
acquired, (ii) execute and deliver to Lender, in form appropriate for recording
and filing, a more comprehensive security agreement, and financing statements,
on all such Collateral, (iii) provide to Lender such other assurances as may
reasonably be required by Lender to establish Lender’s security interest in such
Collateral subject to the Permitted Liens, and (iv) execute, deliver and cause
to be recorded and filed from time to time and at Borrower’s sole cost and
expense, continuances and such other instruments as will maintain Lender’s
priority of security in the Collateral. The remedies for any violation of the
covenants, terms and condition of the security agreement herein contained (which
violation is not cured within the applicable cure period(s) provided herein)
shall be (i) as prescribed herein, or (ii) as prescribed by general law, or
(iii) as prescribed by the specific statutory consequences now or hereafter
enacted and specified in said Uniform Commercial Code, all at Lender’s sole
election. Borrower and Lender agree that the filing of such financing
statement(s) in the records normally having to do with personal property shall
never be construed as in any way derogating from or impairing this declaration
and hereby stated intention of Borrower and Lender that everything used in
connection with the product of income from the Collateral and/or adapted for use
therein and/or which is described or reflected in this Security Instrument, is,
and at all times and for all purposes and in all proceedings both legal or
equitable shall be, regarded as part of the real estate irrespective of whether
(i) any such item is physically attached to the Premises or the Improvements,
(ii) serial numbers are used for the better identification of certain items
capable of being thus identified in a recital contained herein, or (iii) any
such financing statement(s) so filed at any time. Similarly, the mention in any
such financing statement(s) of the rights in and to the proceeds of any hazard
insurance policy, or any award in eminent domain proceedings for a taking or for
the loss of value, or interest as lessor in any present or future lease or
rights to income growing out of the use and/or occupancy of the Premises,
whether pursuant to lease or otherwise, shall never be construed as in any way
altering any of the rights of Lender as determined by this instrument or
impugning the priority of Lender’s lien granted hereby or by any other recorded
document, but such mention in such financing statement(s) is declared to be for
the protection of Lender in the event any court shall at any time hold, with
respect to any such matter, that notice of Lender’s priority of interest, to be
effective against a particular class of persons, must be filed in the Uniform
Commercial Code records. Borrower warrants that (i) Borrower’s (that is,
“Debtor’s”) name, identity or organizational structure and residence or
principal place of business are as set forth in Exhibit C attached hereto and by
this reference made a party hereof; (ii) Borrower (that is, “Debtor”) has been
using or operating under said name, identity or organizational structure without
change for the time period set forth in Exhibit C attached hereto and by this
reference made a part hereof; and (iii) the location of all Collateral
constituting fixtures is upon the Premises. Borrower covenants and agrees that
Borrower will furnish Lender with notice of any change in name, identity,
organizational structure, residence or principal place of business within (30)
days of the effective date of any such change and Borrower will promptly execute
any financing statements or other instruments deemed necessary by Lender to
prevent any filed financing statement from becoming misleading or losing its
perfected status. The information contained in this Section is provided in order
that this Security Instrument shall comply with the requirements of the Uniform
Commercial Code, as enacted in the Commonwealth of Massachusetts, for
instruments to be filed as financing statements. The names of the “Debtor” and
the “Secured Party” and the identity of the organizational structure of each
such party, are as set forth in Exhibit C attached hereto and by this reference
made a part hereof; the mailing address of the “Secured Party” from which
information concerning the security interest may be obtained, and the mailing
address of “Debtor”, are as set forth in said  Exhibit C attached hereto; and a
statement indicating the types, or describing the items, of Collateral is set
forth in the Security Instrument.


(b)           Any sale or other disposition of the Collateral may be at public
or private sale, to the extent such private sale is authorized under the
provisions of the Uniform Commercial Code as enacted in the Commonwealth of
Massachusetts, upon such terms and in such manner as Lender deems advisable.
Lender may conduct any such sale or other disposition of the Collateral upon the
Premises in which event Lender shall not be liable for any rent or charge for
such use of the Premises. Lender may purchase the Collateral, or any portion of
it, at any sale held under this Section. With respect to any Collateral to be
sold pursuant to the Uniform Commercial Code, Lender shall give Borrower at
least seven (7) days’ prior written notice of the date, time and place of any
proposed public sale, or such additional notice as may be required under the
laws of the Commonwealth of Massachusetts, and of the date after which any
private sale or other disposition may be made. Lender may sell any of the
Collateral as part of the real estate comprising the Collateral, or any portion
or unit thereof, at the foreclosure sale or sales conducted pursuant hereto. If
the provisions of the Uniformed Commercial Code are applicable to any part of
the Collateral which is to be sold in combination with or as part of the real
estate comprising the Collateral, or any part thereof, at one or more
foreclosure sales, any notice required under such provisions shall be fully
satisfied by the notice given in execution of the STATUTORY POWER OF SALE with
respect to the real estate or any part thereof. In the event all or part of the
Collateral is included at any foreclosure sale conducted pursuant hereto, a
single total price for the Collateral, or such part thereof as is sold, may be
accepted by Lender with no obligation to distinguish between the application of
such proceeds among the property comprising the Collateral.
 


Section 7.25  SEAL.  This Security Instrument is executed under “SEAL”.


 
NOW, THEREFORE, if Borrower shall pay all sums secured by this Security
Instrument and fully comply with the conditions of this Security Instrument,
then this Security Instrument shall be null and void, otherwise to remain in
full force and effect.
 
 


[Remainder of this page intentionally left blank; signature page follows]
 
 
 
-26-

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, Borrower has duly executed and delivered this Security
Instrument under seal the day first set forth above.
 



 
BORROWER:
   
Signed, Sealed and Delivered in
the presence of:
RANOR, INC.,
 
a Delaware corporation
                                                            
By:   /s/ Alexander Shen
Unofficial Witness
    Name:  Alexander Shen
 
    Title:           President
   

 
THE COMMONWEALTH OF MASSACHUSETTS
§
 
§ ss.
COUNTY OF WORCESTER
§
   



On this  19th day of December, 2014, personally appeared Alexander Shen,
President of RANOR, INC., signer and sealer of the foregoing instrument, and
acknowledged the same to be his free act and deed in his capacity as such
President, and the free act and deed of RANOR, INC., before me.


 

 
Name: /s/ Richard L. Morin Sr.
  Notary Public,  
My Commission Expires:
   







 


  [Signature Page to Mortgage Deed, Assignment of Leases and Rents, Security
Agreement and Fixture Filing]
 
 
 

--------------------------------------------------------------------------------


 


 


 
EXHIBIT A


 
LEGAL DESCRIPTION OF PREMISES




 
 
 
 
 
 
 
 
 
 
 

 








Exhibit A
 
 

--------------------------------------------------------------------------------

Fidelity National Title Insurance Company
LOAN POLICY
 
EXHIBIT A - LEGAL DESCRIPTION

 
Loan Policy No.: 27307-14-0153TN-FN
Office File No.: 14-0153TN-FN(MA)


A certain tract of land situated in Westminster, Worcester County, Massachusetts
and on the northeasterly side of Route 2, bounded and described as follows:


Beginning at a Massachusetts Highway Bound on the northeasterly sideline of
Massachusetts Highway Route 2, the same being a point on the southwesterly line
of the property herein described:


Thence running N 67 degrees 11' 12" E a distance of one hundred eighty three and
14/100 feet (183.14') to a point;
Thence running along a curve to the right with a radius of nine thousand, six
hundred eighty and 00/100 feet (9,680') and an arc-length of three hundred
thirty eight and 84/100 feet (338. 84') to a point;


Thence turning and running S 51 degrees 15' 52" E a distance of eight Hundred
Five and 00/100 feet (805.00') to a point, the previous three courses running
along said Route 2;


Thence turning and running N 43 degrees 29' 19" E a distance of three hundred
seventy three and 45/100 feet (373.45') to a point;


Thence turning and running N 43 degrees 20' 01" W a distance of four hundred ten
and 55/100 feet (410.55') to a point;


Thence turning and running N 43 degrees 42' 52" W a distance of three hundred
filly two c;ii1d 99/100 feet (352.99') to a point;


Thence turning and running N 44 degrees 39' 47" W a distance of one hundred
sixty eight and 27/100 feet (168.27') to a point;


Thence turning and running N 43 degrees 32' 02" E a distance of three hundred
forty two and 95/100 feet (342.95') to a point,


Thence turning and running S 47 degrees 05' 15" E a distance of one hundred
thirty two and 91/100 feet (132.91') to a point;


Thence turning and running N 41 degrees 21' 42" E a distance of one hundred ten
and 29/100 feet (110.29') to a point;


Thence turning and running S 56 degrees 08' 09" E a distance of two hundred
twenty and 97/100 feet (220.97') to a point;


Thence turning and running S 40 degrees 26' 57" E a distance of three hundre.d
thirty five and 45/100 feet (335.45') to a poiht, the previous teh courses
running along land now or formerly of Elizabeth Ann Nyman;


Thence turning and running N 41 degrees 38' 44" E a distance of two hundred
ninety one and 02/100 feet (291.02') along land now or formerly of Michael and
Judith Denzer to a point;
 
 
 

 

--------------------------------------------------------------------------------

Fidelity National Title Insurance Company
LOAN POLICY
 
EXHIBIT A - LEGAL DESCRIPTION



Thence turning and running N 29 degrees 33' 07'' W a distance of two hundred
five and 15/100 feet (205.15') to a point;


Thence turning and running N 40 degrees 35' 11" W a distance of one hundred four
and 07/100 feet (104.07') to a point;


Thence turning and running N 42 degrees 28' 54" W a distance of one hundred
twenty nine and 16/100 feet (129.16') to a point;


Thence turning and running N 35 degrees 39' 06" W a distance of one hundred
eighty eight and 65/100 feet (188.65') to a point;


Thence turning and running N 31 degrees 06' 51" W a distance of two hundred
fifty one and 14/100 feet (251.14') to a point;


Thence turning and running N 27 degrees 26' 04" W a distance of sixty one and
15/100 feet (61.15') to a point;


Thence turning and running N 22 degrees 54' 11" W a distance of one hundred
forty eight and 62/100 feet (148.62') to a point;


Thence turning and running N 26 degrees 52' 49" W a distance of one hundred
eleven and 39/100 feet (111.39') to a point, the previous eight courses running
along the westerly sideline of Town Farm Road;


Thence turning and running S 66 degrees 40' 26" W a distance of eighty nine and
96/100 feet (89.96') to a point;


Whence turning and running N 45 degrees 34' 34" W a distance of thirty two and
83/100 feet (32.83') to a point;


Thence turning and running N 55 degrees 49' 30" W a distance of one hundred
thirty five and 24/100 feet (135.24') to a point;


Thence turning and running N 63 degrees 22' 02" W a distance of one hundred
seven and 27/100 feet (107.27') to a point;


Thence turning and running N 15 degrees 12' 22" W a distance of one hundred
ninety two and 38/100 feet (192.38') to a point;


Thence turning and running N 17 degrees 50' 41" W a distance of seventy seven
and 59/100 feet (77.59') to a point;


Thence' turning and running N 17 degrees 27' 14" W a distance of thirty two and
29/100 feet (32.29') to a point, the previous seven courses running along land
now or formerly of John and Donna Menger:
 
 
 

--------------------------------------------------------------------------------

Fidelity National Title Insurance Company
LOAN POLICY
 
EXHIBIT A - LEGAL DESCRIPTION

 
Thence turning and running N 52 degrees 28' 25" W a distance of one hundred two
and 96/100 feet (102.96') to a point;  ·


Thence turning and running N 40 degrees 22' 19" W a distance of two hundred
sixty one and 03/100 feet (261.03') to a point, the previous two courses running
along land now or formerly of Charles Smith, M.;


Thence turning and running S 42 degrees 58' 02" W a distance of ninety five and
70/100 feet (95.70') along land now or formerly of Diane Hubbard; to a point;


Thence turning and running S 45 degrees 45' 11"W a distance of five hundred
seventy nine and 39/100 feet (579. 39') along land now or formerly of Von Alan
and Carol Saimi, to a point;


Thence turning and running S 42 degrees 41' 35" W a distance of sixty six and
93/100 feet (66.93') to a point;


Thence turning and running S 47 degrees 25' 31" E a distance of three hundred
eighty and 54/100 feet (380. 54') to a point, the previous two courses running
along land now or formerly of Von Alan and Carol Saimi and land now or formerly
of Dorothy Hicks;


Thence turning and running S 44 degrees 18' 02" W a distance of two hundred
eighty four and 79/100 feet (284.79') to a point;


Thence turning and running S 43 degrees 45' 40" W a distance of two hundred
ninety seven and 48/100 feet (297.48') to a point, the previous two courses
running along land now or formerly of John Trembley Trustee;


Thence turning and running S 43 degrees 11' 23" W a distance of two hundred
forty three and 10/100 feet (243.1O') along land now or formerly of Keith
Honkala, to a point;


Thence turning and running S 28 degrees 07' 12" W a distance of three hundred
twenty six and 61/100 feet(326.61') along land now or formerly of Robert and
Dorothy Sands, to a point on the northeasterly sideline of said Route 2;


Thence turning and running S 53 degrees 12' 03" E a distance ofone hundred
ninety seven and 00/100 feet (197.00') to a point;


Thence turning and running N 36 degrees 47'57" E a distance of ten and 00/100
feet (10.00') to a point;


Thence turning and running N 53 degrees 12' 03" E a distance of two hundred
thirty eight and 95/100 feet (238.95') to a point;


Thence turning and running along a curve to the left with a radius of nine
thousand eight hundred twenty five and 00/100 feet (9825.00') with an arc length
of sixty one and 05/100 feet (61.05') to a point;


Thence turning and running S 36 degrees 47' 57'' W a distance of ten and 00/100
feet (10.00') to a point;
 
 

--------------------------------------------------------------------------------

Fidelity National Title Insurance Company
LOAN POLICY
 
EXHIBIT A - LEGAL DESCRIPTION



Thence turning and running along a curve to the left with a radius of nine
thousand eight hundred thirty five and 00/100 feet (9835.00') with an arc length
of one hundred ninety eight and 00/100 feet (198.00') to the point of beginning.
The previous six courses running along said Route 2.


The parcel herein described contains 2,662,834 square feet (61.1303 acres).


Said locus is shown on a plan entitled "Plan of Property for Robert A Normandin,
Westminster, Mass" dated June 1973 and revised August 1973, by Allen G. Davis,
C.E., and recorded with Worcester Northern District Registry of Deeds in Plan
Book 180, Page21.  ·


Excepting therefrom Lot 1 as shown on a plan of land entitled "Plan of Land in
Westminster, MA Knowri As 48 Town Farm Road Subdivision For: W.M Realty
Management Inc" Dated January 18, 2011 Scale 1"
= 50' By Bradford Engineering Co. and recorded in the Worcester County (Northern
District) Registry of
Deeds in Book of Plans 492, Page 7.


Said excepted parcel being more particularly bounded and described as follows:


All that certain piece or parcel of land situated in the Town of Westminster,
North Worcester County, State of Massachusetts, on the southwestern side of Town
Farm Road, and shown as Lot 1 on a map or plan entitled "PLAN OF LAND IN
WESTMINSTER, MA KNOWN AS 48 TOWN FARM ROAD, SUBDIVISION, W.M. REALTY MANAGEMENT
INC., DATE JANUARY 18, 2011, BRADFORD ENGINEERING CO. 3 WASHINGTON SQ. HAVERHILL
MA 01830 SHEET 1 OF 1 SCALE 1" = 50"' and filed in the Worcester North Registry
of Deeds in Book of Plans 492, Page 7 being more particularly bounded and
described as follows:


Beginning at an iron pin on the southwesterly side of Town Farm Road being the
same point on the northeasterly line of the property herein described,


thence running S 41° 38' 44" W a distance of 291.02 feet to a bolt;


thence turning and running N 40° 26' 57" W a distance of 335.45 feet to a point;
 
thence turning and running N 56° 08' 09" W a distance of 220.97 feet to a point;
 
thence turning and running N 59° 53' 01" E a distance of 369.94 feetto a point;
 
thence turning and running S 42° 28' 54" E a distance of 129.16 feet to a point;
 
thence turning and running S 40° 35' 11"Ea distance of 104.07 feet to a point;
 
thence turning and running S 29° 33' 07'' E a distance of 205.15 feet to the
point and place of beginning.
 
Said parcel containing 154,670 S.F. 3.55 AC.
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B


 
DESCRIPTION OF PERSONAL PROPERTY SECURITY
 


 
1.           All machinery, apparatus, goods, equipment, materials, fittings,
fixtures, and chattels, and all appurtenances and additions thereto and
betterments, renewals, substitutions, and replacements thereof, now owned or
hereafter acquired by Borrower, wherever situate, and now or hereafter located
on, attached to, contained in, or used or usable in connection with the real
property described in Exhibit A attached hereto and incorporated herein (the
“Premises”), and all improvements located thereon (the “Improvements”) or placed
on any part thereof, though not attached thereto, including all screens,
awnings, shades, blinds, curtains, draperies, carpets, rugs, furniture and
furnishings, heating, electrical, lighting, plumbing, ventilating, air-
conditioning, refrigerating, incinerating and/or compacting plants, systems,
fixtures, elevators, hoists, stoves, ranges, vacuum and other cleaning systems,
call systems, sprinkler systems and other fire prevention and extinguishing
apparatus and materials, motors, machinery, pipes, ducts, conduits, dynamos,
engines, compressors, generators, boilers, stokers, furnaces, pumps, tanks,
appliances, equipment, fittings, and fixtures.


2.           All funds, accounts, deposits, instruments, documents, contract
rights, general intangibles, notes, and chattel paper arising from or by virtue
of any transaction related to the Premises, or the Improvements, described in
this Exhibit B.

 
3.           All permits, licenses, franchises, certificates, and other rights
and privileges now held or hereafter acquired by Borrower in connection with the
Premises, the Improvements, or any of the personal property described in this
Exhibit B.

 
4.           All right, title, and interest of Borrower in and to the name and
style by which the Premises and/or the Improvements is known, including
trademarks, copyrights, service marks, logos, designs and trade names relating
thereto.

5.           All right, title, and interest of Borrower in, to, and under all
plans, specifications, maps, surveys, reports, permits, licenses, architectural,
engineering and construction contracts, service or maintenance contracts,
management agreements, equipment leases, books of account, insurance policies,
and other documents of whatever kind or character, relating to the use,
construction upon, occupancy, leasing, sale, or operation of the Premises and/or
the Improvements.


6.           All interests, estates, or other claims or demands, in law and in
equity, which Borrower now has or may hereafter acquire in the Premises, or the
Improvements, described in this Exhibit B.

 
7.           All right, title, and interest now owned or hereafter acquired by
Borrower in and to all options to purchase or lease the Premises, or the
Improvements, described in this Exhibit B, or any portion thereof or interest
therein, and in and to any greater estate in the Premises, or the Improvements
described in this Exhibit B.

 
8.           All of the estate, interest, right, title, other claim or demand,
both in law and in equity, including claims or demands with respect to the
proceeds of insurance relating thereto, which Borrower now has or may hereafter
acquire in the Premises, the Improvements, or any portion thereof or interest
therein, and any and all awards made for the taking by eminent domain, or by any
proceeding or purchase in lieu thereof, of the whole or any part of such
property, including without limitation, any award resulting from a change of any
streets (whether as to grade, access, or otherwise) and any award for severance
damages.


9.           All right, title, and interest of Borrower in and to all contracts,
permits, certificates, licenses, approvals, utility deposits, utility capacity,
and utility rights issued, granted, agreed upon, or otherwise provided by any
governmental or private authority, person or entity relating to the ownership,
development, construction, operation, maintenance, marketing, sale, or use of
the Premises and/or the Improvements, including all of Borrower’s rights and
privileges hereto or hereafter otherwise arising in connection with or
pertaining to the Premises and/or the Improvements, including, without limiting
the generality of the foregoing, all water and/or sewer capacity, all water,
sewer and/or other utility deposits or prepaid fees, and/or all water and/or
sewer and/or other utility tap rights or other utility rights, any right or
privilege of Borrower under any loan commitment, lease, contract, Declaration of
Covenants, Restrictions and Easements or like instrument, Developer’s Agreement,
or other agreement with any third party pertaining to the ownership,
development, construction, operation, maintenance, marketing, sale, or use of
the Premises and/or the Improvements.


AND ALL PROCEEDS AND PRODUCTS OF THE FOREGOING PROPERTY DESCRIBED IN THIS
EXHIBIT B.

 
A PORTION OF THE ABOVE DESCRIBED PROPERTY ARE OR ARE TO BE AFFIXED TO THE REAL
PROPERTY DESCRIBED IN EXHIBIT A.
 
Exhibit B
 

--------------------------------------------------------------------------------


 
EXHIBIT C

 
 
Debtor’s Name and Address:
 


RANOR, INC.
1 Bella Drive
Westminster, Massachusetts 01473
 
Secured Party’s Name and address:
 
Revere High Yield Fund, LP
105 Rowayton Avenue, Suite 100
Rowayton, Connecticut  06853
 
 
 
 
 
 
Exhibit C
 
 

--------------------------------------------------------------------------------